Exhibit 10.3

 

Execution Version

 

 

SONIC CAPITAL LLC,
SONIC INDUSTRIES LLC,
AMERICA’S DRIVE-IN BRAND PROPERTIES LLC,
AMERICA’S DRIVE-IN RESTAURANTS LLC,
SRI REAL ESTATE HOLDING LLC
and
SRI REAL ESTATE PROPERTIES LLC,
each as Co-Issuer

 

and

 

CITIBANK, N.A.,
as Trustee and Series 2018-1 Securities Intermediary

 

 

 

SERIES 2018-1 SUPPLEMENT

Dated as of February 1, 2018
to
BASE INDENTURE
Dated as of May 20, 2011

 

 

 

$170,000,000 Series 2018-1 4.026% Fixed Rate Senior Secured Notes, Class A-2

1



TABLE OF CONTENTS

 

    Page       PRELIMINARY STATEMENT 3     DESIGNATION 3     ARTICLE I
DEFINITIONS 3     ARTICLE II [RESERVED] 4     ARTICLE III SERIES 2018-1
ALLOCATIONS; PAYMENTS 4 Section 3.1 Allocations with Respect to the Series
2018-1 Notes 4 Section 3.2 Application of Interim Collections on Interim
Allocation Dates to the Series 2018-1 Notes; Payment Date Applications 4 Section
3.3 Certain Distributions from the Series 2018-1 Class A-2 Distribution Account
6 Section 3.4 [Reserved] 6 Section 3.5 Series 2018-1 Class A-2 Interest 6
Section 3.6 Payment of Series 2018-1 Note Principal 7 Section 3.7 [Reserved] 13
Section 3.8 Series 2018-1 Class A-2 Distribution Account 13 Section 3.9 Trustee
as Securities Intermediary 14 Section 3.10 Manager 16     ARTICLE IV FORM OF
SERIES 2018-1 NOTES 16 Section 4.1 [Reserved] 16 Section 4.2 Issuance of Series
2018-1 Class A-2 Notes 16 Section 4.3 [Reserved] 17 Section 4.4 Transfer
Restrictions of Series 2018-1 Class A-2 Notes 17 Section 4.5 [Reserved] 25
Section 4.6 Note Owner Representations and Warranties 25     ARTICLE V GENERAL
28 Section 5.1 Information 28 Section 5.2 Exhibits 29 Section 5.3 Ratification
of Base Indenture 29 Section 5.4 Certain Notices to the Rating Agencies 29
Section 5.5 Prior Notice by Trustee to the Controlling Class Representative and
Control Party 29 Section 5.6 Counterparts 29 Section 5.7 Governing Law 30
Section 5.8 Amendments 30 Section 5.9 Entire Agreement 30 Section 5.10
Termination of Series Supplement 30 Section 5.11 Fiscal Year End 30

 



ANNEXES

 

Annex A Series 2018-1 Supplemental Definitions List

 

EXHIBITS

 

Exhibit A-1-1: Form of Restricted Global Series 2018-1 Class A-2 Note    
Exhibit A-2-1: Form of Regulation S Global Series 2018-1 Class A-2 Note    
Exhibit A-3-1: Form of Unrestricted Global Series 2018-1 Class A-2 Note    
Exhibit B-1: Form of Transferee Certificate for Series 2018-1 Class A-2 Notes
for Transfers of Interests in Restricted Global Notes to Interests in Regulation
S Global Notes     Exhibit B-2: Form of Transferee Certificate for Series 2018-1
Class A-2 Notes for Transfers of Interests in Restricted Global Notes to
Interests in Unrestricted Global Notes     Exhibit B-3: Form of Transferee
Certificate for Series 2018-1 Class A-2 Notes for Transfers of Interests in
Regulation S Global Notes or Unrestricted Global Notes to Persons Taking
Delivery in the Form of an Interest in a Restricted Global Note     Exhibit C:
Form of Monthly Noteholders’ Statement     Exhibit D: Form of Quarterly
Noteholders’ Statement

2



SERIES 2018-1 SUPPLEMENT, dated as of February 1, 2018 (this “Series
Supplement”), by and among SONIC CAPITAL LLC, a Delaware limited liability
company (the “Master Issuer”), SONIC INDUSTRIES LLC, a Delaware limited
liability company (the “Franchise Assets Holder”), AMERICA’S DRIVE-IN BRAND
PROPERTIES LLC, a Kansas limited liability company (the “IP Holder”), AMERICA’S
DRIVE-IN RESTAURANTS LLC, a Delaware limited liability company (“ADR”), SRI REAL
ESTATE HOLDING LLC, a Delaware limited liability company (“SRI Real Estate
Holdco”), SRI REAL ESTATE PROPERTIES LLC, a Delaware limited liability company
(“SRI Real Estate Assets Holder” and, together with the Master Issuer, the
Franchise Assets Holder, the IP Holder, ADR and SRI Real Estate Holdco,
collectively, the “Co-Issuers” and each, a “Co-Issuer”), each as a Co-Issuer,
and CITIBANK, N.A., a national banking association, as trustee (in such
capacity, the “Trustee”) and as Series 2018-1 Securities Intermediary, to the
Base Indenture, dated as of May 20, 2011, by and among the Co-Issuers and
CITIBANK, N.A., as Trustee and as Securities Intermediary (as amended, modified
or supplemented from time to time, exclusive of Series Supplements, the “Base
Indenture”).

 

PRELIMINARY STATEMENT

 

WHEREAS, Sections 2.2 and 13.1 of the Base Indenture provide, among other
things, that the Co-Issuers and the Trustee may at any time and from time to
time enter into a Series Supplement to the Base Indenture for the purpose of
authorizing the issuance of one or more Series of Notes (as defined in Annex A
of the Base Indenture) upon satisfaction of the conditions set forth therein;
and

 

WHEREAS, all such conditions have been met for the issuance of the Series of
Notes authorized hereunder.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

DESIGNATION

 

There is hereby created a Series of Notes to be issued pursuant to the Base
Indenture and this Series Supplement, and such Series of Notes shall be
designated as “Series 2018-1 Notes.” On the Series 2018-1 Closing Date, the
following class of Notes of such Series shall be issued: $170,000,000 Series
2018-1 4.026% Fixed Rate Senior Secured Notes, Class A-2 (as referred to herein,
the “Series 2018-1 Class A-2 Notes”). For purposes of the Indenture, the Series
2018-1 Class A-2 Notes shall be deemed to be “Senior Notes.”

 

ARTICLE I

 

DEFINITIONS

 

All capitalized terms used herein (including in the preamble and the recitals
hereto) shall have the meanings assigned to such terms in the Series 2018-1
Supplemental Definitions List attached hereto as Annex A (the “Series 2018-1
Supplemental Definitions List”) as such Series 2018-1 Supplemental Definitions
List may be amended, supplemented or

3



otherwise modified from time to time in accordance with the terms hereof. All
capitalized terms not otherwise defined therein shall have the meanings assigned
thereto in the Base Indenture Definitions List attached to the Base Indenture as
Annex A thereto, as such Base Indenture Definitions List may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms of the Base Indenture. Unless otherwise specified herein, all Article,
Exhibit, Section or Subsection references herein shall refer to Articles,
Exhibits, Sections or Subsections of the Base Indenture or this Series
Supplement (as indicated herein). Unless otherwise stated herein, as the context
otherwise requires or if such term is otherwise defined in the Base Indenture,
each capitalized term used or defined herein shall relate only to the Series
2018-1 Notes and not to any other Series of Notes issued by the Co-Issuers.

 

ARTICLE II

 

[RESERVED]

 

ARTICLE III

SERIES 2018-1 ALLOCATIONS; PAYMENTS

 

With respect to the Series 2018-1 Notes only, the following shall apply:

 

Section 3.1        Allocations with Respect to the Series 2018-1 Notes. On the
Series 2018-1 Closing Date, the net proceeds from the sale of the Series 2018-1
Notes will be paid to, or at the direction of, the Co-Issuers.

 

Section 3.2        Application of Interim Collections on Interim Allocation
Dates to the Series 2018-1 Notes; Payment Date Applications. On each Interim
Allocation Date, the Master Issuer and SRI Real Estate Holdco shall instruct the
Trustee in writing to allocate from the Collection Account all amounts relating
to the Series 2018-1 Notes pursuant to, and to the extent that funds are
available therefor in accordance with the provisions of, the Priority of
Payments, including the following:

 

(a)        Series 2018-1 Notes Monthly Interest. On each Interim Allocation
Date, the Master Issuer and SRI Real Estate Holdco shall instruct the Trustee in
writing to allocate from the Collection Account the Series 2018-1 Class A-2
Monthly Interest, deemed to be “Senior Notes Monthly Interest” pursuant to, and
to the extent that funds are available therefor in accordance with the
provisions of, the Priority of Payments.

 

(b)        [Reserved].

 

(c)        [Reserved]. 

 

(d)        Series 2018-1 Interest Reserve Amount.

 

(i)        The Co-Issuers shall maintain an amount on deposit in the Senior
Notes Interest Reserve Account with respect to the Series 2018-1 Notes equal to
the Series 2018-1 Interest Reserve Amount.

4



(ii)        If on any Interim Allocation Date there is a Series 2018-1 Interest
Reserve Account Deficiency, the Master Issuer and SRI Real Estate Holdco shall
instruct the Trustee in writing to deposit into the Senior Notes Interest
Reserve Account an amount equal to the Series 2018-1 Interest Reserve Account
Deficit Amount pursuant to, and to the extent that funds are available therefor
in accordance with the provisions of, the Priority of Payments.

 

(iii)        On each Accounting Date preceding the first Payment Date following
a Series 2018-1 Interest Reserve Release Event or on which a Series 2018-1
Interest Reserve Release Event occurs, the Master Issuer and SRI Real Estate
Holdco shall instruct the Trustee in writing to withdraw the Series 2018-1
Interest Reserve Release Amount, if any, from the Senior Notes Interest Reserve
Account and/or draw on the applicable Interest Reserve Letter of Credit and
deposit such amounts into the Collection Account in accordance with Section
5.14(q) of the Base Indenture.

 

(e)        Series 2018-1 Notes Rapid Amortization Principal Amounts. If any
Interim Allocation Date occurs during a Rapid Amortization Period, the Master
Issuer and SRI Real Estate Holdco shall instruct the Trustee in writing to
allocate from the Collection Account for payment of principal on the Series
2018-1 Notes the amounts contemplated by the Priority of Payments for such
principal.

 

(f)        Series 2018-1 Class A-2 Scheduled Principal Payments. On each Interim
Allocation Date (other than subsequent to the occurrence and during the
continuance of a Rapid Amortization Event as set forth in clause (e) of Section
9.1 of the Base Indenture), the Master Issuer and SRI Real Estate Holdco shall
instruct the Trustee in writing to allocate from the Collection Account the
Series 2018-1 Class A-2 Scheduled Principal Payments deemed to be “Senior Notes
Scheduled Principal Payments” pursuant to, and to the extent that funds are
available therefor in accordance with the provisions of, the Priority of
Payments and in accordance with Section 5.14 of the Base Indenture; provided,
that a Series 2018-1 Class A-2 Scheduled Principal Payment will be due and
payable on any Payment Date only if the Series Non-Amortization Test is not met
with respect to such Payment Date and the immediately preceding Payment Date;
and provided, further, that even if the Series Non-Amortization Test is met with
respect to such date, the Master Issuer and SRI Real Estate Holdco may, at their
option, prior to the Series 2018-1 Anticipated Repayment Date, pay all or part
of such Series 2018-1 Class A-2 Scheduled Principal Payments on any Payment
Date.

 

(g)        Series 2018-1 Class A-2 Scheduled Principal Payments Deficiency
Amount. On each Interim Allocation Date, the Master Issuer and SRI Real Estate
Holdco shall instruct the Trustee in writing to allocate from the Collection
Account the portion of the Senior Notes Scheduled Principal Payments Deficiency
Amount attributable to the Series 2018-1 Class A-2 Notes pursuant to, and to the
extent that funds are available therefor in accordance with the provisions of,
the Priority of Payments.

 

(h)        [Reserved].

5



(i)        Series 2018-1 Notes Monthly Post-ARD Contingent Interest. On each
Interim Allocation Date, the Master Issuer and SRI Real Estate Holdco shall
instruct the Trustee in writing to allocate from the Collection Account the
Series 2018-1 Class A-2 Monthly Post-ARD Contingent Interest deemed to be
“Senior Notes Monthly Post-ARD Contingent Interest” pursuant to, and to the
extent that funds are available therefor in accordance with the provisions of,
the Priority of Payments.

 

(j)        Series 2018-1 Class A-2 Make-Whole Prepayment Premium. On each
Interim Allocation Date, the Master Issuer and SRI Real Estate Holdco shall
instruct the Trustee in writing to allocate from the Collection Account the
Series 2018-1 Class A-2 Make-Whole Prepayment Premium deemed to be “unpaid
premiums and make-whole prepayment premiums” pursuant to, and to the extent that
funds are available therefor in accordance with the provisions of, the Priority
of Payments.

 

(k)       Application Instructions. The Control Party is hereby authorized (but
shall not be obligated) to deliver any instruction contemplated in this Section
3.2 that is not timely delivered by or on behalf of any Co-Issuer.

 

Section 3.3        Certain Distributions from the Series 2018-1 Class A-2
Distribution Account.

 

(a)        On each Payment Date commencing on the Payment Date in March 2018,
based solely upon the most recent Monthly Manager’s Certificate, Company Order
or otherwise, the Trustee shall, in accordance with Section 6.1 of the Base
Indenture, remit to the Series 2018-1 Class A-2 Noteholders, from the Series
2018-1 Class A-2 Distribution Account, the amounts withdrawn from the Senior
Notes Interest Account and Senior Notes Principal Payments Account, as
applicable, pursuant to Section 5.14(a), (c), (f) or (m), as applicable, of the
Base Indenture, and deposited in the Series 2018-1 Class A-2 Distribution
Account for the payment of interest and, to the extent applicable, principal on
such Payment Date.

 

Section 3.4        [Reserved].

 

Section 3.5        Series 2018-1 Class A-2 Interest.

 

(a)        Series 2018-1 Class A-2 Note Rate. From the Series 2018-1 Closing
Date until the Series 2018-1 Class A-2 Outstanding Principal Amount has been
paid in full, the Outstanding Principal Amount of the Series 2018-1 Class A-2
Notes (after giving effect to all payments of principal made to Noteholders as
of the first day of such Interest Period and also giving effect to repurchases
and cancellations of any Series 2018-1 Class A-2 Notes during such Interest
Period) will accrue interest at the Series 2018-1 Class A-2 Note Rate for such
Interest Period. Such accrued interest will be due and payable in arrears on
each Payment Date, from amounts that are made available for payment thereof (i)
on any related Interim Allocation Date in accordance with the Priority of
Payments and (ii) on such Payment Date in accordance with Section 5.14 of the
Base Indenture, commencing on March 20, 2018; provided that in any event all
accrued but unpaid interest shall be due and payable in full on the Series
2018-1 Legal Final Maturity Date, on any Series 2018-1 Prepayment Date with
respect to a prepayment in full of the Series 2018-1 Class A-2 Notes or on any
other day on which all of the Series 2018-1 Class A-2

6



Outstanding Principal Amount is required to be paid in full. To the extent any
interest accruing at the Series 2018-1 Class A-2 Note Rate is not paid when due,
such unpaid interest will accrue interest at the Series 2018-1 Class A-2 Note
Rate. All computations of interest at the Series 2018-1 Class A-2 Note Rate
shall be made on the basis of a 360 day year consisting of twelve 30-day months.

 

(b)        Series 2018-1 Class A-2 Monthly Post-ARD Contingent Interest.

 

(i)        Monthly Post-ARD Contingent Interest. From and after the Series
2018-1 Anticipated Repayment Date, if the Series 2018-1 Final Payment has not
been made, then contingent interest will accrue on the Series 2018-1 Class A-2
Outstanding Principal Amount at an annual interest rate (the “Series 2018-1
Class A-2 Monthly Post-ARD Contingent Interest Rate”) equal to the greater of
(A) 5% per annum and (B) a per annum rate equal to the excess, if any, by which
(i) the sum of (1) the yield to maturity (adjusted to a “mortgage equivalent
basis” for a monthly-pay security pursuant to the standards and practices of the
Securities Industry and Financial Markets Association), on the Series 2018-1
Anticipated Repayment Date of the United States Treasury Security having a term
closest to 10 years plus (2) 5% plus (3) 1.50% exceeds (ii) the Series 2018-1
Class A-2 Note Rate (such contingent interest, the “Series 2018-1 Class A-2
Monthly Post-ARD Contingent Interest”). All computations of Series 2018-1 Class
A-2 Monthly Post-ARD Contingent Interest shall be made on the basis of a 360 day
year consisting of twelve 30-day months.

 

(ii)        Payment of Series 2018-1 Class A-2 Monthly Post-ARD Contingent
Interest. Any Series 2018-1 Class A-2 Monthly Post-ARD Contingent Interest will
be due and payable on any applicable Payment Date only as and when amounts are
made available for payment thereof (i) on any related Interim Allocation Date in
accordance with the Priority of Payments and (ii) on such Payment Date in
accordance with Section 5.14 of the Base Indenture, in the amount so available.
The failure to pay any Series 2018-1 Class A-2 Monthly Post-ARD Contingent
Interest on any Payment Date (including the Series 2018-1 Legal Final Maturity
Date) in excess of amounts available therefor in accordance with the Priority of
Payments will not be an Event of Default and interest will not accrue on any
unpaid portion thereof.

 

(c)        Series 2018-1 Class A-2 Initial Interest Period. The initial Interest
Period for the Series 2018-1 Class A-2 Notes shall commence on the Series 2018-1
Closing Date and end on (but exclude) March 20, 2018.

 

Section 3.6        Payment of Series 2018-1 Note Principal.

 

(a)        Series 2018-1 Notes Principal Payment at Legal Maturity. The Series
2018-1 Outstanding Principal Amount shall be due and payable on the Series
2018-1 Legal Final Maturity Date. The Series 2018-1 Outstanding Principal Amount
is not prepayable, in whole or in part, except as set forth in this Section 3.6.

7



(b)        Series 2018-1 Anticipated Repayment. The Series 2018-1 Final Payment
is anticipated to occur on the Payment Date occurring in February 2025 (the
“Series 2018-1 Anticipated Repayment Date”).

 

(c)        Payment of Series 2018-1 Class A-2 Scheduled Principal Payments.
Series 2018-1 Class A-2 Scheduled Principal Payments will be due and payable on
any applicable Payment Date (except that no Series 2018-1 Class A-2 Scheduled
Principal Payments will be due and payable subsequent to the occurrence and
during the continuance of a Rapid Amortization Event pursuant to Section 9.1(e)
of the Base Indenture), as and when amounts are made available for payment
thereof (i) on any related Interim Allocation Date in accordance with the
Priority of Payments and (ii) on such Payment Date in accordance with Section
5.14 of the Base Indenture, in the amount so available, and failure to pay any
Series 2018-1 Class A-2 Scheduled Principal Payment in excess of such amounts
will not be an Event of Default; provided, that a Series 2018-1 Class A-2
Scheduled Principal Payment will be due and payable on any Payment Date only if
the Series Non-Amortization Test is not met with respect to such Payment Date
and the immediately preceding Payment Date; and provided, further, that even if
the Series Non-Amortization Test is met with respect to such date, the Master
Issuer and SRI Real Estate Holdco may, at their option, prior to the Series
2018-1 Anticipated Repayment Date, pay all or part of such Series 2018-1 Class
A-2 Scheduled Principal Payments on any Payment Date.

 

(d)        Series 2018-1 Notes Mandatory Payments of Principal.

 

(i)        If a Change of Control to which the Control Party (acting at the
direction of the Controlling Class Representative) has not waived or provided
its prior written consent (not to be unreasonably withheld) occurs, the
Co-Issuers shall prepay all the Series 2018-1 Notes in full by (A) depositing an
amount equal to the Series 2018-1 Outstanding Principal Amount and all other
amounts that are or will be due and payable with respect to the Series 2018-1
Notes under the Indenture as of the applicable Series 2018-1 Prepayment Date
referred to in the Prepayment Notice delivered pursuant to clause (C) below
(including all interest and fees accrued to such date, any Series 2018-1 Class
A-2 Make-Whole Prepayment Premium required to be paid in connection therewith
pursuant to Section 3.6(e) of this Series Supplement) in the Series 2018-1 Class
A-2 Distribution Account, (B) reimbursing the Trustee, the Servicer and the
Manager, as applicable, for any unreimbursed Servicing Advances and Manager
Advances (in each case, with interest thereon at the Advance Interest Rate) (C)
delivering Prepayment Notices in accordance with Section 3.6(g) of this Series
Supplement and (D) directing the Trustee to distribute such amount set forth in
clause (A) to the applicable Series 2018-1 Noteholders on the Series 2018-1
Prepayment Date specified in such Prepayment Notices.

 

(ii)        The Co-Issuers may elect to Reinvest Real Estate Asset Disposition
Proceeds in excess of the Real Estate Asset Disposition Threshold. If the
Co-Issuers elect not to Reinvest such proceeds in accordance with the preceding
sentence, in accordance with Section 8.16(a)(ii) of the Base Indenture (such
failure, a “Real Estate Asset Disposition Prepayment Event”), then (A) on

8



the next Interim Allocation Date, the related Real Estate Asset Disposition
Proceeds Prepayment Amount shall be allocated pursuant to pursuant to Section
5.13(c) of the Base Indenture and (B) on the next Payment Date following such
Interim Allocation Date, the Co-Issuers shall prepay the Series 2018-1 Class A-2
Notes (based on their respective portion of the Series 2018-1 Class A-2
Outstanding Principal Amount) in an aggregate principal amount equal to the
portion of the excess Real Estate Asset Disposition Proceeds Prepayment Amount,
if any, allocated to the Senior Notes Principal Payments Account pursuant to
Section 5.13(c) of the Base Indenture for payment of the Series 2018-1 Notes, by
(A) depositing the portion of the excess Real Estate Asset Disposition Proceeds
Prepayment Amount, if any, allocated for the Series 2018-1 Notes (and all
interest and fees accrued to such date and any Series 2018-1 Class A-2
Make-Whole Prepayment Premium required to be paid in connection therewith
pursuant to Section 3.6(e) of this Series Supplement) in the Series 2018-1 Class
A-2 Distribution Account, (B) delivering Prepayment Notices in accordance with
Section 3.6(g) of this Series Supplement, (C) directing the Trustee to
distribute such amount to the applicable Series 2018-1 Noteholders on the Series
2018-1 Prepayment Date specified in such Prepayment Notice and (D) complying
with the other applicable Series Supplements with respect to prepayment of the
applicable other portions of such Real Estate Asset Disposition Proceeds.

 

(iii)        During any Rapid Amortization Period, principal payments shall be
due and payable on each Payment Date on the Series 2018-1 Notes as and when
amounts are made available for payment thereof (i) on any related Interim
Allocation Date in accordance with the Priority of Payments and (ii) on such
Payment Date in accordance with Section 5.14 of the Base Indenture, in the
amount so available, together with any Series 2018-1 Class A-2 Make-Whole
Prepayment Premium required to be paid in connection therewith pursuant to
Section 3.6(e) of this Series Supplement; provided, for avoidance of doubt, that
it shall not constitute an Event of Default if any such Series 2018-1 Class A-2
Make-Whole Prepayment Premium is not paid because insufficient funds are
available to pay such Series 2018-1 Class A-2 Make-Whole Prepayment Premium in
accordance with the Priority of Payments. Such payments shall be ratably
allocated among the Series 2018-1 Noteholders within each applicable Class based
on their respective portion of the Series 2018-1 Outstanding Principal Amount of
such Class.

 

(e)        Series 2018-1 Class A-2 Make-Whole Prepayment Premium Payments. In
connection with any mandatory prepayment of any Series 2018-1 Class A-2 Notes
upon a Change of Control, upon the occurrence of a Real Estate Asset Disposition
Prepayment Event or during any Rapid Amortization Period occurring prior to the
Make-Whole End Date, made pursuant to Section 3.6(d)(i), (d)(ii) or (d)(iii) of
this Series Supplement or any optional prepayment of any Series 2018-1 Class A-2
Notes made pursuant to Section 3.6(f) of this Series Supplement in each case
prior to the Series 2018-1 Anticipated Repayment Date, the Co-Issuers shall pay,
in the manner described herein, the Series 2018-1 Class A-2 Make-Whole
Prepayment Premium to the Series 2018-1 Class A-2 Noteholders with respect to
the applicable Series 2018-1 Prepayment Amount; provided that no such Series
2018-1 Class A-2 Make-Whole

9



Prepayment Premium shall be payable (A) with respect to the Series 2018-1 Class
A-2 Notes, in connection with prepayments made on or after the Payment Date in
February 2022 (the “Make-Whole End Date”), (B) as a result of the application of
Indemnification Payments allocated to the Series 2018-1 Notes pursuant to
Section 3.6(j) of this Series Supplement, (C) in connection with Series 2018-1
Class A-2 Scheduled Principal Payments (including those paid at the election of
the Master Issuer and SRI Real Estate Assets Holder if the Series
Non-Amortization Test is satisfied), (D) in connection with any Series 2018-1
Class A-2 Scheduled Principal Deficiency Amounts, and (E) to the extent a Series
2018-1 Class A-2 Make-Whole Prepayment Premium is not payable pursuant to the
definition thereof.

 

(f)        Optional Prepayment of Series 2018-1 Class A-2 Notes. Subject to
Sections 3.6(e) and (g) of this Series Supplement, the Co-Issuers shall have the
option to prepay the Outstanding Principal Amount of the Series 2018-1 Class A-2
Notes in full on any Business Day, or in part on any Payment Date, or on any
date a mandatory prepayment may be made and that is specified as the Series
2018-1 Prepayment Date in the applicable Prepayment Notices; provided, that
prior to the Series 2018-1 Anticipated Repayment Date, the Co-Issuers shall not
make any optional prepayment in part of any Series 2018-1 Class A-2 Notes
pursuant to this Section 3.6(f) (x) more frequently than four (4) times in any
annual period commencing with the annual period commencing on the Series 2018-1
Closing Date or (y) in a principal amount for any single prepayment of less than
$5,000,000 (except that any such prepayment may be in a principal amount less
than such amount if effected on the same day as any partial mandatory prepayment
or repayment pursuant to this Series Supplement); provided, further, that no
such optional prepayment may be made unless (i) the funds on deposit in the
Senior Notes Principal Payments Account that are allocable to the Series 2018-1
Class A-2 Notes to be prepaid are sufficient to pay the principal amount of the
Series 2018-1 Class A-2 Notes to be prepaid and the Series 2018-1 Class A-2
Make-Whole Prepayment Premium required pursuant to Section 3.6(e), in each case,
payable on the relevant Series 2018-1 Prepayment Date; (ii) the amount on
deposit in the Senior Notes Interest Account that is allocable to the
Outstanding Principal Amount of Series 2018-1 Class A-2 Notes to be prepaid is
sufficient to pay (A) the Series 2018-1 Class A-2 Monthly Interest Amounts
through the relevant Series 2018-1 Prepayment Date relating to the Outstanding
Principal Amount of Series 2018-1 Class A-2 Notes to be prepaid and (B) only if
such optional prepayment is a prepayment of all Outstanding Series 2018-1 Class
A-2 Notes, (x) the Series 2018-1 Class A-2 Monthly Post-ARD Contingent Interest
and (y) all Securitization Operating Expenses, to the extent attributable to the
Series 2018-1 Class A-2 Notes; and (iii) the Co-Issuers shall reimburse the
Trustee, the Servicer and the Manager, as applicable, for any unreimbursed
Servicing Advances and Manager Advances (in each case, with interest thereon at
the Advance Interest Rate). The Co-Issuers may prepay a Series of Notes in full
at any time regardless of the number of prior optional prepayments or any
minimum payment requirement.

 

(g)        Notices of Prepayments. The Co-Issuers shall give prior written
notice (each, a “Prepayment Notice”) at least ten (10) Business Days but not
more than twenty (20) Business Days prior to any prepayment pursuant to Sections
3.6(d)(i), (d)(ii) or 3.6(f) of this Series Supplement (each, a “Series 2018-1
Prepayment”) to each Series 2018-1 Noteholder affected by such Series 2018-1
Prepayment, the Rating Agencies, the Servicer and the Trustee; provided that at
the request of the Co-Issuers, such notice to the affected Series 2018-1
Noteholders shall be given by the Trustee in the name and at the expense of the
Co-Issuers. In connection with any such Prepayment Notice, the Co-Issuers shall
provide a written report to the

10



Trustee directing the Trustee to distribute such prepayment in accordance with
the applicable provisions of Section 3.6(k) of this Series Supplement. With
respect to each Series 2018-1 Prepayment, the related Prepayment Notice shall,
in each case, specify (A) the date on which such prepayment will be made (each,
a “Series 2018-1 Prepayment Date”), which in all cases shall be a Business Day
and, in the case of a mandatory prepayment upon a Change of Control, shall be no
more than ten (10) Business Days after the occurrence of such event, and in the
case of a Real Estate Asset Disposition Prepayment Event, shall be the Payment
Date immediately following such event, (B) the aggregate principal amount of the
applicable Class of Notes to be prepaid on such date (such amount, together with
all accrued and unpaid interest thereon to such date, a “Series 2018-1
Prepayment Amount”) and (C) the date on which the applicable Series 2018-1 Class
A-2 Make-Whole Prepayment Premium, if any, to be paid in connection therewith
will be calculated, which calculation date shall be no earlier than the fifth
Business Day before such Series 2018-1 Prepayment Date (the “Series 2018-1 Class
A-2 Make-Whole Premium Calculation Date”). Any such optional prepayment and
Prepayment Notice may, in the Co-Issuers’ discretion, be subject to the
satisfaction of one or more conditions precedent specified in such Prepayment
Notice, the satisfaction of which shall be evidenced by an Officer’s Certificate
of the Master Issuer (upon which the Trustee may conclusively rely). Each
Prepayment Notice may be revoked or amended at any time until two (2) Business
Days prior to the Series 2018-1 Prepayment Date. All Prepayment Notices shall be
(i) transmitted by email to (A) each affected Series 2018-1 Noteholder to the
extent such Series 2018-1 Noteholder has provided an email address to the
Trustee and (B) the Rating Agencies, the Servicer and the Trustee and (ii) sent
by registered mail to each affected Series 2018-1 Noteholder. A Prepayment
Notice may be revoked or amended by any Co-Issuer if the Trustee receives
written notice of such revocation or amendment no later than 10:00 a.m. (New
York City time) two (2) Business Days prior to such Series 2018-1 Prepayment
Date. The Co-Issuers shall give written notice of such revocation or amendment
to the Servicer, and at the request of the Co-Issuers, the Trustee shall forward
the notice of revocation or amendment to the Series 2018-1 Noteholders.

 

(h)        Series 2018-1 Prepayments. On each Series 2018-1 Prepayment Date with
respect to any Series 2018-1 Prepayment, the Series 2018-1 Prepayment Amount and
the Series 2018-1 Class A-2 Make-Whole Prepayment Premium, if any, shall be due
and payable. The Co-Issuers shall pay the Series 2018-1 Prepayment Amount
together with the applicable Series 2018-1 Class A-2 Make-Whole Prepayment
Premium, if any, with respect to such Series 2018-1 Prepayment Amount, by, to
the extent not already deposited therein pursuant to Sections 3.6(d)(i), (d)(ii)
or (f) of this Series Supplement, depositing such amounts in the Series 2018-1
Class A-2 Distribution Account on or prior to the related Series 2018-1
Prepayment Date to be distributed in accordance with Section 3.6(k) of this
Series Supplement.

 

(i)        [Reserved].

 

(j)        Indemnification Payments. Any Indemnification Payments deposited to
the Senior Notes Principal Payments Account in accordance with Section 5.13(b)
of the Base Indenture, and that are allocated to the Series 2018-1 Notes, shall
be withdrawn from the Senior Notes Principal Payments Account in accordance with
Section 5.14(f) of the Base Indenture, and any funds allocable to the Series
2018-1 Notes shall be deposited in the Series 2018-1 Class A-2 Distribution
Account and used to prepay the Series 2018-1 Class A-2 Notes (based on their
respective portion of the Series 2018-1 Class A-2 Outstanding Principal Amount)
on the

11



Payment Date immediately succeeding such deposit. In connection with any
prepayment made pursuant to this Section 3.6(j), the Co-Issuers shall not be
obligated to pay any prepayment premium.

 

(k)        Series 2018-1 Prepayment Distributions.

 

(i)        [Reserved].

 

(ii)       On the Series 2018-1 Prepayment Date for each Series 2018-1
Prepayment to be made pursuant to this Section 3.6 in respect of the Series
2018-1 Class A-2 Notes, the Trustee shall, in accordance with Section 6.1 of the
Base Indenture (except that notwithstanding anything to the contrary therein,
references to the distributions being made on a Payment Date shall be deemed to
be references to distributions made on such Series 2018-1 Prepayment Date and
references to the Record Date shall be deemed to be references to the Prepayment
Record Date) and based solely upon the applicable written report provided to the
Trustee pursuant to Section 3.6(g) of this Series Supplement, wire transfer to
the Series 2018-1 Class A-2 Noteholders of record on the preceding Prepayment
Record Date on a pro rata basis, based on their respective portion of the Series
2018-1 Class A-2 Outstanding Principal Amount, the amount deposited in the
Series 2018-1 Class A-2 Distribution Account pursuant to this Section 3.6, if
any, in order to repay the applicable portion of the Series 2018-1 Class A-2
Outstanding Principal Amount and pay all accrued and unpaid interest thereon up
to such Series 2018-1 Prepayment Date and any Series 2018-1 Class A-2 Make-Whole
Prepayment Premium due to Series 2018-1 Class A-2 Noteholders on such Series
2018-1 Prepayment Date.

 

(l)        Series 2018-1 Notices of Final Payment. The Co-Issuers shall notify
the Trustee, the Servicer and the Rating Agencies on or before the Record Date
preceding the Payment Date which will be the Series 2018-1 Final Payment Date;
provided, however, that with respect to the Series 2018-1 Final Payment that is
made in connection with any mandatory or optional prepayment in full, the
Co-Issuers shall not be obligated to provide any additional notice to the
Trustee, the Servicer or the Rating Agencies of such Series 2018-1 Final Payment
beyond the notice required to be given in connection with such prepayment
pursuant to Section 2.2 or Section 3.6(g) of this Series Supplement, as
applicable. The Trustee shall provide any written notice required under this
Section 3.6(l) to each Person in whose name a Series 2018-1 Note is registered
at the close of business on such Record Date that the immediately succeeding
Payment Date will be the Series 2018-1 Final Payment Date. Such written notice
to be sent to the Series 2018-1 Noteholders shall be made at the expense of the
Co-Issuers and shall be mailed by the Trustee within five (5) Business Days of
receipt of notice from the Co-Issuers indicating that the Series 2018-1 Final
Payment will be made and shall specify that such Series 2018-1 Final Payment
will be payable only upon presentation and surrender of the Series 2018-1 Notes
and shall specify the place where the Series 2018-1 Notes may be presented and
surrendered for such Series 2018-1 Final Payment.

12



Section 3.7        [Reserved].

 

Section 3.8        Series 2018-1 Class A-2 Distribution Account.

 

(a)        Establishment of Series 2018-1 Class A-2 Distribution Account. On the
Series 2018-1 Closing Date, an account shall be assigned to the Trustee for the
benefit of the Series 2018-1 Class A-2 Noteholders (the “Series 2018-1 Class A-2
Distribution Account”), bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Series 2018-1 Class A-2
Noteholders. The Series 2018-1 Class A-2 Distribution Account shall be an
Eligible Account. If the Series 2018-1 Class A-2 Distribution Account is at any
time no longer an Eligible Account, the Master Issuer and SRI Real Estate Holdco
shall, within five (5) Business Days of obtaining knowledge that the Series
2018-1 Class A-2 Distribution Account is no longer an Eligible Account,
establish a new Series 2018-1 Class A-2 Distribution Account that is an Eligible
Account. If a new Series 2018-1 Class A-2 Distribution Account is established,
the Master Issuer and SRI Real Estate Holdco shall instruct the Trustee in
writing to transfer all cash and investments from the non-qualifying Series
2018-1 Class A-2 Distribution Account into the new Series 2018-1 Class A-2
Distribution Account. Initially, the Series 2018-1 Class A-2 Distribution
Account will be established with the Trustee.

 

(b)        Administration of the Series 2018-1 Class A-2 Distribution Account.
All amounts held in the Series 2018-1 Class A-2 Distribution Account shall be
invested in the Permitted Investments at the written direction (which may be
standing directions) of the Master Issuer; provided, however, that any such
investment in the Series 2018-1 Class A-2 Distribution Account shall mature not
later than the Business Day prior to the first Payment Date following the date
on which such funds were received or such other date on which any such funds are
scheduled to be paid to the Series 2018-1 Class A-2 Noteholders. In the absence
of written investment instructions hereunder, funds on deposit in the Series
2018-1 Class A-2 Distribution Account shall be invested at the direction of the
Master Issuer and SRI Real Estate Holdco as fully as practicable in one or more
Permitted Investments of the type described in clause (b) of the definition
thereof. Neither the Master Issuer nor SRI Real Estate Holdco shall direct (or
permit) the disposal of any Permitted Investments prior to the maturity thereof
if such disposal would result in a loss any portion of the initial purchase
price of such Permitted Investment.

 

(c)        Earnings from Series 2018-1 Class A-2 Distribution Account. All
interest and earnings (net of losses and investment expenses) paid on funds on
deposit in the Series 2018-1 Class A-2 Distribution Account shall be deemed to
be available and on deposit for distribution to the Series 2018-1 Class A-2
Noteholders.

 

(d)        Series 2018-1 Class A-2 Distribution Account Constitutes Additional
Collateral for Series 2018-1 Class A-2 Notes. In order to secure and provide for
the repayment and payment of the Obligations with respect to the Series 2018-1
Class A-2 Notes, the Co-Issuers hereby grant a security interest in and assign,
pledge, grant, transfer and set over to the Trustee, for the benefit of the
Series 2018-1 Class A-2 Noteholders, all of the Co-Issuers’ right, title and
interest in and to the following (whether now or hereafter existing or
acquired): (i) the Series 2018-1 Class A-2 Distribution Account, including any
security entitlement thereto; (ii) all funds on deposit therein from time to
time; (iii) all certificates and instruments, if any, representing or evidencing
any or all of the Series 2018-1 Class A-2 Distribution Account or the

13



funds on deposit therein from time to time; (iv) all investments made at any
time and from time to time with monies in the Series 2018-1 Class A-2
Distribution Account, whether constituting securities, instruments, general
intangibles, investment property, financial assets or other property; (v) all
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
the Series 2018-1 Class A-2 Distribution Account, the funds on deposit therein
from time to time or the investments made with such funds; and (vi) all proceeds
of any and all of the foregoing, including, without limitation, cash (the items
in the foregoing clauses (i) through (vi) are referred to, collectively, as the
“Series 2018-1 Class A-2 Distribution Account Collateral”).

 

(e)        Termination of Series 2018-1 Class A-2 Distribution Account. On or
after the date on which the Series 2018-1 Final Payment has been made, the
Trustee, acting in accordance with the written instructions of the Master Issuer
and SRI Real Estate Holdco, shall withdraw from the Series 2018-1 Class A-2
Distribution Account all amounts on deposit therein for payment to the
Co-Issuers.

 

Section 3.9        Trustee as Securities Intermediary.

 

(a)        The Trustee or other Person holding the Series 2018-1 Class A-2
Distribution Account shall be the “Series 2018-1 Securities Intermediary.” If
the Series 2018-1 Securities Intermediary in respect of the Series 2018-1 Class
A-2 Distribution Account is not the Trustee, the Master Issuer and SRI Real
Estate Holdco shall obtain the express agreement of such other Person to the
obligations of the Series 2018-1 Securities Intermediary set forth in this
Section 3.9.

 

(b)        The Series 2018-1 Securities Intermediary agrees that:

 

(i)        The Series 2018-1 Class A-2 Distribution Account is an account to
which Financial Assets will or may be credited;

 

(ii)       The Series 2018-1 Class A-2 Distribution Account is a “securities
account” within the meaning of Section 8-501 of the New York UCC and the Series
2018-1 Securities Intermediary qualifies as a “securities intermediary” under
Section 8-102(a) of the New York UCC;

 

(iii)      All securities or other property (other than cash) underlying any
Financial Assets credited to the Series 2018-1 Class A-2 Distribution Account
shall be registered in the name of the Securities Intermediary, indorsed to the
Series 2018- Securities Intermediary or in blank or credited to another
securities account maintained in the name of the Series 2018-1 Securities
Intermediary, and in no case will any Financial Asset credited to the Series
2018-1 Class A-2 Distribution Account be registered in the name of the Master
Issuer and SRI Real Estate Holdco, payable to the order of the Master Issuer and
SRI Real Estate Holdco or specially indorsed to the Master Issuer and SRI Real
Estate Holdco;

 

(iv)      All property delivered to the Series 2018-1 Securities Intermediary
pursuant to this Series Supplement will be promptly credited to the Series
2018-1 Class A-2 Distribution Account;

14



(v)       Each item of property (whether investment property, security,
instrument or cash) credited to the Series 2018-1 Class A-2 Distribution Account
shall be treated as a Financial Asset under Article 8 of the New York UCC;

 

(vi)      If at any time the Series 2018-1 Securities Intermediary shall receive
any entitlement order from the Trustee (including those directing transfer or
redemption of any Financial Asset) relating to the Series 2018-1 Class A-2
Distribution Account, the Series 2018-1 Securities Intermediary shall comply
with such entitlement order without further consent by the Master Issuer, SRI
Real Estate Holdco or any other Securitization Entity or any other Person;

 

(vii)     (A) The Series 2018-1 Class A-2 Distribution Account shall be governed
by the laws of the State of New York, regardless of any provision of any other
agreement; (B) for purposes of all applicable UCCs, the State of New York shall
be deemed to the Series 2018-1 Securities Intermediary’s jurisdiction and the
Series 2018-1 Class A-2 Distribution Account (as well as the “security
entitlements” (as defined in Section 8-102(a)(17) of the New York UCC) related
thereto) shall be governed by the laws of the State of New York; (C) with
respect to each Trustee Account, the law in force in the State of New York is
applicable to all issues specified in Article 2(1) of the Hague Securities
Convention; and (D) the Securities Intermediary represents that, on the date
hereof, it has an office in the State of New York which is engaged in a business
or other regular activity of maintaining securities accounts;

 

(viii)     The Series 2018-1 Securities Intermediary has not entered into, and
until termination of this Series Supplement, will not enter into, any agreement
with any other Person relating to the Series 2018-1 Class A-2 Distribution
Account and/or any Financial Assets credited thereto pursuant to which it has
agreed to comply with “entitlement orders” (as defined in Section 8-102(a)(8) of
the New York UCC) of such other Person and the Series 2018-1 Securities
Intermediary has not entered into, and until the termination of this Series
Supplement will not enter into, any agreement with the Master Issuer and SRI
Real Estate Holdco purporting to limit or condition the obligation of the
Securities Intermediary to comply with entitlement orders as set forth in
Section 3.9(b)(vi) of this Series Supplement; and

 

(ix)        Except for the claims and interest of the Trustee, the Secured
Parties and the Securitization Entities in the Series 2018-1 Class A-2
Distribution Account, neither the Series 2018-1 Securities Intermediary nor, in
the case of the Trustee, any Trust Officer knows of any claim to, or interest
in, the Series 2018-1 Class A-2 Distribution Account or any Financial Asset
credited thereto. If the Series 2018-1 Securities Intermediary or, in the case
of the Trustee, a Trust Officer has actual knowledge of the assertion by any
other person of any Lien, encumbrance or adverse claim (including any writ,
garnishment, judgment, warrant of attachment, execution or similar process)
against the Series 2018-1 Class A-2 Distribution Account or any Financial Asset
carried therein, the Series

15



2018-1 Securities Intermediary will promptly notify the Trustee, the Manager,
the Servicer, the Master Issuer and SRI Real Estate Holdco thereof.

 

(c)        At any time after the occurrence and during the continuation of an
Event of Default, the Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Series 2018-1 Class A-2 Distribution
Account and in all proceeds thereof, and (acting at the direction of the Control
Party (at the direction of the Controlling Class Representative)) shall be the
only Person authorized to originate entitlement orders in respect of the Series
2018-1 Class A-2 Distribution Account; provided, however, that at all other
times the Master Issuer and SRI Real Estate Holdco shall jointly be authorized
to instruct the Trustee to originate entitlement orders in respect of the Series
2018-1 Class A-2 Distribution Account.

 

Section 3.10        Manager. Pursuant to the Management Agreement, the Manager
has agreed to provide certain reports, notices, instructions and other services
on behalf of the Master Issuer, SRI Real Estate Holdco and the other Co-Issuers.
The Series 2018-1 Noteholders by their acceptance of the Series 2018-1 Notes
consent to the provision of such reports and notices to the Trustee by the
Manager in lieu of the Master Issuer, SRI Real Estate Holdco or any other
Co-Issuer. Any such reports and notices that are required to be delivered to the
Series 2018-1 Noteholders hereunder will be made available on the Trustee’s
website in the manner set forth in Section 4.4 of the Base Indenture.

 

ARTICLE IV

 

FORM OF SERIES 2018-1 NOTES

 

Section 4.1        [Reserved].

 

Section 4.2        Issuance of Series 2018-1 Class A-2 Notes. The Series 2018-1
Class A-2 Notes may be offered and sold in the Series 2018-1 Class A-2 Initial
Principal Amount on the Series 2018-1 Closing Date to the Initial Purchaser by
the Co-Issuers pursuant to the Series 2018-1 Class A-2 Note Purchase Agreement.
The Series 2018-1 Class A-2 Notes will be resold initially by the Initial
Purchaser only (A) in the United States, to a Person that the Initial Purchaser
reasonably believes to be a QIB in a transaction meeting the requirements of
Rule 144A and that is not a Competitor, (B) outside the United States, to a
Person that the Initial Purchaser reasonably believes not to be a U.S. person
(as defined in Regulation S) (a “U.S. Person”) in an offshore transaction in
reliance on the requirements of Regulation S and that is not a Competitor, or
(C) to a Person that is the Initial Purchaser reasonably believes to be the
Master Issuer or an affiliate of the Master Issuer. The Series 2018-1 Class A-2
Notes may thereafter be transferred in reliance on Rule 144A and/or Regulation S
and in accordance with the procedure described herein. The Series 2018-1 Class
A-2 Notes will be Book-Entry Notes and DTC will be the Depository for the Series
2018-1 Class A-2 Notes. The Applicable Procedures shall be applicable to
transfers of beneficial interests in the Series 2018-1 Class A-2 Notes. The
Series 2018-1 Class A-2 Notes shall be issued in minimum denominations of
$200,000 and integral multiples of $1,000 in excess thereof.

 

(a)        Restricted Global Notes. The Series 2018-1 Class A-2 Notes offered
and sold in their initial distribution in reliance upon Rule 144A will be issued
in the form of one or

16



more global notes in fully registered form, without coupons, substantially in
the form set forth in Exhibit A-1-1 hereto, registered in the name of Cede & Co.
(“Cede”), as nominee of DTC, and deposited with the Trustee, as custodian for
DTC (collectively, for purposes of this Section 4.2 and Section 4.4, the
“Restricted Global Notes”). The aggregate initial principal amount of the
Restricted Global Notes may from time to time be increased or decreased by
adjustments made on the records of the Trustee, as custodian for DTC, in
connection with a corresponding decrease or increase in the aggregate initial
principal amount of the corresponding class of Regulation S Global Notes or the
Unrestricted Global Notes, as hereinafter provided.

 

(b)        Regulation S Global Notes and Unrestricted Global Notes. Any Series
2018-1 Class A-2 Notes offered and sold on the Series 2018-1 Closing Date in
reliance upon Regulation S will be issued in the form of one or more global
notes in fully registered form, without coupons, substantially in the form set
forth in Exhibit A-2-1 hereto, registered in the name of Cede, as nominee of
DTC, and deposited with the Trustee, as custodian for DTC, for credit to the
respective accounts at DTC of the designated agents holding on behalf of
Euroclear or Clearstream. Until such time as the Restricted Period shall have
terminated with respect to any Series 2018-1 Class A-2 Note, such Series 2018-1
Class A-2 Notes shall be referred to herein collectively, for purposes of this
Section 4.2 and Section 4.4, as the “Regulation S Global Notes.” After such time
as the Restricted Period shall have terminated, the Regulation S Global Notes
shall be exchangeable, in whole or in part, for interests in one or more
permanent global notes in registered form without interest coupons,
substantially in the form set forth in Exhibit A-3-1 hereto, as hereinafter
provided (collectively, for purposes of this Section 4.2 and Section 4.4, the
“Unrestricted Global Notes”). The aggregate principal amount of the Regulation S
Global Notes or the Unrestricted Global Notes may from time to time be increased
or decreased by adjustments made on the records of the Trustee, as custodian for
DTC, in connection with a corresponding decrease or increase of aggregate
principal amount of the corresponding Restricted Global Notes, as hereinafter
provided.

 

(c)        Definitive Notes. The Series 2018-1 Global Notes shall be
exchangeable in their entirety for one or more definitive notes in registered
form, without interest coupons (collectively, for purposes of this Section 4.2
and Section 4.4 of this Series Supplement, the “Definitive Notes”) pursuant to
Section 2.13 of the Base Indenture and this Section 4.2(c) in accordance with
their terms and, upon complete exchange thereof, such Series 2018-1 Global Notes
shall be surrendered for cancellation at the applicable Corporate Trust Office.

 

Section 4.3        [Reserved].

 

Section 4.4        Transfer Restrictions of Series 2018-1 Class A-2 Notes.

 

(a)        A Series 2018-1 Global Note may not be transferred, in whole or in
part, to any Person other than DTC or a nominee thereof, or to a successor
Depository or to a nominee of a successor Depository, and no such transfer to
any such other Person may be registered; provided, however, that this Section
4.4(a) shall not prohibit any transfer of a Series 2018-1 Class A-2 Note that is
issued in exchange for a Series 2018-1 Global Note in accordance with Section
2.8 of the Base Indenture and shall not prohibit any transfer of a beneficial
interest in a Series 2018-1 Global Note effected in accordance with the other
provisions of this Section 4.4.

17



(b)        The transfer by a Series 2018-1 Class A-2 Note Owner holding a
beneficial interest in a Restricted Global Note to a Person who wishes to take
delivery thereof in the form of a beneficial interest in the Restricted Global
Note shall be made upon the deemed representation of the transferee that it is
purchasing for its own account or an account with respect to which it exercises
sole investment discretion and that it and any such account is a QIB and not a
Competitor, and is aware that the sale to it is being made in reliance on Rule
144A and acknowledges that it has received such information regarding the
Co-Issuers as such transferee has requested pursuant to Rule 144A or has
determined not to request such information and that it is aware that the
transferor is relying upon its foregoing representations in order to claim the
exemption from registration provided by Rule 144A.

 

(c)        If a Series 2018-1 Class A-2 Note Owner holding a beneficial interest
in a Restricted Global Note wishes at any time to exchange its interest in such
Restricted Global Note for an interest in the Regulation S Global Note, or to
transfer such interest to a Person who wishes to take delivery thereof in the
form of a beneficial interest in the Regulation S Global Note, such exchange or
transfer may be effected, subject to the Applicable Procedures, only in
accordance with the provisions of this Section 4.4(c). Upon receipt by the
Registrar, at the applicable Corporate Trust Office, of (i) written instructions
given in accordance with the Applicable Procedures from a Clearing Agency
Participant directing the Registrar to credit or cause to be credited to a
specified Clearing Agency Participant’s account a beneficial interest in the
Regulation S Global Note, in a principal amount equal to that of the beneficial
interest in such Restricted Global Note to be so exchanged or transferred, (ii)
a written order given in accordance with the Applicable Procedures containing
information regarding the account of the Clearing Agency Participant (and the
Euroclear or Clearstream account, as the case may be) to be credited with, and
the account of the Clearing Agency Participant to be debited for, such
beneficial interest and (iii) a certificate in substantially the form set forth
in Exhibit B-1 hereto given by the Series 2018-1 Class A-2 Note Owner holding
such beneficial interest in such Restricted Global Note, the Registrar shall
instruct the Trustee, as custodian of DTC, to reduce the principal amount of the
Restricted Global Note, and to increase the principal amount of the Regulation S
Global Note, by the principal amount of the beneficial interest in such
Restricted Global Note to be so exchanged or transferred, and to credit or cause
to be credited to the account of the Person specified in such instructions
(which shall be the Clearing Agency Participant for Euroclear or Clearstream or
both, as the case may be) a beneficial interest in the Regulation S Global Note
having a principal amount equal to the amount by which the principal amount of
such Restricted Global Note was reduced upon such exchange or transfer.

 

(d)        If a Series 2018-1 Class A-2 Note Owner holding a beneficial interest
in a Restricted Global Note wishes at any time to exchange its interest in such
Restricted Global Note for an interest in the Unrestricted Global Note, or to
transfer such interest to a Person who wishes to take delivery thereof in the
form of a beneficial interest in the Unrestricted Global Note, such exchange or
transfer may be effected, subject to the Applicable Procedures, only in
accordance with the provisions of this Section 4.4(d). Upon receipt by the
Registrar, at the applicable Corporate Trust Office, of (i) written instructions
given in accordance with the Applicable Procedures from a Clearing Agency
Participant directing the Registrar to credit or cause to be credited to a
specified Clearing Agency Participant’s account a beneficial interest in the
Unrestricted Global Note in a principal amount equal to that of the beneficial
interest in such Restricted Global Note to be so exchanged or transferred, (ii)
a written order given in accordance

18



with the Applicable Procedures containing information regarding the account of
the Clearing Agency Participant (and the Euroclear or Clearstream account, as
the case may be) to be credited with, and the account of the Clearing Agency
Participant to be debited for, such beneficial interest and (iii) a certificate
in substantially the form of Exhibit B-2 hereto given by the Series 2018-1 Class
A-2 Note Owner holding such beneficial interest in such Restricted Global Note,
the Registrar shall instruct the Trustee, as custodian of DTC, to reduce the
principal amount of such Restricted Global Note, and to increase the principal
amount of the Unrestricted Global Note, by the principal amount of the
beneficial interest in such Restricted Global Note to be so exchanged or
transferred, and to credit or cause to be credited to the account of the Person
specified in such instructions (which shall be the Clearing Agency Participant
for Euroclear or Clearstream or both, as the case may be) a beneficial interest
in the Unrestricted Global Note having a principal amount equal to the amount by
which the principal amount of such Restricted Global Note was reduced upon such
exchange or transfer.

 

(e)        If a Series 2018-1 Class A-2 Note Owner holding a beneficial interest
in a Regulation S Global Note or an Unrestricted Global Note wishes at any time
to exchange its interest in such Regulation S Global Note or such Unrestricted
Global Note for an interest in the Restricted Global Note, or to transfer such
interest to a Person who wishes to take delivery thereof in the form of a
beneficial interest in the Restricted Global Note, such exchange or transfer may
be effected, subject to the Applicable Procedures, only in accordance with the
provisions of this Section 4.4(e). Upon receipt by the Registrar, at the
applicable Corporate Trust Office, of (i) written instructions given in
accordance with the Applicable Procedures from a Clearing Agency Participant
directing the Registrar to credit or cause to be credited to a specified
Clearing Agency Participant’s account a beneficial interest in the Restricted
Global Note in a principal amount equal to that of the beneficial interest in
such Regulation S Global Note or such Unrestricted Global Note, as the case may
be, to be so exchanged or transferred, (ii) a written order given in accordance
with the Applicable Procedures containing information regarding the account of
the Clearing Agency Participant (and the Euroclear or Clearstream account, as
the case may be) to be credited with, and the account of the Clearing Agency
Participant to be debited for, such beneficial interest and (iii) with respect
to a transfer of a beneficial interest in such Regulation S Global Note (but not
such Unrestricted Global Note), a certificate in substantially the form set
forth in Exhibit B-3 hereto given by such Series 2018-1 Class A-2 Note Owner
holding such beneficial interest in such Regulation S Global Note, the Registrar
shall instruct the Trustee, as custodian of DTC, to reduce the principal amount
of such Regulation S Global Note or such Unrestricted Global Note, as the case
may be, and to increase the principal amount of the Restricted Global Note, by
the principal amount of the beneficial interest in such Regulation S Global Note
or such Unrestricted Global Note to be so exchanged or transferred, and to
credit or cause to be credited to the account of the Person specified in such
instructions (which shall be the Clearing Agency Participant for DTC) a
beneficial interest in the Restricted Global Note having a principal amount
equal to the amount by which the principal amount of such Regulation S Global
Note or such Unrestricted Global Note, as the case may be, was reduced upon such
exchange or transfer.

 

(f)        In the event that a Series 2018-1 Global Note or any portion thereof
is exchanged for Series 2018-1 Class A-2 Notes other than Series 2018-1 Global
Notes, such other Series 2018-1 Class A-2 Notes may in turn be exchanged (upon
transfer or otherwise) for Series 2018-1 Class A-2 Notes that are not Series
2018-1 Global Notes or for a beneficial interest in a

19



Series 2018-1 Global Note (if any is then outstanding) only in accordance with
such procedures as may be adopted from time to time by the Co-Issuers and the
Registrar, which shall be substantially consistent with the provisions of
Sections 4.4(a) through Section 4.4(e) and Section 4.4(g) of this Series
Supplement (including the certification requirement intended to ensure that
transfers and exchanges of beneficial interests in a Series 2018-1 Global Note
comply with Rule 144A or Regulation S under the Securities Act, as the case may
be) and any Applicable Procedures.

 

(g)        Until the termination of the Restricted Period with respect to any
Series 2018-1 Class A-2 Note, interests in the Regulation S Global Notes
representing such Series 2018-1 Class A-2 Note may be held only through Clearing
Agency Participants acting for and on behalf of Euroclear and Clearstream;
provided that this Section 4.4(g) shall not prohibit any transfer in accordance
with Section 4.4(d) of this Series Supplement. After the expiration of the
applicable Restricted Period, interests in the Unrestricted Global Notes may be
transferred without requiring any certifications other than those set forth in
this Section 4.4.

 

(h)        The Series 2018-1 Class A-2 Notes shall bear the following legend:

 

THE ISSUANCE AND SALE OF THIS SERIES 2018-1 CLASS A-2 NOTE HAVE NOT BEEN AND
WILL NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR WITH ANY SECURITIES REGULATORY AUTHORITY OF
ANY STATE OR OTHER RELEVANT JURISDICTION, AND NONE OF SONIC CAPITAL LLC, SONIC
INDUSTRIES LLC, AMERICA’S DRIVE-IN BRAND PROPERTIES LLC, AMERICA’S DRIVE-IN
RESTAURANTS LLC, SRI REAL ESTATE HOLDING LLC OR SRI REAL ESTATE PROPERTIES LLC
(THE “CO-ISSUERS”) HAS BEEN REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “INVESTMENT COMPANY ACT”). THIS NOTE OR ANY INTEREST HEREIN MAY
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (a) to sonic capital LLC
or an affiliate thereof, (B) IN THE UNITED STATES TO THE INITIAL PURCHASER OR A
SUBSEQUENT TRANSFEREE THAT IS NOT A COMPETITOR AND IS A “QUALIFIED INSTITUTIONAL
BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), ACTING
FOR ITS OWN ACCOUNT OR THE ACCOUNT OF ANOTHER PERSON, THAT IS NOT A COMPETITOR
AND IS A QUALIFIED INSTITUTIONAL BUYER, WITH RESPECT TO WHICH SUCH INITIAL
PURCHASER OR SUBSEQUENT TRANSFEREE EXERCISES SOLE INVESTMENT DISCRETION OR (C)
OUTSIDE THE UNITED STATES TO THE INITIAL PURCHASER OR A SUBSEQUENT TRANSFEREE
THAT IS NEITHER A COMPETITOR NOR A U.S. PERSON (AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”)), ACTING FOR ITS OWN ACCOUNT OR THE ACCOUNT
OF ANOTHER PERSON, THAT IS NEITHER A COMPETITOR NOR A U.S. PERSON (AS DEFINED IN
REGULATION S), WITH RESPECT TO WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT
TRANSFEREE EXERCISES

20



SOLE INVESTMENT DISCRETION, IN OFFSHORE TRANSACTIONS IN RELIANCE ON REGULATION
S, AND, IN EACH CASE, IN COMPLIANCE WITH THE CERTIFICATIONS AND OTHER
REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO HEREIN AND ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OR THE UNITED STATES AND ANY OTHER RELEVANT
JURISDICTION.

 

BY ITS ACQUISITION OR ACCEPTANCE HEREOF, THE HOLDER (if not the Master Issuer OR
AN AFFILIATE OF THE MASTER ISSUER) REPRESENTS THAT (A) IT IS NOT A COMPETITOR
AND IS EITHER (X) A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS WITH RESPECT TO WHICH IT
EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH IS A QUALIFIED INSTITUTIONAL
BUYER AND IS NOT A COMPETITOR OR (Y) NOT A “U.S. PERSON” AS DEFINED IN
REGULATION S, ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS WITH RESPECT TO
WHICH IT EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH IS NEITHER A
COMPETITOR NOR A “U.S. PERSON,” IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S, (B) IT AND EACH ACCOUNT FOR WHICH IT IS PURCHASING WILL HOLD AND
TRANSFER AT LEAST THE MINIMUM DENOMINATION OF NOTES, (C) IT UNDERSTANDS THAT THE
CO-ISSUERS MAY RECEIVE A LIST OF PARTICIPANTS HOLDING POSITIONS IN THEIR NOTES
FROM ONE OR MORE BOOK-ENTRY DEPOSITORIES, AND (D) IT WILL PROVIDE NOTICE OF THE
TRANSFER RESTRICTIONS TO ANY SUBSEQUENT TRANSFEREES.

 

THE INITIAL PURCHASER AND EACH SUBSEQUENT TRANSFEREE (if not the Master Issuer
OR AN AFFILIATE OF THE MASTER ISSUER) TAKING DELIVERY OF THIS NOTE OR AN
INTEREST IN THIS NOTE WILL BE DEEMED TO HAVE MADE THE APPLICABLE REPRESENTATIONS
AND AGREEMENTS REFERRED TO IN THE INDENTURE. THE INITIAL PURCHASER AND EACH
SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS NOTE OR AN INTEREST IN THIS NOTE
IN THE FORM OF AN INTEREST IN A [REGULATION S GLOBAL NOTE] [RESTRICTED GLOBAL
NOTE] OR [AN UNRESTRICTED GLOBAL NOTE] WILL BE REQUIRED TO DELIVER A TRANSFER
CERTIFICATE IN THE FORM REQUIRED BY THE INDENTURE AND WILL BE REQUIRED TO MAKE
THE APPLICABLE REPRESENTATIONS AND AGREEMENTS REFERRED TO IN THE INDENTURE.

 

ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO TRANSFER ANY
RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,

21



NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE CO-ISSUERS, THE TRUSTEE
OR ANY INTERMEDIARY.

 

IF THIS NOTE WAS ACQUIRED IN THE UNITED STATES, AND THE HOLDER IS DETERMINED (I)
TO BE A COMPETITOR OR (II) NOT TO HAVE BEEN A QUALIFIED INSTITUTIONAL BUYER AT
THE TIME OF ACQUISITION OF THIS NOTE, THE CO-ISSUERS HAVE THE RIGHT TO REQUIRE
SUCH HOLDER TO SELL THIS NOTE TO A PURCHASER THAT IS (I) NOT A COMPETITOR AND
(II) A QUALIFIED INSTITUTIONAL BUYER. THE CO-ISSUERS ALSO HAVE THE RIGHT TO
REFUSE TO HONOR A TRANSFER TO A TRANSFEREE TAKING DELIVERY IN THE FORM OF AN
INTEREST IN A RESTRICTED GLOBAL NOTE THAT IS DETERMINED TO HAVE BEEN A
COMPETITOR OR NOT TO HAVE BEEN A QUALIFIED INSTITUTIONAL BUYER AT THE TIME OF
THE TRANSFER.

 

IF THIS NOTE WAS ACQUIRED OUTSIDE THE UNITED STATES, AND THE HOLDER IS
DETERMINED TO BE (I) A COMPETITOR OR (II) A “U.S. PERSON” THAT IS NOT A
QUALIFIED INSTITUTIONAL BUYER AT THE TIME OF ACQUISITION OF THIS NOTE, THE
CO-ISSUERS HAVE THE RIGHT TO REQUIRE SUCH HOLDER TO SELL THIS NOTE TO A
PURCHASER THAT IS (I) NOT A COMPETITOR AND (II) EITHER IS A QUALIFIED
INSTITUTIONAL BUYER OR NOT A “U.S. PERSON” IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH REGULATION S. THE CO-ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO
HONOR A TRANSFER TO A TRANSFEREE TAKING DELIVERY IN THE FORM OF AN INTEREST IN A
REGULATION S GLOBAL NOTE OR AN UNRESTRICTED GLOBAL NOTE THAT IS DETERMINED TO
HAVE BEEN A COMPETITOR OR A “U.S. PERSON” AT THE TIME OF THE TRANSFER.

 

EACH PURCHASER AND ANY SUBSEQUENT TRANSFEREE OF THIS NOTE (OR ANY INTEREST
HEREIN) WILL BE DEEMED TO REPRESENT AND WARRANT AT ALL TIMES IT IS INVESTED IN
THIS NOTE, EITHER THAT (I) (A) IT IS NOT AN EMPLOYEE BENEFIT PLANS THAT IS
SUBJECT TO PART 4 OF TITLE I OF ERISA, A PLAN, INDIVIDUAL RETIREMENT ACCOUNT AND
OTHER ARRANGEMENT THAT IS SUBJECT TO SECTION 4975 OF THE CODE (AN “ERISA PLAN”)
OR PROVISIONS UNDER ANY FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR
REGULATIONS THAT ARE SIMILAR TO SUCH PROVISIONS OF ERISA OR THE CODE
(COLLECTIVELY, “SIMILAR LAWS”), OR AN ENTITY WHOSE UNDERLYING ASSETS ARE
CONSIDERED TO INCLUDE “PLAN ASSETS” OF SUCH PLANS, ACCOUNTS AND ARRANGEMENTS
UNDER U.S. DEPARTMENT OF LABOR REGULATIONS AS MODIFIED BY SECTION 3(42) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), PLAN AND
IT IS NOT ACTING ON BEHALF OF ANY PLAN OR USING THE ASSETS OF ANY PLAN TO
PURCHASE OR

22



HOLD THIS NOTE (OR ANY INTEREST THEREIN) OR (B) ITS PURCHASE AND HOLDING OF THE
OFFERED NOTE (OR ANY INTEREST THEREIN) DOES NOT CONSTITUTE AND WILL NOT RESULT
IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION
4975 OF THE CODE OR A VIOLATION OF ANY APPLICABLE SIMILAR LAW, AND (II) IF IT IS
AN ERISA PLAN, THE PERSON MAKING THE DECISION ON BEHALF OF THE ERISA PLAN (THE
“PLAN FIDUCIARY”), WILL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT AS LONG
AS IT HOLDS THIS NOTE (OR ANY INTEREST HEREIN) (1) NONE OF THE CO-ISSUERS,
GUARANTORS, THE INITIAL PURCHASER OR ANY OF THEIR AFFILIATES (THE “TRANSACTION
PARTIES”) HAS PROVIDED OR WILL PROVIDE ADVICE WITH RESPECT TO THE INVESTMENT IN
THIS NOTE BY THE ERISA PLAN, AND THE PLAN FIDUCIARY EITHER: (A) IS A BANK AS
DEFINED IN SECTION 202 OF THE INVESTMENT ADVISERS ACT OF 1940 (THE “ADVISERS
ACT”), OR SIMILAR INSTITUTION THAT IS REGULATED AND SUPERVISED AND SUBJECT TO
PERIODIC EXAMINATION BY A STATE OR FEDERAL AGENCY; (B) IS AN INSURANCE CARRIER
WHICH IS QUALIFIED UNDER THE LAWS OF MORE THAN ONE STATE TO PERFORM THE SERVICES
OF MANAGING, ACQUIRING OR DISPOSING OF ASSETS OF A PLAN; (C) IS AN INVESTMENT
ADVISER REGISTERED UNDER THE ADVISERS ACT, OR, IF NOT REGISTERED AN AS
INVESTMENT ADVISER UNDER THE ADVISERS ACT BY REASON OF PARAGRAPH (1) OF SECTION
203A OF THE ADVISERS ACT, IS REGISTERED AS AN INVESTMENT ADVISER UNDER THE LAWS
OF THE STATE IN WHICH IT MAINTAINS ITS PRINCIPAL OFFICE AND PLACE OF BUSINESS;
(D) IS A BROKER-DEALER REGISTERED UNDER THE EXCHANGE ACT; OR (E) HAS, AND AT ALL
TIMES WHILE THE ERISA PLAN IS HOLDING THE NOTES WILL HAVE, TOTAL ASSETS OF AT
LEAST U.S. $50,000,000 UNDER ITS MANAGEMENT OR CONTROL (PROVIDED THAT THIS
CLAUSE (E) SHALL NOT BE SATISFIED IF THE PLAN FIDUCIARY IS EITHER (I) THE OWNER
OR A RELATIVE OF THE OWNER OF THE INDIVIDUAL RETIREMENT ACCOUNT THAT IS
PURCHASING THE OFFERED NOTES, OR (II) A PARTICIPANT OR BENEFICIARY OF THE PLAN
PURCHASING THE OFFERED NOTES IN SUCH CAPACITY); (2) THE PLAN FIDUCIARY IS
CAPABLE OF EVALUATING INVESTMENT RISKS INDEPENDENTLY, BOTH IN GENERAL AND WITH
RESPECT TO PARTICULAR TRANSACTIONS AND INVESTMENT STRATEGIES, INCLUDING THE
PURCHASE AND HOLDING OF THE OFFERED NOTES BY THE PLAN; (3) THE PLAN FIDUCIARY IS
A “FIDUCIARY” WITH RESPECT TO THE PLAN WITHIN THE MEANING OF SECTION 3(21) OF
ERISA, SECTION 4975 OF THE CODE, OR BOTH, AND IS RESPONSIBLE FOR EXERCISING
INDEPENDENT JUDGMENT IN EVALUATING THE PLAN’S PURCHASE, HOLDING AND DISPOSITION
OF THE OFFERED NOTES; (4) NONE OF THE TRANSACTION PARTIES HAS EXERCISED ANY
AUTHORITY TO

23



CAUSE THE PLAN TO PURCHASE THE NOTES; (5) NONE OF THE TRANSACTION PARTIES
RECEIVES A FEE OR OTHER COMPENSATION FROM THE PLAN OR PLAN FIDUCIARY FOR THE
PROVISION OF INVESTMENT ADVICE IN CONNECTION WITH THE PLAN’S DECISION TO INVEST
IN THIS NOTE; AND (6) THE PLAN FIDUCIARY HAS BEEN (AND HEREBY IS) INFORMED BY
THE TRANSACTION PARTIES: (A) THAT NONE OF THE TRANSACTION PARTIES IS UNDERTAKING
TO PROVIDE IMPARTIAL INVESTMENT ADVICE OR TO GIVE ADVICE IN A FIDUCIARY
CAPACITY, AND THAT NO SUCH ENTITY HAS GIVEN INVESTMENT ADVICE OR OTHERWISE MADE
A RECOMMENDATION, IN CONNECTION WITH THE PLAN’S INVESTMENT IN THIS NOTE; AND (B)
OF THE EXISTENCE AND NATURE OF THE TRANSACTION PARTIES’ FINANCIAL INTERESTS IN
THE PLAN’S INVESTMENT IN THIS NOTE AS DISCLOSED IN THE OFFERING CIRCULAR. THE
ABOVE REPRESENTATIONS ARE INTENDED TO COMPLY WITH THE U.S. DEPARTMENT OF LABOR’S
REGULATION SECTIONS 29 C.F.R. 2510.3-21(A) AND (C)(1) AS PROMULGATED ON APRIL 8,
2016 (81 FED. REG. 20,997). IF THESE REGULATIONS ARE REVOKED, REPEALED OR NO
LONGER EFFECTIVE, THESE REPRESENTATIONS SHALL BE DEEMED TO BE NO LONGER IN
EFFECT. NONE OF THE TRANSACTION PARTIES IS UNDERTAKING TO PROVIDE IMPARTIAL
INVESTMENT ADVICE, OR TO GIVE ADVICE IN A FIDUCIARY CAPACITY TO AN ERISA PLAN,
IN CONNECTION WITH ANY INVESTMENT IN THIS NOTE.

 

(i)        The Series 2018-1 Class A-2 Notes Regulation S Global Notes shall
also bear the following legend:

 

UNTIL 40 DAYS AFTER THE ORIGINAL ISSUE DATE OF THE NOTES (THE “RESTRICTED
PERIOD”) IN CONNECTION WITH THE OFFERING OF THE NOTES IN THE UNITED STATES FROM
OUTSIDE OF THE UNITED STATES, THE SALE, PLEDGE OR TRANSFER OF THIS NOTE IS
SUBJECT TO CERTAIN CONDITIONS AND RESTRICTIONS. THE HOLDER HEREOF, BY PURCHASING
OR OTHERWISE ACQUIRING THIS NOTE, ACKNOWLEDGES THAT SUCH HOLDER IS THE MASTER
ISSUER OR an affiliate of the Master Issuer OR NOT A “U.S. PERSON” AS DEFINED IN
REGULATION S, AND THAT THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT AND AGREES FOR THE BENEFIT OF THE CO-ISSUERS THAT THIS NOTE MAY BE
TRANSFERRED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY TO A PERSON THAT IS
THE MASTER ISSUER OR AN AFFILIATE OF THE MASTER ISSUER OR NOT A “U.S. PERSON” AS
DEFINED IN REGULATION S AND IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS OF THE STATES, TERRITORIES AND POSSESSIONS OF THE UNITED STATES
GOVERNING THE OFFER AND SALE OF SECURITIES, AND PRIOR TO THE EXPIRATION OF THE
RESTRICTED PERIOD, ONLY (I) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S UNDER THE SECURITIES ACT OR

24



(II) PURSUANT TO AND IN ACCORDANCE WITH RULE 144A UNDER THE SECURITIES ACT.

 

(j)        The Series 2018-1 Global Notes shall bear the following legend:

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. UNLESS THIS NOTE
IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE CO-ISSUERS OR THE
REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN
SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER,
CEDE & CO., HAS AN INTEREST HEREIN.

 

(k)        The required legends set forth above shall not be removed from the
Series 2018-1 Class A-2 Notes except as provided herein. The legend required for
a Series 2018-1 Class A-2 Restricted Global Note may be removed from such Series
2018-1 Class A-2 Restricted Global Note if there is delivered to the Co-Issuers
and the Registrar such satisfactory evidence, which may include an Opinion of
Counsel as may be reasonably required by the Co-Issuers that neither such legend
nor the restrictions on transfer set forth therein are required to ensure that
transfers of such Series 2018-1 Class A-2 Restricted Global Note will not
violate the registration requirements of the Securities Act. Upon provision of
such satisfactory evidence, the Trustee at the direction of the Master Issuer,
on behalf of the Co-Issuers, shall authenticate and deliver in exchange for such
Series 2018-1 Class A-2 Restricted Global Note a Series 2018-1 Class A-2 Note or
Series 2018-1 Class A-2 Notes having an equal aggregate principal amount that
does not bear such legend. If such a legend required for a Series 2018-1 Class
A-2 Restricted Global Note has been removed from a Series 2018-1 Class A-2 Note
as provided above, no other Series 2018-1 Class A-2 Note issued in exchange for
all or any part of such Series 2018-1 Class A-2 Note shall bear such legend,
unless the Co-Issuers have reasonable cause to believe that such other Series
2018-1 Class A-2 Note is a “restricted security” within the meaning of Rule 144
under the Securities Act and instructs the Trustee to cause a legend to appear
thereon.

 

Section 4.5        [Reserved].

 

Section 4.6        Note Owner Representations and Warranties. Each Person who
becomes a Note Owner of a beneficial interest in a Series 2018-1 Class A-2 Note
pursuant to the

25



Offering Memorandum will be deemed to represent, warrant and agree on the date
such Person acquires any interest in any Series 2018-1 Class A-2 Note as
follows:

 

(a)        In the case of Series 2018-1 Class A-2 Notes acquired in the United
States, that it is (i) a QIB, (ii) aware that the sale to it is being made in
reliance on Rule 144A and (iii) acquiring such Series 2018-1 Class A-2 Notes for
its own account or for the account of another person that is a QIB and is not a
Competitor with respect to which it exercises sole investment discretion.

 

(b)        In the case of Series 2018-1 Class A-2 Notes acquired outside of the
United States, that it is (i) not a U.S. Person, (ii) aware that the sale to it
is being made in reliance on an exemption from the registration requirements of
the Securities Act provided by Regulation S, (iii) acquiring such Series 2018-1
Class A-2 Notes for its own account or the account of another person that is a
U.S. Person and is not a Competitor, with respect to which it exercises sole
investment discretion, and (d) not purchasing such Series 2018-1 Class A-2 Notes
with a view to the resale, distribution or other disposition thereof in the
United States or to a U.S. Person.

 

(c)        It will, and each account for which it is purchasing will, hold and
transfer at least the minimum denomination of Series 2018-1 Class A-2 Notes.

 

(d)        It understands that the Co-Issuers, the Manager and the Servicer may
receive a list of participants holding positions in the Series 2018-1 Class A-2
Notes from one or more book-entry depositories.

 

(e)        It understands that the Manager, the Co-Issuers, the Servicer and the
Controlling Class Representative may receive a list of Note Owners that have
requested access to the Trustee’s password-protected website or that have
voluntarily registered as a Note Owner with the Trustee.

 

(f)         It will provide to each person to whom it transfers Series 2018-1
Class A-2 Notes notices of any restrictions on transfer of such Series 2018-1
Class A-2 Notes.

 

(g)        It is not a Competitor.

 

(h)        It understands that (i) the Series 2018-1 Class A-2 Notes are being
offered in a transaction not involving any public offering in the United States
within the meaning of the Securities Act, (ii) the Series 2018-1 Notes have not
been registered under the Securities Act, (iii) the Series 2018-1 Class A-2
Notes may be offered, resold, pledged or otherwise transferred only to the
Master Issuer or an Affiliate of the Master Issuer or (A) in the United States,
to a Person that is not a Competitor and that is a QIB in a transaction meeting
the requirements of Rule 144A, (B) outside the United States, to a Person that
is not a Competitor and that is not a U.S. Person in a transaction meeting the
requirements of Regulation S, or (C) to a Person that is not a Competitor in a
transaction exempt from the registration requirements of the Securities Act and
the applicable securities laws of any state of the United States and any other
jurisdiction, in each such case in accordance with the Base Indenture and any
applicable securities laws of any state of the United States and (iv) it will,
and each subsequent holder of a Series 2018-1 Class A-2

26



Note is required to, notify any subsequent purchaser of a Series 2018-1 Class
A-2 Note of the resale restrictions set forth in clause (iii) above.

 

(i)        It understands that the certificates evidencing the Restricted Global
Notes will bear legends substantially similar to those set forth in Section
4.4(h) of this Series Supplement.

 

(j)        It understands that the certificates evidencing the Regulation S
Global Notes will bear legends substantially similar to those set forth in
Section 4.4(i) of this Series Supplement.

 

(k)       It understands that the certificates evidencing the Unrestricted
Global Notes will bear legends substantially similar to those set forth in
Section 4.4(j) of this Series Supplement.

 

(l)        (I) Either (i) the purchaser is not a Plan and is not acting on
behalf of any Plan or using the assets of any Plan to purchase or hold the
Series 2018-1 Class A-2 Notes (or any interest therein), or (ii) its purchase
and holding of the Series 2018-1 Class A-2 Notes (or any interest therein) does
not constitute and will not result in a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code or a violation of any
applicable Similar Law, and (II) if the purchaser is a Benefit Plan Investor, as
long as it holds such Series 2018-1 Class A-2 Notes (i) none of the Co-Issuers,
the Guarantor, the Initial Purchaser or any of their respective Affiliates (the
“Transaction Parties”) has provided or will provide advice with respect to the
investment in the Series 2018-1 Class A-2 Notes by the plan, and the plan’s
fiduciary responsible for the plan’s investment in the Note (the “Plan
Fiduciary”) either: (A) is a bank as defined in section 202 of the investment
advisers act of 1940 (the “Advisers Act”), or similar institution that is
regulated and supervised and subject to periodic examination by a state or
federal agency; (B) is an insurance carrier which is qualified under the laws of
more than one state to perform the services of managing, acquiring or disposing
of assets of a plan; (C) is an investment adviser registered under the Advisers
Act, or, if not registered an as investment adviser under the Advisers Act by
reason of paragraph (1) of section 203a of the Advisers Act, is registered as an
investment adviser under the laws of the state in which it maintains its
principal office and place of business; (D) is a broker-dealer registered under
the Exchange Act; or (E) has, and at all times while the plan is holding the
Series 2018-1 Class A-2 Notes will have, total assets of at least U.S.
$50,000,000 under its management or control (provided that this clause (E) shall
not be satisfied if the Plan Fiduciary is either (1) the owner or a relative of
the owner of the individual retirement account that is purchasing the Series
2018-1 Class A-2 Notes, or (2) a participant or beneficiary of the plan
purchasing the Series 2018-1 Class A-2 Notes in such capacity); (ii) the Plan
Fiduciary is capable of evaluating investment risks independently, both in
general and with respect to particular transactions and investment strategies,
including the purchase and holding of the Series 2018-1 Class A-2 Notes by the
plan; (iii) the Plan Fiduciary is a “fiduciary” with respect to the plan within
the meaning of section 3(21) of ERISA, Section 4975 of the Code, or both, and is
responsible for exercising independent judgment in evaluating the plan’s
purchase, holding and disposition of the Series 2018-1 Class A-2 Notes; (iv)
none of the transaction parties has exercised any authority to cause the plan to
invest in the Series 2018-1 Class A-2 Notes; (v) none of the transaction parties
receives a fee or other compensation from the plan or Plan Fiduciary for the
provision of investment advice in connection with the plan’s

27



decision to invest in the Series 2018-1 Class A-2 Notes; and (vi) the Plan
Fiduciary has been (and hereby is) informed by the Transaction Parties: (A) that
none of the Transaction Parties is undertaking to provide impartial investment
advice or to give advice in a fiduciary capacity, and that no such entity has
given investment advice or otherwise made a recommendation, in connection with
the plan’s investment in the Series 2018-1 Class A-2 Notes; and (B) of the
existence and nature of the Transaction Parties’ financial interests in the
plan’s investment in the Series 2018-1 Class A-2 Notes as disclosed in the
Offering Memorandum. The above representations are intended to comply with the
U.S. Department of Labor’s reg. sections 29 C.F.R. 2510.3¬21(a) and (c)(1) as
promulgated on April 8, 2016 (81 fed. reg. 20,997). If these regulations are
revoked, repealed or no longer effective, these representations shall be deemed
to be no longer in effect. None of the Transaction Parties is undertaking to
provide impartial investment advice, or to give advice in a fiduciary capacity
to a Benefit Plan Investor, in connection with any investment in the Series
2018-1 Class A-2 Notes.

 

(m)       It understands that any subsequent transfer of the Series 2018-1 Class
A-2 Notes or any interest therein is subject to certain restrictions and
conditions set forth in the Indenture and it agrees to be bound by, and not to
resell, pledge or otherwise transfer the Series 2018-1 Class A-2 Notes or any
interest therein except in compliance with such restrictions and conditions and
the Securities Act.

 

ARTICLE V

 

GENERAL

 

Section 5.1        Information. Pursuant to and in accordance with the Base
Indenture, the Co-Issuers shall furnish, or cause to be furnished, a Monthly
Noteholders’ Statement with respect to the Series 2018-1 Notes to the Trustee,
substantially in the form of Exhibit C hereto, and a Quarterly Noteholders’
Statement with respect to the Series 2018-1 Notes to the Trustee, substantially
in the form of Exhibit D hereto, setting forth, inter alia, the following
information with respect to the Payment Dates described in such Monthly
Noteholders’ Statement and Quarterly Noteholders’ Statement:

 

(i)          the total amount available to be distributed to Series 2018-1
Noteholders on such Payment Date;

 

(ii)         the amount of such distribution allocable to the payment of
principal of the Series 2018-1 Notes;

 

(iii)        the amount of such distribution allocable to the payment of
interest on the Series 2018-1 Notes;

 

(iv)        the amount of such distribution allocable to the payment of any
Series 2018-1 Class A-2 Make-Whole Prepayment Premium, if any, on the Series
2018-1 Class A-2 Notes;

 

(v)         [Reserved];

28



(vi)        whether, to the knowledge of the Co-Issuers, any Potential Rapid
Amortization Event, Rapid Amortization Event, Default, Event of Default,
Potential Manager Termination Event or Manager Termination Event has occurred,
or any Cash Trapping Period is in effect, as of such Accounting Date;

 

(vii)       the Debt Service Coverage Ratio for such Payment Date and the 11
Payment Dates immediately preceding such Payment Date;

 

(viii)      the sum of Aggregate Franchise Drive-In Gross Sales and Aggregate
Company-owned Drive-In Gross Sales as of the last day of the preceding Monthly
Collection Period;

 

(ix)        the number of Open Drive-Ins as of the last day of the preceding
Monthly Collection Period; and

 

(x)         the amount on deposit in the Senior Notes Interest Reserve Account
and the amount on deposit, if any, in the Cash Trap Reserve Account, in each
case, as of the close of business on the last Business Day of the preceding
Monthly Collection Period.

 

Any Series 2018-1 Noteholder may obtain copies of each Monthly Noteholders’
Statement and Quarterly Noteholders’ Statement in accordance with the procedures
set forth in Section 4.4 of the Base Indenture.

 

Section 5.2        Exhibits. The annexes, exhibits and schedules attached hereto
and listed on the table of contents hereto supplement the annexes, exhibits and
schedules included in the Base Indenture.

 

Section 5.3        Ratification of Base Indenture. As supplemented by this
Series Supplement, the Base Indenture is in all respects ratified and confirmed
and the Base Indenture as so supplemented by this Series Supplement shall be
read, taken and construed as one and the same instrument.

 

Section 5.4        Certain Notices to the Rating Agencies. The Co-Issuers shall
provide to each Rating Agency a copy of each Opinion of Counsel and Officer’s
Certificate delivered to the Trustee pursuant to this Series Supplement or any
other Related Document.

 

Section 5.5        Prior Notice by Trustee to the Controlling Class
Representative and Control Party. Subject to Section 10.1 of the Base Indenture,
the Trustee agrees that it shall not exercise any rights or remedies available
to it as a result of the occurrence of a Rapid Amortization Event or an Event of
Default until after the Trustee has given prior written notice thereof to the
Controlling Class Representative and the Control Party and obtained the
direction of the Control Party (subject to Section 11.4(e) of the Base
Indenture, at the direction of the Controlling Class Representative).

 

Section 5.6        Counterparts. This Series Supplement may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all of such counterparts shall together constitute but one and the
same instrument.

29



Section 5.7        Governing Law. THIS SERIES SUPPLEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

Section 5.8        Amendments. This Series Supplement may not be modified or
amended except in accordance with the terms of the Base Indenture.

 

Section 5.9        Entire Agreement. This Agreement, together with the exhibits
and schedules hereto and the other Indenture Documents, contains a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all
previous oral statements and other writings with respect thereto.

 

Section 5.10      Termination of Series Supplement. This Series Supplement shall
cease to be of further effect when (i) all Outstanding Series 2018-1 Notes
theretofore authenticated and issued have been delivered (other than destroyed,
lost, or stolen Series 2018-1 Notes that have been replaced or paid) to the
Trustee for cancellation and (ii) the Co-Issuers have paid all sums payable
hereunder.

 

Section 5.11      Fiscal Year End. The Co-Issuers shall not change their fiscal
year end from August 31 to any other date.

 

[Signature Pages Follow]

30



IN WITNESS WHEREOF, each of the Co-Issuers, the Trustee and the Series 2018-1
Securities Intermediary have caused this Series Supplement to be duly executed
by its respective duly authorized officer as of the day and year first written
above.

 

  SONIC CAPITAL LLC, as Co-Issuer       By:  /s/ Claudia S. San Pedro     Name: 
Claudia S. San Pedro     Title: Executive Vice President and Chief Financial
Officer           SONIC INDUSTRIES LLC, as Co-Issuer           By:  /s/ Claudia
S. San Pedro     Name: Claudia S. San Pedro     Title: Executive Vice President
and Chief Financial Officer           AMERICA’S DRIVE-IN BRAND PROPERTIES LLC,
as Co-Issuer           By:  /s/ Claudia S. San Pedro     Name:  Claudia S. San
Pedro     Title: Executive Vice President and Chief Financial Officer          
AMERICA’S DRIVE-IN RESTAURANTS LLC, as Co-Issuer       By:  /s/ Claudia S. San
Pedro   Name:  Claudia S. San Pedro     Title: Senior Vice President and Chief
Financial Officer

 

[Signature Page to Series 2018-1 Supplement to Base Indenture]

 



  SRI REAL ESTATE HOLDINGS LLC, as Co-Issuer       By:  /s/ Claudia S. San Pedro
  Name:  Claudia S. San Pedro     Title: Senior Vice President and Chief
Financial Officer           SRI REAL ESTATE PROPERTIES LLC, as Co-Issuer        
  By:  /s/ Claudia S. San Pedro   Name:  Claudia S. San Pedro     Title: Senior
Vice President and Chief Financial Officer

 

[Signature Page to Series 2018-1 Supplement to Base Indenture]

 



  CITIBANK, N.A.,     in its capacity as Trustee and as Series 2018-1 Securities
Intermediary         By:  /s/ Anthony Bausa     Name:  Anthony Bausa     Title:
Senior Trust Officer

 

[Signature Page to Series 2018-1 Supplement to Base Indenture]

 



ANNEX A

 

SERIES 2018-1

 

SUPPLEMENTAL DEFINITIONS LIST

 

“Adviser’s Act” has the meaning set forth in Section 4.6(l) of the Series 2018 1
Supplement.

 

“Applicable Time” has the meaning set forth in the Series 2018-1 Class A-2 Note
Purchase Agreement.

 

“Benefit Plan Investor” means any (a) “employee benefit plan” (as defined in
section 3(3) of ERISA), whether or not subject to Title I of ERISA, including
without limitation foreign plans, governmental plans and church plans, (b)
“plan” (as defined in section 4975(e)(1) of the Code), whether or not subject to
section 4975 of the Code, including without limitation individual retirement
accounts and Keogh plans, or (c) entity whose underlying assets include plan
assets by reason of such an employee benefit plan’s or plan’s investment in such
entity, including without limitation, as applicable, an insurance company
general account.

 

“Cede” has the meaning set forth in Section 4.2(a) of the Series 2018-1
Supplement.

 

“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2018-1 Closing
Date or (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not a Governmental Authority) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case, whether foreign or domestic (each, an “Official Body”)
charged with the administration, interpretation or application thereof, or the
compliance with any request or directive of any Official Body (whether or not
having the force of law) made, issued or occurring after the Series 2018-1
Closing Date.

 

“Change of Control” means the occurrence of an event or series of events by
which any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) other than Holdco owns or controls, either directly
or indirectly, more than 50% of the Equity Interests of the Master Issuer or SRI
Real Estate Holdco or an amount of Equity Interests of the Master Issuer or SRI
Real Estate Holdco that entitles such “person” or “group” to exercise more than
50% of the voting power in the Equity Interests of the Master Issuer or SRI Real
Estate Holdco, and pursuant to, and within 24 months of, such event or series of
events, three of the five Persons that held the following positions immediately
prior to the completion of such event or series of events are terminated or
resign: Chief Executive Officer of Holdco, President of Sonic Industries
Services Inc., President of Sonic Restaurants, Inc., Chief Financial Officer of
Holdco and Chief Marketing Officer of Holdco; provided, in each case, that
termination and/or resignation of such officers shall not include (i) a change
in any officer’s

 



status in the ordinary course of succession so long as such officer remains
affiliated with Holdco or its Subsidiaries as an officer or director, or in a
similar capacity, (ii) retirement of any officer, (iii) death or incapacitation
of any officer, or (iv) any change notified to the Control Party and the Trustee
during the period beginning on the date that is ninety (90) days preceding the
announcement of a Change of Control and ending on the date that is twelve (12)
months following the occurrence of a Change of Control.

 

“Definitive Notes” has the meaning set forth in Section 4.2(c) of the Series
2018-1 Supplement.

 

“DTC” means The Depository Trust Company, and any successor thereto.

 

“Initial Purchaser” means Guggenheim Securities, LLC.

 

“Make-Whole End Date” has the meaning set forth in Section 3.5(e) of the Series
2018-1 Supplement.

 

“Offering Memorandum” has the meaning set forth in the Series 2018-1 Class A-2
Note Purchase Agreement.

 

“Official Body” has the meaning set forth in the definition of “Change in Law.”

 

“Outstanding Series 2018-1 Class A-2 Notes” means, with respect to the Series
2018-1 Class A-2 Notes, all such Notes theretofore authenticated and delivered
under the Indenture, except (a) Series 2018-1 Class A-2 Notes theretofore
cancelled or delivered to the Registrar for cancellation, (b) Series 2018-1
Class A-2 Notes that have not been presented for payment but funds for the
payment in full of which are on deposit in the Series 2018-1 Class A-2
Distribution Account and are available for payment of such Series 2018-1 Class
A-2 Notes, (c) Series 2018-1 Class A-2 Notes that have been defeased in
accordance with Section 12.1 of the Base Indenture and (d) Series 2018-1 Class
A-2 Notes in exchange for or in lieu of other Series 2018-1 Class A-2 Notes that
have been authenticated and delivered pursuant to the Indenture unless proof
satisfactory to the Trustee is presented that any such Series 2018-1 Class A-2
Notes are held by a purchaser for value.

 

“Outstanding Series 2018-1 Notes” means all Outstanding Series 2018-1 Class A-2
Notes.

 

“Parent Companies” means, collectively, Holdco, SISI and SRI.

 

“Plan” means (i) an “employee benefit plan” as defined in Section 3(3) of ERISA
that is subject to Part 4 of Title I of ERISA; (ii) a plan, individual
retirement account or other arrangement that is subject to Section 4975 of the
Code or provisions under any Similar Law; or (iii) an entity whose underlying
assets are considered to include “plan assets” of any such employee benefit
plans, plans, accounts or arrangements described in clause (i) or (ii) under
Similar Law or under 29 C.F.R. Section 2510.3-101 as promulgated under ERISA.

 

“Plan Fiduciary” has the meaning set forth in Section 4.6(l) of the Series 2018
1 Supplement.

2



“Prepayment Notice” has the meaning set forth in Section 3.6(g) of the Series
2018-1 Supplement.

 

“Prepayment Record Date” means, with respect to the date of any Series 2018-1
Prepayment, the Record Date immediately preceding the date of the associated
Series 2018-1 Prepayment unless such immediately preceding Record Date is less
than 10 Business Days prior to the date of the associated Series 2018-1
Prepayment, in which case the “Prepayment Record Date” will be the second Record
Date immediately preceding the date of the associated Series 2018-1 Prepayment.

 

“Qualified Institutional Buyer” or “QIB” means a Person who is a “qualified
institutional buyer” as defined in Rule 144A.

 

“Rating Agencies” means, with respect to each Class of Series 2018-1 Notes, S&P
Global Ratings and any other nationally recognized rating agency then rating
such Class of Series 2018-1 Notes at the request of the Co-Issuers.

 

“Rating Agency Condition” means, with respect to the Series 2018-1 Notes and any
event or action to be taken or proposed to be taken requiring satisfaction of
the Rating Agency Condition in the Indenture or in any other Related Document,
including the issuance of additional Series of Notes, a condition that is
satisfied if the Manager has notified the Co-Issuers, the Servicer and the
Trustee in writing that the Manager has provided each Rating Agency and the
Servicer with a written notification setting forth in reasonable detail such
event or action and has actively solicited (by written request and by request
via email and telephone) a Rating Agency Confirmation from each Rating Agency,
and each Rating Agency has either provided the Manager with a Rating Agency
Confirmation with respect to such event or action or informed the Manager that
it declines to review such event or action; provided that:

 

(i) except in connection with the issuance of an additional Series of Notes, as
to which the conditions of clause (ii)(c) below will apply in all cases, the
Rating Agency Condition in respect of any Rating Agency will be required to be
satisfied in connection with any such event or action only if the Manager
determines in its sole discretion that the policies of such Rating Agency permit
it to deliver such Rating Agency Confirmation; and

 

(ii) the Rating Agency Condition will not be required to be satisfied in respect
of any Rating Agency if the Manager provides an Officer’s Certificate (along
with copies of all written requests for such Rating Agency Confirmation and
copies of all related email correspondence) to the Co-Issuers, the Servicer and
the Trustee certifying that:

 

(a)        the Manager has not received any response from such Rating Agency
after the Manager has repeated such active solicitation (by request via
telephone and by email) on or about the tenth Business Day and the fifteenth
Business Day following the date of delivery of the initial solicitation;

 

(b)        the Manager has no reason to believe that such event or action would
result in such Rating Agency withdrawing its credit ratings on the Series 2018-1
Notes or assigning credit ratings on the Series 2018-1 Notes below the lower of
(1) the then-current credit ratings on the Series 2018-1 Notes or (2) the
initial credit ratings

3



assigned to such Series 2018-1 Notes by such Rating Agency (without negative
implications); and

 

(c)        solely in connection with any issuance of an additional Series of
Notes, either:

 

(1)        at least one Rating Agency has provided a Rating Agency Confirmation;

 

(2)        each Rating Agency has rated any additional Series of Notes that are
Senior Notes no lower than the lower of (x) the then-current credit rating
assigned to the Series 2018-1 Notes by such Rating Agency or (y) the initial
credit rating assigned by such Rating Agency (without negative implications) to
the Series 2018-1 Notes, or, if the Series 2018-1 Notes do not rank on the same
priority as such additional Series of Notes, the Control Party will have
provided its written consent to the issuance of such additional Series of Notes;
or

 

(3)        none of the additional Series of Notes are Senior Notes.

 

“Rating Agency Confirmation” means, with respect to the Series 2018-1 Notes, a
confirmation from a Rating Agency that a proposed event or action will not
result in (i) a withdrawal of its credit ratings on the Series 2018-1 Notes or
(ii) the assignment of credit ratings on the Series 2018-1 Notes below the lower
of (x) the then-current credit rating assigned to the Series 2018-1 Notes by
such Rating Agency or (y) the initial credit ratings assigned to such Series
2018-1 Notes by such Rating Agency (without negative implications); provided,
however, that solely in connection with an issuance of an additional Series
Notes, a Rating Agency Confirmation of S&P Global Ratings will be required for
each Series of Notes then rated by S&P Global Ratings at the time of such
issuance of an additional Series of Notes.

 

“Real Estate Asset Disposition Proceeds Prepayment Event” has the meaning set
forth in Section 3.6(d)(ii) of the Series 2018-1 Supplement.

 

“Regulation S” means Regulation S promulgated under the Securities Act.

 

“Regulation S Global Notes” has the meaning set forth in Section 4.2(b) of the
Series 2018-1 Supplement.

 

“Restricted Global Notes” has the meaning set forth in Section 4.2(a) of the
Series 2018-1 Supplement.

 

“Restricted Period” means, with respect to any Series 2018-1 Class A-2 Notes
issued on the Series 2018-1 Closing Date and sold pursuant to Regulation S, the
period commencing on such Series 2018-1 Closing Date and ending on the 40th day
after the Series 2018-1 Closing Date.

 

“Rule 144A” means Rule 144A promulgated under the Securities Act.

4



“Series 2018-1 Anticipated Repayment Date” has the meaning set forth in Section
3.6(b) of the Series 2018-1 Supplement.

 

“Series 2018-1 Available Interest Reserve Account Amount” means, when used with
respect to any date, the amount on deposit in the Senior Notes Interest Reserve
Account pursuant to Section 3.2(d) of the Series 2018-1 Supplement after giving
effect to any withdrawals therefrom with respect to the Series 2018-1 Notes
pursuant to Section 5.14 of the Base Indenture.

 

“Series 2018-1 Class A-2 Distribution Account” has the meaning set forth in
Section 3.8(a) of the Series 2018-1 Supplement.

 

“Series 2018-1 Class A-2 Distribution Account Collateral” has the meaning set
forth in Section 3.8(d) of the Series 2018-1 Supplement.

 

“Series 2018-1 Class A-2 Expected Weighted Average Life” means, with respect to
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (1) the Series 2018-1 Class A-2 Scheduled Principal
Payments Amount for each then-remaining Payment Date (based on the Series 2018-1
Class A-2 Scheduled Principal Payments Amounts as of such date and including,
without duplication, the amount that is expected to be repaid on the Series
2018-1 Anticipated Repayment Date), by (2) the number of years that will elapse
between such date and the dates of such expected payments, by (b) the Series
2018-1 Outstanding Principal Amount as of such date (prior to giving effect to
any payments of principal or interest on such date), as calculated by the
Manager on behalf of the Co-Issuers.

 

“Series 2018-1 Class A-2 Initial Principal Amount” means the aggregate initial
outstanding principal amount of the Series 2018-1 Class A-2 Notes, which is
$170,000,000.

 

“Series 2018-1 Class A-2 Make-Whole Prepayment Premium” means, with respect to
any Series 2018-1 Prepayment Amount in respect of any Series 2018-1 Class A-2
Notes on which any prepayment premium is due, an amount (not less than zero)
equal to (i) the discounted present value as of the relevant Series 2018-1
Make-Whole Premium Calculation Date of all future installments of interest and
principal to be made on the Series 2018-1 Class A-2 Notes (or such portion
thereof to be prepaid), from the applicable Series 2018-1 Prepayment Date to and
including the Make-Whole End Date, assuming all Series 2018-1 Class A-2
Scheduled Principal Payments are made pursuant to the then-applicable schedule
of payments (giving effect to any ratable reductions in the Series 2018-1 Class
A-2 Scheduled Principal Payments due to optional and mandatory prepayments,
including prepayments in connection with a Rapid Amortization Event, and
cancellations of repurchased Notes prior to the date of such prepayment and
assuming the Series 2018-1 Class A-2 Scheduled Principal Payments Amount (or
ratable amounts thereof based on the portion thereof) being prepaid) are to be
made on each Payment Date prior to the Make-Whole End Date and the entire
remaining unpaid principal amount of the Series 2018-1 Class A-2 Notes or a
portion thereof is paid on the Make-Whole End Date minus (ii) the Outstanding
Principal Amount of the Series 2018-1 Class A-2 Notes (or portion thereof) being
prepaid.

5



For the purposes of the calculation of the discounted present value in clause
(i) above, such present value shall be determined by the Manager, on behalf of
the Master Issuer, using a discount rate equal to the sum of: (x) the yield to
maturity (adjusted to a “mortgage equivalent basis” for a monthly-pay security
pursuant to the standards and practices of the Securities Industry and Financial
Markets Association), on the date of such prepayment, of the United States
Treasury Security having a maturity closest to the Make-Whole End Date plus (y)
0.50%. For purposes of the Base Indenture, “Series 2018-1 Class A-2 Make-Whole
Prepayment Premium” shall be deemed to be a “Prepayment Premium,” and shall be
deemed to be “unpaid premiums and make-whole prepayment premiums” for purposes
of the Priority of Payments.

 

“Series 2018-1 Class A-2 Make-Whole Premium Calculation Date” has the meaning
set forth in Section 3.6(g) of the Series 2018-1 Supplement.

 

“Series 2018-1 Class A-2 Monthly Interest” means, with respect to any Interest
Period, an amount equal to the sum of (i) the accrued interest at the Series
2018-1 Class A-2 Note Rate on the Series 2018-1 Class A-2 Outstanding Principal
Amount (on the first day of such Interest Period after giving effect to all
payments of principal made to holders of such Class of Notes on such day and
also giving effect to repurchases and cancellations of such Series 2018-1 A-2
Notes) during such Interest Period, calculated based on a “30/360 daycount
basis, and (ii) the amount of any Senior Notes Interest Shortfall Amount with
respect to the Series 2018-1 Class A-2 Notes (as determined pursuant to Section
5.14(b) of the Base Indenture), for the immediately preceding Interest Period
(together with Additional Senior Notes Interest Shortfall Interest (as
determined pursuant to Section 5.14(c) of the Base Indenture) on such Senior
Notes Interest Shortfall Amount. For purposes of the Base Indenture, “Series
2018-1 Class A-2 Monthly Interest” shall be deemed to be “Senior Notes Monthly
Interest.”

 

“Series 2018-1 Class A-2 Monthly Post-ARD Contingent Interest” has the meaning
set forth in Section 3.5(b)(i) of the Series 2018-1 Supplement. For purposes of
the Base Indenture, the “Series 2018-1 Class A-2 Monthly Post-ARD Contingent
Interest” shall be deemed to be “Senior Notes Monthly Post-ARD Contingent
Interest.”

 

“Series 2018-1 Class A-2 Monthly Post-ARD Contingent Interest Rate” has the
meaning set forth in Section 3.5(b)(i) of the Series 2018-1 Supplement.

 

“Series 2018-1 Class A-2 Noteholder” means the Person in whose name a Series
2018-1 Class A-2 Note is registered in the Note Register.

 

“Series 2018-1 Class A-2 Note Purchase Agreement” means the Purchase Agreement,
dated as of January 23, 2018, by and among the Initial Purchaser, Holdco, the
Manager, SRI Real Estate Holdco and the Securitization Entities, as amended,
supplemented or otherwise modified from time to time, relating to the Series
2018-1 Class A-2 Notes.

 

“Series 2018-1 Class A-2 Note Rate” means 4.026% per annum.

 

“Series 2018-1 Class A-2 Notes” has the meaning specified in “Designation” of
the Series 2018-1 Supplement.

6



“Series 2018-1 Class A-2 Outstanding Principal Amount” means, when used with
respect to any date, an amount equal to (a) the Series 2018-1 Class A-2 Initial
Principal Amount, minus (b) the aggregate amount of principal payments (whether
pursuant to a Series 2018-1 Class A-2 Scheduled Principal Payment, a prepayment,
a repurchase and cancellation, a redemption or otherwise) made to Series 2018-1
Class A-2 Noteholders with respect to Series 2018-1 Class A-2 Notes on or prior
to such date. For purposes of the Base Indenture, the “Series 2018-1 Class A-2
Outstanding Principal Amount” shall be deemed to be an “Outstanding Principal
Amount.”

 

“Series 2018-1 Class A-2 Scheduled Principal Deficiency Amount” means the
amount, if positive, equal to the difference between (i) the Series 2018-1 Class
A-2 Scheduled Principal Payments Amount for any Payment Date plus any Series
2018-1 Class A-2 Scheduled Principal Payments Amount due but unpaid from any
previous Payment Dates and (ii) the amount of funds on deposit in the Senior
Notes Principal Payments Account with respect to the Series 2018-1 Class A-2
Notes.

 

“Series 2018-1 Class A-2 Scheduled Principal Payment” means any payment of
principal made pursuant to Section 3.2(f) of the Series 2018-1 Supplement. For
purposes of the Base Indenture, the “Series 2018-1 Class A-2 Scheduled Principal
Payments” shall be deemed to be “Scheduled Principal Payments.”

 

“Series 2018-1 Class A-2 Scheduled Principal Payments Amount” means with respect
to any Payment Date, an amount, based on a 1.00% scheduled annual amortization,
equal monthly to 0.083% of the Series 2018-1 Class A-2 Initial Principal Amount.

 

“Series 2018-1 Closing Date” means February 1, 2018.

 

“Series 2018-1 Default Rate” means, with respect to the Series 2018-1 Class A-2
Notes, the Series 2018-1 Class A-2 Note Rate. For purposes of the Base
Indenture, the “Series 2018-1 Default Rate” shall be deemed to be the “Default
Rate.”

 

“Series 2018-1 Distribution Account” means the Series 2018-1 Class A-2
Distribution Account.

 

“Series 2018-1 Final Payment” means the payment of all accrued and unpaid
interest on and principal of all Outstanding Series 2018-1 Notes.

 

“Series 2018-1 Final Payment Date” means the date on which the Series 2018-1
Final Payment is made.

 

“Series 2018-1 Global Notes” means, collectively, the Regulation S Global Notes,
the Unrestricted Global Notes and the Restricted Global Notes.

 

“Series 2018-1 Interest Reserve Account Deficiency” means, when used with
respect to any date, that on such date the Series 2018-1 Interest Reserve Amount
exceeds the Series 2018-1 Available Interest Reserve Account Amount.

7



“Series 2018-1 Interest Reserve Account Deficit Amount” means, on any Interim
Allocation Date with respect to a Monthly Collection Period, the amount, if any,
by which (a) the Series 2018-1 Interest Reserve Amount exceeds (b) the Series
2018-1 Available Interest Reserve Account Amount on such date; provided,
however, with respect to any Interim Allocation Date with respect to the Monthly
Collection Period immediately preceding the Series 2018-1 Final Payment Date or
the Series 2018-1 Legal Final Maturity Date, the Series 2018-1 Interest Reserve
Account Deficit Amount shall be zero.

 

“Series 2018-1 Interest Reserve Amount” means, for any Interim Allocation Date
with respect to a Monthly Collection Period, the amount equal to (i) the Series
2018-1 Class A-2 Outstanding Principal Amount as of the immediately preceding
Payment Date (after giving effect to any principal payments on such date),
multiplied by (ii) the Series 2018-1 Class A-2 Note Rate, divided by (iii) four.

 

“Series 2018-1 Interest Reserve Release Amount” means, as of any Accounting
Date, the excess, if any, of (i) the amount on deposit in the Senior Notes
Interest Reserve Account with respect to the Series 2018-1 Notes over (ii) the
Series 2018-1 Interest Reserve Amount.

 

“Series 2018-1 Interest Reserve Release Event” means any reduction in the
Outstanding Principal Amount of the Series 2018-1 Class A-2 Notes. For purposes
of the Indenture, the “Series 2018-1 Interest Reserve Release Event” shall be
deemed to be a “Senior Notes Interest Reserve Release Event.”

 

“Series 2018-1 Legal Final Maturity Date” means the Payment Date in February
2048. For purposes of the Indenture, the “Series 2018-1 Legal Final Maturity
Date” shall be deemed to be a “Series Legal Final Maturity Date.”

 

“Series 2018-1 Make-Whole Premium Calculation Date” has the meaning set forth in
Section 3.6(g) of the Series 2018-1 Supplement.

 

“Series 2018-1 Noteholders” means the Series 2018-1 Class A-2 Noteholders.

 

“Series 2018-1 Note Owner” means, with respect to a Series 2018-1 Note that is a
Book-Entry Note, the Person who is the beneficial owner of such Book-Entry Note,
as reflected on the books of the Clearing Agency that holds such Book-Entry
Note, or on the books of a Person maintaining an account with such Clearing
Agency (directly or as an indirect participant, in accordance with the rules of
such Clearing Agency).

 

“Series 2018-1 Notes” means the Series 2018-1 Class A-2 Notes.

 

“Series 2018-1 Outstanding Principal Amount” means, with respect to any date,
the Series 2018-1 Class A-2 Outstanding Principal Amount.

 

“Series 2018-1 Prepayment” has the meaning set forth in Section 3.6(g) of the
Series 2018-1 Supplement.

8



“Series 2018-1 Prepayment Amount” has the meaning set forth in Section 3.6(g) of
the Series 2018-1 Supplement.

 

“Series 2018-1 Prepayment Date” has the meaning set forth in Section 3.6(g) of
the Series 2018-1 Supplement.

 

“Series 2018-1 Second Extension Election” has the meaning set forth in Section
3.6(b)(ii) of the Series 2018-1 Supplement.

 

“Series 2018-1 Securities Intermediary” has the meaning set forth in Section
3.9(a) of the Series 2018-1 Supplement.

 

“Series 2018-1 Supplement” means the Series 2018-1 Supplement, dated as of
February 1, 2018, among the Co-Issuers, the Trustee and the Series 2018-1
Securities Intermediary, as amended, supplemented or otherwise modified from
time to time.

 

“Series 2018-1 Supplemental Definitions List” has the meaning set forth in
Article I of the Series 2018-1 Supplement.

 

“Series Non-Amortization Test” means a test that will be satisfied on any
Payment Date if (i) the level of the Holdco Leverage Ratio (calculated without
giving effect to undrawn commitments under any Variable Funding Note Purchase
Agreement) is less than or equal to 5.0x as of the Accounting Date preceding
such Payment Date and (ii) no Rapid Amortization Event has occurred and is
continuing as of the Accounting Date preceding such Payment Date.

 

“Similar Law” means any federal, state, local, non-U.S. or other laws or
regulations that are similar to Part 4 of Title I of ERISA or Section 4975 of
the Code.

 

“Specified Rating Agencies” means any of S&P Global Ratings, Moody’s or Fitch,
as applicable.

 

“Transaction Parties” has the meaning set forth in Section 4.6(l) of the Series
2018-1 Supplement.

 

“Unrestricted Global Notes” has the meaning set forth in Section 4.2(b) of the
Series 2018-1 Supplement.

 

“U.S. Person” has the meaning set forth in Section 4.2 of the Series 2018-1
Supplement.

9



EXHIBIT A-1-1

 

THE ISSUANCE AND SALE OF THIS RESTRICTED GLOBAL SERIES 2018-1 CLASS A-2 NOTE
(THIS “NOTE”) HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY
SECURITIES REGULATORY AUTHORITY OF ANY STATE OR OTHER RELEVANT JURISDICTION, AND
NONE OF SONIC CAPITAL LLC, SONIC INDUSTRIES LLC, AMERICA’S DRIVE-IN BRAND
PROPERTIES LLC, AMERICA’S DRIVE-IN RESTAURANTS LLC, SRI REAL ESTATE HOLDING LLC
OR SRI REAL ESTATE PROPERTIES LLC (THE “CO-ISSUERS”) HAS BEEN REGISTERED UNDER
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”).
THIS NOTE OR ANY INTEREST HEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (A) TO SONIC CAPITAL LLC OR AN AFFILIATE THEREOF, (B) IN THE
UNITED STATES TO THE INITIAL PURCHASER OR A SUBSEQUENT TRANSFEREE THAT IS NOT A
COMPETITOR AND IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”), ACTING FOR ITS OWN ACCOUNT OR THE
ACCOUNT OF ANOTHER PERSON, THAT IS NOT A COMPETITOR AND IS A QUALIFIED
INSTITUTIONAL BUYER, WITH RESPECT TO WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT
TRANSFEREE EXERCISES SOLE INVESTMENT DISCRETION OR (C) OUTSIDE THE UNITED STATES
TO THE INITIAL PURCHASER OR A SUBSEQUENT TRANSFEREE THAT IS NEITHER A COMPETITOR
NOR A U.S. PERSON (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”)), ACTING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF ANOTHER PERSON,
THAT IS NEITHER A COMPETITOR NOR A U.S. PERSON (AS DEFINED IN REGULATION S),
WITH RESPECT TO WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE EXERCISES
SOLE INVESTMENT DISCRETION, IN OFFSHORE TRANSACTIONS IN RELIANCE ON REGULATION
S, AND, IN EACH CASE, IN COMPLIANCE WITH THE CERTIFICATIONS AND OTHER
REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO HEREIN AND ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OR THE UNITED STATES AND ANY OTHER RELEVANT
JURISDICTION.

 

BY ITS ACQUISITION OR ACCEPTANCE HEREOF, THE HOLDER (IF NOT THE MASTER ISSUER OR
AN AFFILIATE OF THE MASTER ISSUER) REPRESENTS THAT (A) IT IS NOT A COMPETITOR
AND IS EITHER (X) A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS WITH RESPECT TO WHICH IT
EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH IS A QUALIFIED INSTITUTIONAL
BUYER AND IS NOT A COMPETITOR OR (Y) NOT A “U.S. PERSON” AS DEFINED IN
REGULATION S, ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS WITH RESPECT TO
WHICH IT EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH IS NEITHER A
COMPETITOR NOR A “U.S. PERSON,” IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S, (B) IT AND EACH ACCOUNT FOR WHICH IT IS PURCHASING WILL HOLD AND
TRANSFER AT LEAST THE MINIMUM DENOMINATION OF NOTES, (C) IT UNDERSTANDS THAT THE
CO-ISSUERS MAY RECEIVE A LIST OF PARTICIPANTS HOLDING POSITIONS IN THEIR NOTES
FROM ONE OR MORE BOOK-ENTRY DEPOSITORIES, AND (D) IT WILL PROVIDE NOTICE OF THE
TRANSFER RESTRICTIONS TO ANY SUBSEQUENT TRANSFEREES.

A-1-1-1



THE INITIAL PURCHASER AND EACH SUBSEQUENT TRANSFEREE (IF NOT THE MASTER ISSUER
OR AN AFFILIATE OF THE MASTER ISSUER) TAKING DELIVERY OF THIS NOTE OR AN
INTEREST IN THIS NOTE WILL BE DEEMED TO HAVE MADE THE APPLICABLE REPRESENTATIONS
AND AGREEMENTS REFERRED TO IN THE INDENTURE. THE INITIAL PURCHASER AND EACH
SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS NOTE OR AN INTEREST IN THIS NOTE
IN THE FORM OF AN INTEREST IN A RESTRICTED GLOBAL NOTE WILL BE REQUIRED TO
DELIVER A TRANSFER CERTIFICATE IN THE FORM REQUIRED BY THE INDENTURE AND WILL BE
REQUIRED TO MAKE THE APPLICABLE REPRESENTATIONS AND AGREEMENTS REFERRED TO IN
THE INDENTURE.

 

ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO TRANSFER ANY
RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE CO-ISSUERS, THE TRUSTEE OR ANY INTERMEDIARY.

 

IF THIS NOTE WAS ACQUIRED IN THE UNITED STATES, AND THE HOLDER IS DETERMINED (I)
TO BE A COMPETITOR OR (II) NOT TO HAVE BEEN A QUALIFIED INSTITUTIONAL BUYER AT
THE TIME OF ACQUISITION OF THIS NOTE, THE CO-ISSUERS HAVE THE RIGHT TO REQUIRE
SUCH HOLDER TO SELL THIS NOTE TO A PURCHASER THAT IS (I) NOT A COMPETITOR AND
(II) A QUALIFIED INSTITUTIONAL BUYER. THE CO-ISSUERS ALSO HAVE THE RIGHT TO
REFUSE TO HONOR A TRANSFER TO A TRANSFEREE TAKING DELIVERY IN THE FORM OF AN
INTEREST IN A RESTRICTED GLOBAL NOTE THAT IS DETERMINED TO HAVE BEEN A
COMPETITOR OR NOT TO HAVE BEEN A QUALIFIED INSTITUTIONAL BUYER AT THE TIME OF
THE TRANSFER.

 

IF THIS NOTE WAS ACQUIRED OUTSIDE THE UNITED STATES, AND THE HOLDER IS
DETERMINED TO BE (I) A COMPETITOR OR (II) A “U.S. PERSON” THAT IS NOT A
QUALIFIED INSTITUTIONAL BUYER AT THE TIME OF ACQUISITION OF THIS NOTE, THE
CO-ISSUERS HAVE THE RIGHT TO REQUIRE SUCH HOLDER TO SELL THIS NOTE TO A
PURCHASER THAT IS (I) NOT A COMPETITOR AND (II) EITHER IS A QUALIFIED
INSTITUTIONAL BUYER OR NOT A “U.S. PERSON” IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH REGULATION S. THE CO-ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO
HONOR A TRANSFER TO A TRANSFEREE TAKING DELIVERY IN THE FORM OF AN INTEREST IN A
REGULATION S GLOBAL NOTE OR AN UNRESTRICTED GLOBAL NOTE THAT IS DETERMINED TO
HAVE BEEN A COMPETITOR OR A “U.S. PERSON” AT THE TIME OF THE TRANSFER.

 

EACH PURCHASER AND ANY SUBSEQUENT TRANSFEREE OF THIS NOTE (OR ANY INTEREST
HEREIN) WILL BE DEEMED TO REPRESENT AND WARRANT AT ALL TIMES IT IS INVESTED IN
THIS NOTE, EITHER THAT (I) (A) IT IS NOT AN EMPLOYEE BENEFIT PLANS THAT IS
SUBJECT TO PART 4 OF TITLE I OF ERISA, A PLAN, INDIVIDUAL RETIREMENT ACCOUNT AND
OTHER ARRANGEMENT THAT IS SUBJECT TO SECTION 4975 OF THE CODE (AN “ERISA PLAN”)
OR PROVISIONS UNDER ANY FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR
REGULATIONS THAT ARE SIMILAR TO SUCH PROVISIONS OF ERISA OR THE CODE
(COLLECTIVELY, “SIMILAR LAWS”), OR AN ENTITY WHOSE UNDERLYING ASSETS ARE
CONSIDERED TO INCLUDE “PLAN ASSETS” OF SUCH

A-1-1-2



PLANS, ACCOUNTS AND ARRANGEMENTS UNDER U.S. DEPARTMENT OF LABOR REGULATIONS AS
MODIFIED BY SECTION 3(42) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”), PLAN AND IT IS NOT ACTING ON BEHALF OF ANY PLAN OR
USING THE ASSETS OF ANY PLAN TO PURCHASE OR HOLD THIS NOTE (OR ANY INTEREST
THEREIN) OR (B) ITS PURCHASE AND HOLDING OF THE OFFERED NOTE (OR ANY INTEREST
THEREIN) DOES NOT CONSTITUTE AND WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR A
VIOLATION OF ANY APPLICABLE SIMILAR LAW, AND (II) IF IT IS AN ERISA PLAN, THE
PERSON MAKING THE DECISION ON BEHALF OF THE ERISA PLAN (THE “PLAN FIDUCIARY”),
WILL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT AS LONG AS IT HOLDS THIS
NOTE (OR ANY INTEREST HEREIN) (1) NONE OF THE CO-ISSUERS, GUARANTORS, THE
INITIAL PURCHASER OR ANY OF THEIR AFFILIATES (THE “TRANSACTION PARTIES”) HAS
PROVIDED OR WILL PROVIDE ADVICE WITH RESPECT TO THE INVESTMENT IN THIS NOTE BY
THE ERISA PLAN, AND THE PLAN FIDUCIARY EITHER: (A) IS A BANK AS DEFINED IN
SECTION 202 OF THE INVESTMENT ADVISERS ACT OF 1940 (THE “ADVISERS ACT”), OR
SIMILAR INSTITUTION THAT IS REGULATED AND SUPERVISED AND SUBJECT TO PERIODIC
EXAMINATION BY A STATE OR FEDERAL AGENCY; (B) IS AN INSURANCE CARRIER WHICH IS
QUALIFIED UNDER THE LAWS OF MORE THAN ONE STATE TO PERFORM THE SERVICES OF
MANAGING, ACQUIRING OR DISPOSING OF ASSETS OF A PLAN; (C) IS AN INVESTMENT
ADVISER REGISTERED UNDER THE ADVISERS ACT, OR, IF NOT REGISTERED AN AS
INVESTMENT ADVISER UNDER THE ADVISERS ACT BY REASON OF PARAGRAPH (1) OF SECTION
203A OF THE ADVISERS ACT, IS REGISTERED AS AN INVESTMENT ADVISER UNDER THE LAWS
OF THE STATE IN WHICH IT MAINTAINS ITS PRINCIPAL OFFICE AND PLACE OF BUSINESS;
(D) IS A BROKER-DEALER REGISTERED UNDER THE EXCHANGE ACT; OR (E) HAS, AND AT ALL
TIMES WHILE THE ERISA PLAN IS HOLDING THE NOTES WILL HAVE, TOTAL ASSETS OF AT
LEAST U.S. $50,000,000 UNDER ITS MANAGEMENT OR CONTROL (PROVIDED THAT THIS
CLAUSE (E) SHALL NOT BE SATISFIED IF THE PLAN FIDUCIARY IS EITHER (I) THE OWNER
OR A RELATIVE OF THE OWNER OF THE INDIVIDUAL RETIREMENT ACCOUNT THAT IS
PURCHASING THE OFFERED NOTES, OR (II) A PARTICIPANT OR BENEFICIARY OF THE PLAN
PURCHASING THE OFFERED NOTES IN SUCH CAPACITY); (2) THE PLAN FIDUCIARY IS
CAPABLE OF EVALUATING INVESTMENT RISKS INDEPENDENTLY, BOTH IN GENERAL AND WITH
RESPECT TO PARTICULAR TRANSACTIONS AND INVESTMENT STRATEGIES, INCLUDING THE
PURCHASE AND HOLDING OF THE OFFERED NOTES BY THE PLAN; (3) THE PLAN FIDUCIARY IS
A “FIDUCIARY” WITH RESPECT TO THE PLAN WITHIN THE MEANING OF SECTION 3(21) OF
ERISA, SECTION 4975 OF THE CODE, OR BOTH, AND IS RESPONSIBLE FOR EXERCISING
INDEPENDENT JUDGMENT IN EVALUATING THE PLAN’S PURCHASE, HOLDING AND DISPOSITION
OF THE OFFERED NOTES; (4) NONE OF THE TRANSACTION PARTIES HAS EXERCISED ANY
AUTHORITY TO CAUSE THE PLAN TO PURCHASE THE NOTES; (5) NONE OF THE TRANSACTION
PARTIES RECEIVES A FEE OR OTHER COMPENSATION FROM THE PLAN OR PLAN FIDUCIARY FOR
THE PROVISION OF INVESTMENT ADVICE IN CONNECTION WITH THE PLAN’S DECISION TO
INVEST IN THIS NOTE; AND (6) THE PLAN FIDUCIARY HAS BEEN (AND HEREBY IS)
INFORMED BY THE TRANSACTION PARTIES: (A) THAT NONE OF THE TRANSACTION PARTIES IS
UNDERTAKING TO PROVIDE IMPARTIAL INVESTMENT ADVICE OR TO GIVE ADVICE IN A
FIDUCIARY CAPACITY, AND THAT NO

A-1-1-3



SUCH ENTITY HAS GIVEN INVESTMENT ADVICE OR OTHERWISE MADE A RECOMMENDATION, IN
CONNECTION WITH THE PLAN’S INVESTMENT IN THIS NOTE; AND (B) OF THE EXISTENCE AND
NATURE OF THE TRANSACTION PARTIES’ FINANCIAL INTERESTS IN THE PLAN’S INVESTMENT
IN THIS NOTE AS DISCLOSED IN THE OFFERING CIRCULAR. THE ABOVE REPRESENTATIONS
ARE INTENDED TO COMPLY WITH THE U.S. DEPARTMENT OF LABOR’S REGULATION SECTIONS
29 C.F.R. 2510.3-21(A) AND (C)(1) AS PROMULGATED ON APRIL 8, 2016 (81 FED. REG.
20,997). IF THESE REGULATIONS ARE REVOKED, REPEALED OR NO LONGER EFFECTIVE,
THESE REPRESENTATIONS SHALL BE DEEMED TO BE NO LONGER IN EFFECT. NONE OF THE
TRANSACTION PARTIES IS UNDERTAKING TO PROVIDE IMPARTIAL INVESTMENT ADVICE, OR TO
GIVE ADVICE IN A FIDUCIARY CAPACITY TO AN ERISA PLAN, IN CONNECTION WITH ANY
INVESTMENT IN THIS NOTE.

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. UNLESS THIS NOTE
IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE CO-ISSUERS OR THE
REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN
SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER,
CEDE & CO., HAS AN INTEREST HEREIN.

A-1-1-4



THE PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN
ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

FORM OF RESTRICTED GLOBAL SERIES 2018-1 CLASS A-2 NOTE

 

No. R-1up to $170,000,000

 

SEE REVERSE FOR CERTAIN CONDITIONS

 

CUSIP Number: 83546D AF5
ISIN Number: US83546DAF50

 

SONIC CAPITAL LLC,
SONIC INDUSTRIES LLC,
AMERICA’S DRIVE-IN BRAND PROPERTIES LLC,
AMERICA’S DRIVE-IN RESTAURANTS LLC,
SRI REAL ESTATE HOLDING LLC and
SRI REAL ESTATE PROPERTIES LLC

 

SERIES 2018-1 4.026% FIXED RATE SENIOR SECURED NOTES, CLASS A-2

 

SONIC CAPITAL LLC, a limited liability company formed under the laws of the
State of Delaware, SONIC INDUSTRIES LLC, a limited liability company formed
under the laws of the State of Delaware, AMERICA’S DRIVE-IN BRAND PROPERTIES
LLC, a limited liability company formed under the laws of the State of Kansas,
AMERICA’S DRIVE-IN RESTAURANTS LLC, a limited liability company formed under the
laws of the State of Delaware, SRI REAL ESTATE HOLDING LLC, a limited liability
company formed under the laws of the State of Delaware and SRI REAL ESTATE
PROPERTIES LLC, a limited liability company formed under the laws of the State
of Delaware (herein referred to, collectively, as the “Co-Issuers”), for value
received, hereby promise to pay to CEDE & CO. or registered assigns, up to the
principal sum of ONE HUNDRED SEVENTY MILLION DOLLARS ($170,000,000) as provided
below and in the Indenture referred to herein. Payments of principal shall be
payable in the amounts and at the times set forth in the Indenture described
herein; provided, however, that the entire unpaid principal amount of this Note
shall be due on February 20, 2048 (the “Series 2018-1 Legal Final Maturity
Date”). The Co-Issuers will pay interest on this Restricted Global Series 2018-1
Class A-2 Note (this “Note”) at the Series 2018-1 Class A-2 Note Rate for each
Interest Period in accordance with the terms of the Indenture. Such interest
will be payable in arrears on each Payment Date, which will be on the 20th day
(or, if such 20th day is not a Business Day, the next succeeding Business Day)
of each calendar month, commencing March 20, 2018 (each, a “Payment Date”). Such
interest will accrue for each Payment Date with respect to (i) initially, the
period from and including February 1, 2018 to but excluding March 20, 2018 and
(ii) thereafter, the period from and including a Payment Date to but excluding
the following Payment Date (each, an

A-1-1-5



“Interest Period”). Interest with respect to the Notes (and interest on any
defaulted payments of interest or principal) will be computed on a “30/360”
basis. In addition, under the circumstances set forth in the Indenture, the
Co-Issuers shall also pay contingent interest on this Note at the Series 2018-1
Class A-2 Monthly Post-ARD Contingent Interest Rate, and such contingent
interest shall be computed and shall be payable in the amounts and at the times
set forth in the Indenture.

 

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. All payments made by the Co-Issuers with
respect to this Note shall be applied as provided in the Indenture.

 

This Note is subject to mandatory and optional prepayment as set forth in the
Indenture.

 

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Regulation S Global Note or an Unrestricted Global Note; provided
that such transfer or exchange complies with the applicable provisions of the
Indenture relating to the transfer of the Notes. Interests in this Note in
certain circumstances may also be exchangeable or transferable in whole but not
in part for duly executed and issued registered Definitive Notes; provided that
such transfer or exchange complies with Section 4.2(c) of the Series 2018-1
Supplement.

 

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note. Although a summary of certain provisions of the Indenture
is set forth below and on the reverse hereof and made a part hereof, this Note
does not purport to summarize the Indenture and reference is made to the
Indenture for information with respect to the interests, rights, benefits,
obligations, proceeds and duties evidenced hereby and the rights, duties and
obligations of the Co-Issuers and the Trustee. A copy of the Indenture may be
requested from the Trustee by writing to the Trustee at: Citibank, N.A., 388
Greenwich Street, New York, NY 10013, Attention: Agency & Trust – Sonic Capital
LLC. To the extent not defined herein, the capitalized terms used herein have
the meanings ascribed to them in the Indenture.

 

Subject to the next following paragraph, the Co-Issuers hereby certify and
declare that all acts, conditions and things required to be done and performed
and to have happened prior to the creation of this Note and to constitute it as
the valid obligation of the Co-Issuers enforceable in accordance with its terms,
have been done and performed and have happened in due compliance with all
applicable laws and in accordance with the terms of the Indenture.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Note shall not be entitled to
any benefit under the Indenture referred to on the reverse hereof, or be valid
or obligatory for any purpose.

 

[Remainder of page intentionally left blank]

A-1-1-6



IN WITNESS WHEREOF, each of the Co-Issuers has caused this instrument to be
signed, manually or in facsimile, by its Authorized Officer.

 

Date:



  SONIC CAPITAL LLC, as Co-Issuer           By:         Name:       Title:      
      SONIC INDUSTRIES LLC, as Co-Issuer           By:         Name:      
Title:             AMERICA’S DRIVE-IN BRAND PROPERTIES LLC, as Co-Issuer        
  By:         Name:       Title:             AMERICA’S DRIVE-IN RESTAURANTS LLC,
as Co-Issuer           By:         Name:       Title:             SRI REAL
ESTATE HOLDING LLC, as Co-Issuer           By:         Name:       Title:  

A-1-1-7



  SRI REAL ESTATE PROPERTIES LLC, as Co-Issuer           By:         
Name:             Title:  

A-1-1-8



CERTIFICATE OF AUTHENTICATION

 

This is one of the Series 2018-1 Class A-2 Notes issued under the
within-mentioned Indenture.

 



  CITIBANK, N.A., as Trustee           By:          Authorized Signatory  

A-1-1-9



[REVERSE OF NOTE]

 

This Note is one of a duly authorized issue of Series 2018-1 Class A-2 Notes of
the Co-Issuers designated as their Series 2018-1 4.026% Fixed Rate Senior
Secured Notes, Class A-2 (herein called the “Series 2018-1 Class A-2 Notes”),
all issued under (i) the Base Indenture, dated as of May 20, 2011 (such Base
Indenture, as amended, supplemented or modified, is herein called the “Base
Indenture”), among the Co-Issuers and Citibank, N.A., as trustee (the “Trustee,”
which term includes any successor Trustee under the Base Indenture), and (ii) a
Series 2018-1 Supplement to the Base Indenture, dated as of February 1, 2018
(the “Series 2018-1 Supplement”), among the Co-Issuers and the Trustee. The Base
Indenture and the Series 2018-1 Supplement are referred to herein as the
“Indenture.” The Series 2018-1 Class A-2 Notes are subject to all terms of the
Indenture. All terms used in this Note that are defined in the Indenture, as
supplemented, modified or amended, shall have the meanings assigned to them in
or pursuant to the Indenture, as so supplemented, modified or amended.

 

The Series 2018-1 Class A-2 Notes are and will be secured by the Collateral
pledged as security therefor as provided in the Indenture.

 

The Notes will be issued in minimum denominations of $50,000 and integral
multiples of $1,000 in excess thereof.

 

As provided for in the Indenture, the Series 2018-1 Class A-2 Notes may be
prepaid, in whole or in part, at the option of the Co-Issuers. In addition, the
Series 2018-1 Class A-2 Notes are subject to mandatory prepayment as provided
for in the Indenture. In certain circumstances, the Co-Issuers will be obligated
to pay the Series 2018-1 Class A-2 Make-Whole Prepayment Premium in connection
with a mandatory or optional prepayment of the Series 2018-1 Class A-2 Notes as
described in the Indenture. As described above, the entire unpaid principal
amount of this Note shall be due and payable on the Series 2018-1 Legal Final
Maturity Date. All payments of principal of the Series 2018-1 Class A-2 Notes
will be made pro rata to the Series 2018-1 Class A-2 Noteholders entitled
thereto.

 

Principal of and interest on this Note which is payable on a Payment Date or on
any date on which payments are permitted to be made as provided for in the
Indenture shall be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the applicable
Record Date or Prepayment Record Date, as the case may be.

 

Interest and contingent interest, if any, will each accrue on the Series 2018-1
Class A-2 Notes at the rates set forth in the Indenture. The interest and
contingent interest, if any, will be computed on the basis set forth in the
Indenture. The amount of interest payable on the Series 2018-1 Class A-2 Notes
on each Payment Date will be calculated as set forth in the Indenture.

 

Payments of principal and interest on this Note are subordinated to the payment
of certain other amounts in accordance with the Priority of Payments.

 

If an Event of Default shall occur and be continuing, this Note may become or be
declared due and payable in the manner and with the effect provided in the
Indenture.

 

Amounts payable in respect of this Note shall be made by wire transfer of
immediately available funds to the account designated by DTC or its nominee.

A-1-1-10



As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Co-Issuers pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by, the Series 2018-1 Class A-2 Noteholder hereof or his
attorney duly authorized in writing, with such signature guaranteed by an
“eligible guarantor institution” meeting the requirements of the Registrar,
which requirements include membership or participation in the Security Transfer
Agent Medallion Program (“STAMP”) or such other “signature guarantee program” as
may be determined by the Registrar in addition to, or in substitution for,
STAMP, all in accordance with the Securities Exchange Act of 1934, as amended,
and accompanied by such other documents as the Trustee and the Registrar may
require and as may be required by the Series 2018-1 Supplement, and thereupon
one or more new Series 2018-1 Class A-2 Notes of authorized denominations in the
same aggregate principal amount will be issued to the designated transferee or
transferees. No service charge will be charged for any registration of transfer
or exchange of this Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.

 

Each Series 2018-1 Class A-2 Noteholder, by acceptance of a Series 2018-1 Class
A-2 Note, covenants and agrees that by accepting the benefits of the Indenture
that prior to the date that is one year and one day after the payment in full of
the latest maturing note issued under the Indenture, such Series 2018-1 Class
A-2 Noteholder will not institute against, or join with any other Person in
instituting against, any Securitization Entity any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings, under
any federal or state bankruptcy or similar law; provided, however, that nothing
herein shall constitute a waiver of any right to indemnification, reimbursement
or other payment from the Securitization Entities pursuant to the Indenture or
any other Related Document.

 

It is the intent of the Co-Issuers and each Series 2018-1 Class A-2 Noteholder
that, for federal, state and local income and franchise tax purposes only, the
Series 2018-1 Class A-2 Notes will evidence indebtedness of the Co-Issuers
secured by the Collateral. Each Series 2018-1 Class A-2 Noteholder, by the
acceptance of this Note, agrees to treat this Note (or beneficial interests
herein) for purposes of federal, state and local income or franchise taxes and
any other tax imposed on or measured by income, as indebtedness of the
Co-Issuers or, if any Co-Issuer is treated as a division of another entity, such
other entity.

 

The Indenture permits certain amendments to be made thereto without the consent
of the Control Party, the Controlling Class Representative or any Series 2018-1
Class A-2 Noteholders, provided that certain conditions precedent are satisfied.
The Indenture also permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Co-Issuers and the rights of the Series 2018-1 Class A-2 Noteholders under the
Indenture at any time by the Co-Issuers with the consent of the Control Party
(acting at the direction of the Controlling Class Representative) and without
the consent of any Series 2018-1 Class A-2 Noteholders. The Indenture also
contains provisions permitting the Control Party (acting at the direction of the
Controlling Class Representative) to waive compliance by the Co-Issuers with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences without the consent of any Series 2018-1 Class
A-2 Noteholders. Any such consent or waiver of this Note (or any one or more
predecessor Notes) shall be conclusive and binding upon such Series 2018-1 Class
A-2 Noteholder and

A-1-1-11



upon all future Series 2018-1 Class A-2 Noteholders of this Note and of any Note
issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof whether or not notation of such consent or waiver is made upon this Note.

 

Each purchaser or transferee of this Note (or any interest herein) shall be
deemed to represent and warrant that (A) either (i) it is not a Plan and is not
acting on behalf of any Plan or using the assets of any Plan to purchase or hold
this Note (or any interest herein), or (ii) its purchase and holding of this
Note (or any interest herein) does not constitute and will not result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code or a violation of any applicable Similar Law, and (B) if the purchaser
is a Benefit Plan Investor, as long as it holds such Note (1) none of the
Co-Issuers, Guarantor, the Initial Purchaser or any of their respective
Affiliates (the “Transaction Parties”) has provided or will provide advice with
respect to the investment in this Note by the plan, and the plan’s fiduciary
responsible for the plan’s investment in the Note (“Plan Fiduciary”) either (a)
is a bank as defined in section 202 of the investment advisers act of 1940 (the
“Advisers Act”), or similar institution that is regulated and supervised and
subject to periodic examination by a state or federal agency; (b) is an
insurance carrier which is qualified under the laws of more than one state to
perform the services of managing, acquiring or disposing of assets of a plan;
(c) is an investment adviser registered under the Advisers Act, or, if not
registered an as investment adviser under the Advisers Act by reason of
paragraph (1) of section 203a of the Advisers Act, is registered as an
investment adviser under the laws of the state in which it maintains its
principal office and place of business; (d) is a broker-dealer registered under
the Exchange Act; or (e) has, and at all times while the plan is holding this
Note will have, total assets of at least U.S. $50,000,000 under its management
or control (provided that this clause (e) shall not be satisfied if the Plan
Fiduciary is either (i) the owner or a relative of the owner of the individual
retirement account that is purchasing this Note, or (ii) a participant or
beneficiary of the plan purchasing this Note in such capacity); (2) the Plan
Fiduciary is capable of evaluating investment risks independently, both in
general and with respect to particular transactions and investment strategies,
including the purchase and holding of this Note by the plan; (3) the Plan
Fiduciary is a “fiduciary” with respect to the plan within the meaning of
section 3(21) of ERISA, Section 4975 of the Code, or both, and is responsible
for exercising independent judgment in evaluating the plan’s purchase, holding
and disposition of this Note; (4) none of the transaction parties has exercised
any authority to cause the plan to invest in this Note; (5) none of the
transaction parties receives a fee or other compensation from the plan or Plan
Fiduciary for the provision of investment advice in connection with the plan’s
decision to invest in this Note; and (6) the Plan Fiduciary has been (and hereby
is) informed by the Transaction Parties: (a) that none of the Transaction
Parties is undertaking to provide impartial investment advice or to give advice
in a fiduciary capacity, and that no such entity has given investment advice or
otherwise made a recommendation, in connection with the plan’s investment in
this Note; and (b) of the existence and nature of the transaction parties’
financial interests in the plan’s investment in this Note as disclosed in the
Offering Memorandum. The above representations are intended to comply with the
DOL’s reg. sections 29 C.F.R. 2510.3-21(a) and (c)(1) as promulgated on April 8,
2016 (81 fed. reg. 20,997). If these regulations are revoked, repealed or no
longer effective, these representations shall be deemed to be no longer in
effect. None of the Transaction Parties is undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity to a Benefit Plan
Investor, in connection with any investment in this Note.

 

The term “Co-Issuer” as used in this Note includes any successor to the
Co-Issuers under the Indenture.

A-1-1-12



The Series 2018-1 Class A-2 Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.

 

This Note and the Indenture shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York.

 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Co-Issuers, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the times, place and rate, and in the coin or currency herein prescribed.

 

[Remainder of page intentionally left blank]

A-1-1-13



ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee:
________________________

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

(name and address of assignee)

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints ____________________, attorney, to transfer said Note on the books
kept for registration thereof, with full power of substitution in the premises.

 



Dated:      By:    1

 



  Signature Guaranteed:        

 

 



1NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note, without
alteration, enlargement or any change whatsoever.

A-1-1-14



SCHEDULE OF EXCHANGES IN RESTRICTED GLOBAL SERIES 2018-1
CLASS A-2 NOTE

 

The initial principal balance of this Restricted Global Series 2018-1 Class A-2
Note is $[ ]. The following exchanges of an interest in this Restricted Global
Series 2018-1 Class A-2 Note for an interest in a corresponding Regulation S
Global Series 2018-1 Class A-2 Note or an Unrestricted Global Series 2018-1
Class A-2 Note have been made:

 

Date   Amount of Increase (or
Decrease) in the Principal
Amount of this Restricted
Global Note     Remaining Principal
Amount of this Restricted
Global Note following the
Increase or Decrease     Signature of Authorized
Officer of Trustee or
Registrar                                                                      
                                                         

A-1-1-15



EXHIBIT A-1-2

 

THE ISSUANCE AND SALE OF THIS REGULATION S GLOBAL SERIES 2018-1 CLASS A-2 NOTE
(THIS “NOTE”) HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY
SECURITIES REGULATORY AUTHORITY OF ANY STATE OR OTHER RELEVANT JURISDICTION, AND
NONE OF SONIC CAPITAL LLC, SONIC INDUSTRIES LLC, AMERICA’S DRIVE-IN BRAND
PROPERTIES LLC, AMERICA’S DRIVE-IN RESTAURANTS LLC, SRI REAL ESTATE HOLDING LLC
OR SRI REAL ESTATE PROPERTIES LLC (THE “CO-ISSUERS”) HAS BEEN REGISTERED UNDER
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”).
THIS NOTE OR ANY INTEREST HEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (A) TO SONIC CAPITAL LLC OR AN AFFILIATE THEREOF, (B) IN THE
UNITED STATES TO THE INITIAL PURCHASER OR A SUBSEQUENT TRANSFEREE THAT IS NOT A
COMPETITOR AND IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”), ACTING FOR ITS OWN ACCOUNT OR THE
ACCOUNT OF ANOTHER PERSON, THAT IS NOT A COMPETITOR AND IS A QUALIFIED
INSTITUTIONAL BUYER, WITH RESPECT TO WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT
TRANSFEREE EXERCISES SOLE INVESTMENT DISCRETION OR (C) OUTSIDE THE UNITED STATES
TO THE INITIAL PURCHASER OR A SUBSEQUENT TRANSFEREE THAT IS NEITHER A COMPETITOR
NOR A U.S. PERSON (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”)), ACTING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF ANOTHER PERSON,
THAT IS NEITHER A COMPETITOR NOR A U.S. PERSON (AS DEFINED IN REGULATION S),
WITH RESPECT TO WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE EXERCISES
SOLE INVESTMENT DISCRETION, IN OFFSHORE TRANSACTIONS IN RELIANCE ON REGULATION
S, AND, IN EACH CASE, IN COMPLIANCE WITH THE CERTIFICATIONS AND OTHER
REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO HEREIN AND ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OR THE UNITED STATES AND ANY OTHER RELEVANT
JURISDICTION.

 

BY ITS ACQUISITION OR ACCEPTANCE HEREOF, THE HOLDER (IF NOT THE MASTER ISSUER OR
AN AFFILIATE OF THE MASTER ISSUER) REPRESENTS THAT (A) IT IS NOT A COMPETITOR
AND IS EITHER (X) A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS WITH RESPECT TO WHICH IT
EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH IS A QUALIFIED INSTITUTIONAL
BUYER AND IS NOT A COMPETITOR OR (Y) NOT A “U.S. PERSON” AS DEFINED IN
REGULATION S, ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS WITH RESPECT TO
WHICH IT EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH IS NEITHER A
COMPETITOR NOR A “U.S. PERSON,” IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S, (B) IT AND EACH ACCOUNT FOR WHICH IT IS PURCHASING WILL HOLD AND
TRANSFER AT LEAST THE MINIMUM DENOMINATION OF NOTES, (C) IT UNDERSTANDS THAT THE
CO-ISSUERS MAY RECEIVE A LIST OF PARTICIPANTS HOLDING POSITIONS IN THEIR NOTES
FROM ONE OR MORE BOOK-ENTRY DEPOSITORIES, AND (D) IT WILL PROVIDE NOTICE OF THE
TRANSFER RESTRICTIONS TO ANY SUBSEQUENT TRANSFEREES.

A-1-2-1



UNTIL 40 DAYS AFTER THE ORIGINAL ISSUE DATE OF THE NOTES (THE “RESTRICTED
PERIOD”) IN CONNECTION WITH THE OFFERING OF THE NOTES IN THE UNITED STATES FROM
OUTSIDE OF THE UNITED STATES, THE SALE, PLEDGE OR TRANSFER OF THIS NOTE IS
SUBJECT TO CERTAIN CONDITIONS AND RESTRICTIONS. THE HOLDER HEREOF, BY PURCHASING
OR OTHERWISE ACQUIRING THIS NOTE, ACKNOWLEDGES THAT SUCH HOLDER IS THE MASTER
ISSUER OR AN AFFILIATE OF THE MASTER ISSUER OR NOT A “U.S. PERSON” AS DEFINED IN
REGULATION S, AND THAT THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT AND AGREES FOR THE BENEFIT OF THE CO-ISSUERS THAT THIS NOTE MAY BE
TRANSFERRED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY TO A PERSON THAT IS
THE MASTER ISSUER OR AN AFFILIATE OF THE MASTER ISSUER OR NOT A “U.S. PERSON” AS
DEFINED IN REGULATION S AND IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS OF THE STATES, TERRITORIES AND POSSESSIONS OF THE UNITED STATES
GOVERNING THE OFFER AND SALE OF SECURITIES, AND PRIOR TO THE EXPIRATION OF THE
RESTRICTED PERIOD, ONLY (I) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S UNDER THE SECURITIES ACT OR (II) PURSUANT TO AND IN ACCORDANCE WITH
RULE 144A UNDER THE SECURITIES ACT.

 

THE INITIAL PURCHASER AND EACH SUBSEQUENT TRANSFEREE (IF NOT THE MASTER ISSUER
OR AN AFFILIATE OF THE MASTER ISSUER) TAKING DELIVERY OF THIS NOTE OR AN
INTEREST IN THIS NOTE WILL BE DEEMED TO HAVE MADE THE APPLICABLE REPRESENTATIONS
AND AGREEMENTS REFERRED TO IN THE INDENTURE. THE INITIAL PURCHASER AND EACH
SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS NOTE OR AN INTEREST IN THIS NOTE
IN THE FORM OF AN INTEREST IN A REGULATION S GLOBAL NOTE WILL BE REQUIRED TO
DELIVER A TRANSFER CERTIFICATE IN THE FORM REQUIRED BY THE INDENTURE AND WILL BE
REQUIRED TO MAKE THE APPLICABLE REPRESENTATIONS AND AGREEMENTS REFERRED TO IN
THE INDENTURE.

 

ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO TRANSFER ANY
RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE CO-ISSUERS, THE TRUSTEE OR ANY INTERMEDIARY.

 

IF THIS NOTE WAS ACQUIRED IN THE UNITED STATES, AND THE HOLDER IS DETERMINED (I)
TO BE A COMPETITOR OR (II) NOT TO HAVE BEEN A QUALIFIED INSTITUTIONAL BUYER AT
THE TIME OF ACQUISITION OF THIS NOTE, THE CO-ISSUERS HAVE THE RIGHT TO REQUIRE
SUCH HOLDER TO SELL THIS NOTE TO A PURCHASER THAT IS (I) NOT A COMPETITOR AND
(II) A QUALIFIED INSTITUTIONAL BUYER. THE CO-ISSUERS ALSO HAVE THE RIGHT TO
REFUSE TO HONOR A TRANSFER TO A TRANSFEREE TAKING DELIVERY IN THE FORM OF AN
INTEREST IN A RESTRICTED GLOBAL NOTE THAT IS DETERMINED TO HAVE BEEN A
COMPETITOR OR NOT TO HAVE BEEN A QUALIFIED INSTITUTIONAL BUYER AT THE TIME OF
THE TRANSFER.

 

IF THIS NOTE WAS ACQUIRED OUTSIDE THE UNITED STATES, AND THE HOLDER IS
DETERMINED TO BE (I) A COMPETITOR OR (II) A “U.S. PERSON” THAT IS NOT

A-1-2-2



A QUALIFIED INSTITUTIONAL BUYER AT THE TIME OF ACQUISITION OF THIS NOTE, THE
CO-ISSUERS HAVE THE RIGHT TO REQUIRE SUCH HOLDER TO SELL THIS NOTE TO A
PURCHASER THAT IS (I) NOT A COMPETITOR AND (II) EITHER IS A QUALIFIED
INSTITUTIONAL BUYER OR NOT A “U.S. PERSON” IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH REGULATION S. THE CO-ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO
HONOR A TRANSFER TO A TRANSFEREE TAKING DELIVERY IN THE FORM OF AN INTEREST IN A
REGULATION S GLOBAL NOTE OR AN UNRESTRICTED GLOBAL NOTE THAT IS DETERMINED TO
HAVE BEEN A COMPETITOR OR A “U.S. PERSON” AT THE TIME OF THE TRANSFER.

 

EACH PURCHASER AND ANY SUBSEQUENT TRANSFEREE OF THIS NOTE (OR ANY INTEREST
HEREIN) WILL BE DEEMED TO REPRESENT AND WARRANT AT ALL TIMES IT IS INVESTED IN
THIS NOTE, EITHER THAT (I) (A) IT IS NOT AN EMPLOYEE BENEFIT PLANS THAT IS
SUBJECT TO PART 4 OF TITLE I OF ERISA, A PLAN, INDIVIDUAL RETIREMENT ACCOUNT AND
OTHER ARRANGEMENT THAT IS SUBJECT TO SECTION 4975 OF THE CODE (AN “ERISA PLAN”)
OR PROVISIONS UNDER ANY FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR
REGULATIONS THAT ARE SIMILAR TO SUCH PROVISIONS OF ERISA OR THE CODE
(COLLECTIVELY, “SIMILAR LAWS”), OR AN ENTITY WHOSE UNDERLYING ASSETS ARE
CONSIDERED TO INCLUDE “PLAN ASSETS” OF SUCH PLANS, ACCOUNTS AND ARRANGEMENTS
UNDER U.S. DEPARTMENT OF LABOR REGULATIONS AS MODIFIED BY SECTION 3(42) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), PLAN AND
IT IS NOT ACTING ON BEHALF OF ANY PLAN OR USING THE ASSETS OF ANY PLAN TO
PURCHASE OR HOLD THIS NOTE (OR ANY INTEREST THEREIN) OR (B) ITS PURCHASE AND
HOLDING OF THE OFFERED NOTE (OR ANY INTEREST THEREIN) DOES NOT CONSTITUTE AND
WILL NOT RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE OR A VIOLATION OF ANY APPLICABLE SIMILAR LAW,
AND (II) IF IT IS AN ERISA PLAN, THE PERSON MAKING THE DECISION ON BEHALF OF THE
ERISA PLAN (THE “PLAN FIDUCIARY”), WILL BE DEEMED TO HAVE REPRESENTED AND
WARRANTED THAT AS LONG AS IT HOLDS THIS NOTE (OR ANY INTEREST HEREIN) (1) NONE
OF THE CO-ISSUERS, GUARANTORS, THE INITIAL PURCHASER OR ANY OF THEIR AFFILIATES
(THE “TRANSACTION PARTIES”) HAS PROVIDED OR WILL PROVIDE ADVICE WITH RESPECT TO
THE INVESTMENT IN THIS NOTE BY THE ERISA PLAN, AND THE PLAN FIDUCIARY EITHER:
(A) IS A BANK AS DEFINED IN SECTION 202 OF THE INVESTMENT ADVISERS ACT OF 1940
(THE “ADVISERS ACT”), OR SIMILAR INSTITUTION THAT IS REGULATED AND SUPERVISED
AND SUBJECT TO PERIODIC EXAMINATION BY A STATE OR FEDERAL AGENCY; (B) IS AN
INSURANCE CARRIER WHICH IS QUALIFIED UNDER THE LAWS OF MORE THAN ONE STATE TO
PERFORM THE SERVICES OF MANAGING, ACQUIRING OR DISPOSING OF ASSETS OF A PLAN;
(C) IS AN INVESTMENT ADVISER REGISTERED UNDER THE ADVISERS ACT, OR, IF NOT
REGISTERED AN AS INVESTMENT ADVISER UNDER THE ADVISERS ACT BY REASON OF
PARAGRAPH (1) OF SECTION 203A OF THE ADVISERS ACT, IS REGISTERED AS AN
INVESTMENT ADVISER UNDER THE LAWS OF THE STATE IN WHICH IT MAINTAINS ITS
PRINCIPAL OFFICE AND PLACE OF BUSINESS; (D) IS A BROKER-DEALER REGISTERED UNDER
THE EXCHANGE ACT; OR (E) HAS, AND AT ALL TIMES WHILE THE ERISA PLAN IS HOLDING
THE NOTES WILL HAVE, TOTAL ASSETS OF AT LEAST U.S. $50,000,000 UNDER ITS
MANAGEMENT OR CONTROL (PROVIDED THAT THIS CLAUSE (E) SHALL NOT BE SATISFIED IF
THE PLAN

A-1-2-3



FIDUCIARY IS EITHER (I) THE OWNER OR A RELATIVE OF THE OWNER OF THE INDIVIDUAL
RETIREMENT ACCOUNT THAT IS PURCHASING THE OFFERED NOTES, OR (II) A PARTICIPANT
OR BENEFICIARY OF THE PLAN PURCHASING THE OFFERED NOTES IN SUCH CAPACITY); (2)
THE PLAN FIDUCIARY IS CAPABLE OF EVALUATING INVESTMENT RISKS INDEPENDENTLY, BOTH
IN GENERAL AND WITH RESPECT TO PARTICULAR TRANSACTIONS AND INVESTMENT
STRATEGIES, INCLUDING THE PURCHASE AND HOLDING OF THE OFFERED NOTES BY THE PLAN;
(3) THE PLAN FIDUCIARY IS A “FIDUCIARY” WITH RESPECT TO THE PLAN WITHIN THE
MEANING OF SECTION 3(21) OF ERISA, SECTION 4975 OF THE CODE, OR BOTH, AND IS
RESPONSIBLE FOR EXERCISING INDEPENDENT JUDGMENT IN EVALUATING THE PLAN’S
PURCHASE, HOLDING AND DISPOSITION OF THE OFFERED NOTES; (4) NONE OF THE
TRANSACTION PARTIES HAS EXERCISED ANY AUTHORITY TO CAUSE THE PLAN TO PURCHASE
THE NOTES; (5) NONE OF THE TRANSACTION PARTIES RECEIVES A FEE OR OTHER
COMPENSATION FROM THE PLAN OR PLAN FIDUCIARY FOR THE PROVISION OF INVESTMENT
ADVICE IN CONNECTION WITH THE PLAN’S DECISION TO INVEST IN THIS NOTE; AND (6)
THE PLAN FIDUCIARY HAS BEEN (AND HEREBY IS) INFORMED BY THE TRANSACTION PARTIES:
(A) THAT NONE OF THE TRANSACTION PARTIES IS UNDERTAKING TO PROVIDE IMPARTIAL
INVESTMENT ADVICE OR TO GIVE ADVICE IN A FIDUCIARY CAPACITY, AND THAT NO SUCH
ENTITY HAS GIVEN INVESTMENT ADVICE OR OTHERWISE MADE A RECOMMENDATION, IN
CONNECTION WITH THE PLAN’S INVESTMENT IN THIS NOTE; AND (B) OF THE EXISTENCE AND
NATURE OF THE TRANSACTION PARTIES’ FINANCIAL INTERESTS IN THE PLAN’S INVESTMENT
IN THIS NOTE AS DISCLOSED IN THE OFFERING CIRCULAR. THE ABOVE REPRESENTATIONS
ARE INTENDED TO COMPLY WITH THE U.S. DEPARTMENT OF LABOR’S REGULATION SECTIONS
29 C.F.R. 2510.3-21(A) AND (C)(1) AS PROMULGATED ON APRIL 8, 2016 (81 FED. REG.
20,997). IF THESE REGULATIONS ARE REVOKED, REPEALED OR NO LONGER EFFECTIVE,
THESE REPRESENTATIONS SHALL BE DEEMED TO BE NO LONGER IN EFFECT. NONE OF THE
TRANSACTION PARTIES IS UNDERTAKING TO PROVIDE IMPARTIAL INVESTMENT ADVICE, OR TO
GIVE ADVICE IN A FIDUCIARY CAPACITY TO AN ERISA PLAN, IN CONNECTION WITH ANY
INVESTMENT IN THIS NOTE.

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. UNLESS THIS NOTE
IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE CO-ISSUERS OR THE
REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN
SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER,
CEDE & CO., HAS AN INTEREST HEREIN.

A-1-2-4



THE PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN
ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

FORM OF REGULATION S GLOBAL SERIES 2018-1 CLASS A-2 NOTE

 

No. R-2up to $170,000,000

 

SEE REVERSE FOR CERTAIN CONDITIONS

 

CUSIP Number: U83549 AE2
ISIN Number: USU83549AE27

 

SONIC CAPITAL LLC,
SONIC INDUSTRIES LLC,
AMERICA’S DRIVE-IN BRAND PROPERTIES LLC,
AMERICA’S DRIVE-IN RESTAURANTS LLC,
SRI REAL ESTATE HOLDING LLC and
SRI REAL ESTATE PROPERTIES LLC

 

SERIES 2018-1 4.026% FIXED RATE SENIOR SECURED NOTES, CLASS A-2

 

SONIC CAPITAL LLC, a limited liability company formed under the laws of the
State of Delaware, SONIC INDUSTRIES LLC, a limited liability company formed
under the laws of the State of Delaware, AMERICA’S DRIVE-IN BRAND PROPERTIES
LLC, a limited liability company formed under the laws of the State of Kansas,
AMERICA’S DRIVE-IN RESTAURANTS LLC, a limited liability company formed under the
laws of the State of Delaware, SRI REAL ESTATE HOLDING LLC, a limited liability
company formed under the laws of the State of Delaware and SRI REAL ESTATE
PROPERTIES LLC, a limited liability company formed under the laws of the State
of Delaware (herein referred to, collectively, as the “Co-Issuers”), for value
received, hereby promise to pay to CEDE & CO. or registered assigns, up to the
principal sum of ONE HUNDRED SEVENTY MILLION DOLLARS ($170,000,000) as provided
below and in the Indenture referred to herein. Payments of principal shall be
payable in the amounts and at the times set forth in the Indenture described
herein; provided, however, that the entire unpaid principal amount of this Note
shall be due on February 20, 2048 (the “Series 2018-1 Legal Final Maturity
Date”). The Co-Issuers will pay interest on this Restricted Global Series 2018-1
Class A-2 Note (this “Note”) at the Series 2018-1 Class A-2 Note Rate for each
Interest Period in accordance with the terms of the Indenture. Such interest
will be payable in arrears on each Payment Date, which will be on the 20th day
(or, if such 20th day is not a Business Day, the next succeeding Business Day)
of each calendar month, commencing March 20, 2018 (each, a “Payment Date”). Such
interest will accrue for each Payment Date with respect to (i) initially, the
period from and including February 1, 2018 to but excluding March 20, 2018 and
(ii) thereafter, the

A-1-2-5



period from and including a Payment Date to but excluding the following Payment
Date (each, an “Interest Period”). Interest with respect to the Notes (and
interest on any defaulted payments of interest or principal) will be computed on
a “30/360” basis. In addition, under the circumstances set forth in the
Indenture, the Co-Issuers shall also pay contingent interest on this Note at the
Series 2018-1 Class A-2 Monthly Post-ARD Contingent Interest Rate, as
applicable, and such contingent interest shall be computed and shall be payable
in the amounts and at the times set forth in the Indenture.

 

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. All payments made by the Co-Issuers with
respect to this Note shall be applied as provided in the Indenture.

 

This Note is subject to mandatory and optional prepayment as set forth in the
Indenture.

 

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Restricted Global Note or an Unrestricted Global Note; provided
that such transfer or exchange complies with the applicable provisions of the
Indenture relating to the transfer of the Notes. Interests in this Note in
certain circumstances may also be exchangeable or transferable in whole but not
in part for duly executed and issued registered Definitive Notes; provided that
such transfer or exchange complies with Section 4.2(c) of the Series 2018-1
Supplement.

 

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note. Although a summary of certain provisions of the Indenture
is set forth below and on the reverse hereof and made a part hereof, this Note
does not purport to summarize the Indenture and reference is made to the
Indenture for information with respect to the interests, rights, benefits,
obligations, proceeds and duties evidenced hereby and the rights, duties and
obligations of the Co-Issuers and the Trustee. A copy of the Indenture may be
requested from the Trustee by writing to the Trustee at: Citibank, N.A., 388
Greenwich Street, New York, NY 10013, Attention: Agency & Trust — Sonic Capital
LLC. To the extent not defined herein, the capitalized terms used herein have
the meanings ascribed to them in the Indenture.

 

Subject to the next following paragraph, the Co-Issuers hereby certify and
declare that all acts, conditions and things required to be done and performed
and to have happened prior to the creation of this Note and to constitute it as
the valid obligation of the Co-Issuers enforceable in accordance with its terms,
have been done and performed and have happened in due compliance with all
applicable laws and in accordance with the terms of the Indenture.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Note shall not be entitled to
any benefit under the Indenture referred to on the reverse hereof, or be valid
or obligatory for any purpose.

 

[Remainder of page intentionally left blank]

A-1-2-6



IN WITNESS WHEREOF, each of the Co-Issuers has caused this instrument to be
signed, manually or in facsimile, by its Authorized Officer.

 

Date:

  SONIC CAPITAL LLC, as Co-Issuer           By:         Name:       Title:      
      SONIC INDUSTRIES LLC, as Co-Issuer           By:         Name:      
Title:             AMERICA’S DRIVE-IN BRAND PROPERTIES LLC, as Co-Issuer        
  By:         Name:       Title:             AMERICA’S DRIVE-IN RESTAURANTS LLC,
as Co-Issuer           By:         Name:       Title:             SRI REAL
ESTATE HOLDING LLC, as Co-Issuer           By:         Name:       Title:  

A-1-2-7



  SRI REAL ESTATE PROPERTIES LLC, as Co-Issuer           By:         
Name:             Title:  

A-1-2-8



CERTIFICATE OF AUTHENTICATION

 

This is one of the Series 2018-1 Class A-2 Notes issued under the
within-mentioned Indenture.

 



  CITIBANK, N.A., as Trustee           By:          Authorized Signatory  

A-1-2-9



[REVERSE OF NOTE]

 

This Note is one of a duly authorized issue of Series 2018-1 Class A-2 Notes of
the Co-Issuers designated as their Series 2018-1 4.026% Fixed Rate Senior
Secured Notes, Class A-2 (herein called the “Series 2018-1 Class A-2 Notes”),
all issued under (i) the Base Indenture, dated as of May 20, 2011 (such Base
Indenture, as amended, supplemented or modified, is herein called the “Base
Indenture”), among the Co-Issuers and Citibank, N.A., as trustee (the “Trustee,”
which term includes any successor Trustee under the Base Indenture), and (ii) a
Series 2018-1 Supplement to the Base Indenture, dated as of February 1, 2018
(the “Series 2018-1 Supplement”), among the Co-Issuers and the Trustee. The Base
Indenture and the Series 2018-1 Supplement are referred to herein as the
“Indenture.” The Series 2018-1 Class A-2 Notes are subject to all terms of the
Indenture. All terms used in this Note that are defined in the Indenture, as
supplemented, modified or amended, shall have the meanings assigned to them in
or pursuant to the Indenture, as so supplemented, modified or amended.

 

The Series 2018-1 Class A-2 Notes are and will be secured by the Collateral
pledged as security therefor as provided in the Indenture.

 

The Notes will be issued in minimum denominations of $50,000 and integral
multiples of $1,000 in excess thereof.

 

As provided for in the Indenture, the Series 2018-1 Class A-2 Notes may be
prepaid, in whole or in part, at the option of the Co-Issuers. In addition, the
Series 2018-1 Class A-2 Notes are subject to mandatory prepayment as provided
for in the Indenture. In certain circumstances, the Co-Issuers will be obligated
to pay the Series 2018-1 Class A-2 Make-Whole Prepayment Premium in connection
with a mandatory or optional prepayment of the Series 2018-1 Class A-2 Notes as
described in the Indenture. As described above, the entire unpaid principal
amount of this Note shall be due and payable on the Series 2018-1 Legal Final
Maturity Date. All payments of principal of the Series 2018-1 Class A-2 Notes
will be made pro rata to the Series 2018-1 Class A-2 Noteholders entitled
thereto.

 

Principal of and interest on this Note which is payable on a Payment Date or on
any date on which payments are permitted to be made as provided for in the
Indenture shall be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the applicable
Record Date or Prepayment Record Date, as the case may be.

 

Interest and contingent interest, if any, will each accrue on the Series 2018-1
Class A-2 Notes at the rates set forth in the Indenture. The interest and
contingent interest, if any, will be computed on the basis set forth in the
Indenture. The amount of interest payable on the Series 2018-1 Class A-2 Notes
on each Payment Date will be calculated as set forth in the Indenture.

 

Payments of principal and interest on this Note are subordinated to the payment
of certain other amounts in accordance with the Priority of Payments.

 

If an Event of Default shall occur and be continuing, this Note may become or be
declared due and payable in the manner and with the effect provided in the
Indenture.

 

Amounts payable in respect of this Note shall be made by wire transfer of
immediately available funds to the account designated by DTC or its nominee.

A-1-2-10



As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Co-Issuers pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by, the Series 2018-1 Class A-2 Noteholder hereof or his
attorney duly authorized in writing, with such signature guaranteed by an
“eligible guarantor institution” meeting the requirements of the Registrar,
which requirements include membership or participation in the Security Transfer
Agent Medallion Program (“STAMP”) or such other “signature guarantee program” as
may be determined by the Registrar in addition to, or in substitution for,
STAMP, all in accordance with the Securities Exchange Act of 1934, as amended,
and accompanied by such other documents as the Trustee and the Registrar may
require and as may be required by the Series 2018-1 Supplement, and thereupon
one or more new Series 2018-1 Class A-2 Notes of authorized denominations in the
same aggregate principal amount will be issued to the designated transferee or
transferees. No service charge will be charged for any registration of transfer
or exchange of this Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.

 

Each Series 2018-1 Class A-2 Noteholder, by acceptance of a Series 2018-1 Class
A-2 Note, covenants and agrees that by accepting the benefits of the Indenture
that prior to the date that is one year and one day after the payment in full of
the latest maturing note issued under the Indenture, such Series 2018-1 Class
A-2 Noteholder will not institute against, or join with any other Person in
instituting against, any Securitization Entity any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings, under
any federal or state bankruptcy or similar law; provided, however, that nothing
herein shall constitute a waiver of any right to indemnification, reimbursement
or other payment from the Securitization Entities pursuant to the Indenture or
any other Related Document.

 

It is the intent of the Co-Issuers and each Series 2018-1 Class A-2 Noteholder
that, for federal, state and local income and franchise tax purposes only, the
Series 2018-1 Class A-2 Notes will evidence indebtedness of the Co-Issuers
secured by the Collateral. Each Series 2018-1 Class A-2 Noteholder, by the
acceptance of this Note, agrees to treat this Note (or beneficial interests
herein) for purposes of federal, state and local income or franchise taxes and
any other tax imposed on or measured by income, as indebtedness of the
Co-Issuers or, if any Co-Issuer is treated as a division of another entity, such
other entity.

 

The Indenture permits certain amendments to be made thereto without the consent
of the Control Party, the Controlling Class Representative or any Series 2018-1
Class A-2 Noteholders, provided that certain conditions precedent are satisfied.
The Indenture also permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Co-Issuers and the rights of the Series 2018-1 Class A-2 Noteholders under the
Indenture at any time by the Co-Issuers with the consent of the Control Party
(acting at the direction of the Controlling Class Representative) and without
the consent of any Series 2018-1 Class A-2 Noteholders. The Indenture also
contains provisions permitting the Control Party (acting at the direction of the
Controlling Class Representative) to waive compliance by the Co-Issuers with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences without the consent of any Series 2018-1 Class
A-2 Noteholders. Any such consent or waiver of this Note (or any one or more
predecessor Notes) shall be conclusive and binding upon such Series 2018-1 Class
A-2 Noteholder and

A-1-2-11



upon all future Series 2018-1 Class A-2 Noteholders of this Note and of any Note
issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof whether or not notation of such consent or waiver is made upon this Note.

 

Each purchaser or transferee of this Note (or any interest herein) shall be
deemed to represent and warrant that (A) either (i) it is not a Plan and is not
acting on behalf of any Plan or using the assets of any Plan to purchase or hold
this Note (or any interest herein), or (ii) its purchase and holding of this
Note (or any interest herein) does not constitute and will not result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code or a violation of any applicable Similar Law, and (B) if the purchaser
is a Benefit Plan Investor, as long as it holds such Note (1) none of the
Co-Issuers, Guarantor, the Initial Purchaser or any of their respective
Affiliates (the “Transaction Parties”) has provided or will provide advice with
respect to the investment in this Note by the plan, and the plan’s fiduciary
responsible for the plan’s investment in the Note (“Plan Fiduciary”) either (a)
is a bank as defined in section 202 of the investment advisers act of 1940 (the
“Advisers Act”), or similar institution that is regulated and supervised and
subject to periodic examination by a state or federal agency; (b) is an
insurance carrier which is qualified under the laws of more than one state to
perform the services of managing, acquiring or disposing of assets of a plan;
(c) is an investment adviser registered under the Advisers Act, or, if not
registered an as investment adviser under the Advisers Act by reason of
paragraph (1) of section 203a of the Advisers Act, is registered as an
investment adviser under the laws of the state in which it maintains its
principal office and place of business; (d) is a broker-dealer registered under
the Exchange Act; or (e) has, and at all times while the plan is holding this
Note will have, total assets of at least U.S. $50,000,000 under its management
or control (provided that this clause (e) shall not be satisfied if the Plan
Fiduciary is either (i) the owner or a relative of the owner of the individual
retirement account that is purchasing this Note, or (ii) a participant or
beneficiary of the plan purchasing this Note in such capacity); (2) the Plan
Fiduciary is capable of evaluating investment risks independently, both in
general and with respect to particular transactions and investment strategies,
including the purchase and holding of this Note by the plan; (3) the Plan
Fiduciary is a “fiduciary” with respect to the plan within the meaning of
section 3(21) of ERISA, Section 4975 of the Code, or both, and is responsible
for exercising independent judgment in evaluating the plan’s purchase, holding
and disposition of this Note; (4) none of the transaction parties has exercised
any authority to cause the plan to invest in this Note; (5) none of the
transaction parties receives a fee or other compensation from the plan or Plan
Fiduciary for the provision of investment advice in connection with the plan’s
decision to invest in this Note; and (6) the Plan Fiduciary has been (and hereby
is) informed by the Transaction Parties: (a) that none of the Transaction
Parties is undertaking to provide impartial investment advice or to give advice
in a fiduciary capacity, and that no such entity has given investment advice or
otherwise made a recommendation, in connection with the plan’s investment in
this Note; and (b) of the existence and nature of the transaction parties’
financial interests in the plan’s investment in this Note as disclosed in the
Offering Memorandum. The above representations are intended to comply with the
DOL’s reg. sections 29 C.F.R. 2510.3-21(a) and (c)(1) as promulgated on April 8,
2016 (81 fed. reg. 20,997). If these regulations are revoked, repealed or no
longer effective, these representations shall be deemed to be no longer in
effect. None of the Transaction Parties is undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity to a Benefit Plan
Investor, in connection with any investment in this Note.

 

The term “Co-Issuer” as used in this Note includes any successor to the
Co-Issuers under the Indenture.

A-1-2-12



The Series 2018-1 Class A-2 Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.

 

This Note and the Indenture shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York.

 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Co-Issuers, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the times, place and rate, and in the coin or currency herein prescribed.

 

[Remainder of page intentionally left blank]


A-1-2-13



ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee:
__________________________

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

(name and address of assignee)

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints __________________, attorney, to transfer said Note on the books
kept for registration thereof, with full power of substitution in the premises.

 

Dated:      By:    1

 

  Signature Guaranteed:        

 

 

1NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note, without
alteration, enlargement or any change whatsoever.

A-1-2-14



SCHEDULE OF EXCHANGES IN REGULATION S GLOBAL SERIES 2018-1
CLASS A-2 NOTE

 

The initial principal balance of this Regulation S Global Series 2018-1 Class
A-2 Note is $[ ]. The following exchanges of an interest in this Regulation S
Global Series 2018-1 Class A-2 Note for an interest in a corresponding
Restricted Global Series 2018-1 Class A-2 Note or an Unrestricted Global Series
2018-1 Class A-2 Note have been made:

 

Date   Amount of Increase (or
Decrease) in the Principal
Amount of this
Regulation S Global Note   Remaining Principal
Amount of this Regulation
S Global Note following
the Increase or Decrease   Signature of Authorized
Officer of Trustee or
Registrar                                                                      
                                                       

A-1-2-15



EXHIBIT A-1-3

 

THE ISSUANCE AND SALE OF THIS UNRESTRICTED GLOBAL SERIES 2018-1 CLASS A-2 NOTE
(THIS “NOTE”) HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY
SECURITIES REGULATORY AUTHORITY OF ANY STATE OR OTHER RELEVANT JURISDICTION, AND
NONE OF SONIC CAPITAL LLC, SONIC INDUSTRIES LLC, AMERICA’S DRIVE-IN BRAND
PROPERTIES LLC, AMERICA’S DRIVE-IN RESTAURANTS LLC, SRI REAL ESTATE HOLDING LLC
OR SRI REAL ESTATE PROPERTIES LLC (THE “CO-ISSUERS”) HAS BEEN REGISTERED UNDER
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”).
THIS NOTE OR ANY INTEREST HEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (A) TO SONIC CAPITAL LLC OR AN AFFILIATE THEREOF, (B) IN THE
UNITED STATES TO THE INITIAL PURCHASER OR A SUBSEQUENT TRANSFEREE THAT IS NOT A
COMPETITOR AND IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”), ACTING FOR ITS OWN ACCOUNT OR THE
ACCOUNT OF ANOTHER PERSON, THAT IS NOT A COMPETITOR AND IS A QUALIFIED
INSTITUTIONAL BUYER, WITH RESPECT TO WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT
TRANSFEREE EXERCISES SOLE INVESTMENT DISCRETION OR (C) OUTSIDE THE UNITED STATES
TO THE INITIAL PURCHASER OR A SUBSEQUENT TRANSFEREE THAT IS NEITHER A COMPETITOR
NOR A U.S. PERSON (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”)), ACTING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF ANOTHER PERSON,
THAT IS NEITHER A COMPETITOR NOR A U.S. PERSON (AS DEFINED IN REGULATION S),
WITH RESPECT TO WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE EXERCISES
SOLE INVESTMENT DISCRETION, IN OFFSHORE TRANSACTIONS IN RELIANCE ON REGULATION
S, AND, IN EACH CASE, IN COMPLIANCE WITH THE CERTIFICATIONS AND OTHER
REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO HEREIN AND ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OR THE UNITED STATES AND ANY OTHER RELEVANT
JURISDICTION.

 

BY ITS ACQUISITION OR ACCEPTANCE HEREOF, THE HOLDER (IF NOT THE MASTER ISSUER OR
AN AFFILIATE OF THE MASTER ISSUER) REPRESENTS THAT (A) IT IS NOT A COMPETITOR
AND IS EITHER (X) A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS WITH RESPECT TO WHICH IT
EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH IS A QUALIFIED INSTITUTIONAL
BUYER AND IS NOT A COMPETITOR OR (Y) NOT A “U.S. PERSON” AS DEFINED IN
REGULATION S, ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS WITH RESPECT TO
WHICH IT EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH IS NEITHER A
COMPETITOR NOR A “U.S. PERSON,” IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S, (B) IT AND EACH ACCOUNT FOR WHICH IT IS PURCHASING WILL HOLD AND
TRANSFER AT LEAST THE MINIMUM DENOMINATION OF NOTES, (C) IT UNDERSTANDS THAT THE
CO-ISSUERS MAY RECEIVE A LIST OF PARTICIPANTS HOLDING POSITIONS IN THEIR NOTES
FROM ONE OR MORE BOOK-ENTRY DEPOSITORIES, AND (D) IT WILL PROVIDE NOTICE OF THE
TRANSFER RESTRICTIONS TO ANY SUBSEQUENT TRANSFEREES.

A-1-3-1



THE INITIAL PURCHASER AND EACH SUBSEQUENT TRANSFEREE (IF NOT THE MASTER ISSUER
OR AN AFFILIATE OF THE MASTER ISSUER) TAKING DELIVERY OF THIS NOTE OR AN
INTEREST IN THIS NOTE WILL BE DEEMED TO HAVE MADE THE APPLICABLE REPRESENTATIONS
AND AGREEMENTS REFERRED TO IN THE INDENTURE. THE INITIAL PURCHASER AND EACH
SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS NOTE OR AN INTEREST IN THIS NOTE
IN THE FORM OF AN INTEREST IN A UNRESTRICTED GLOBAL NOTE WILL BE REQUIRED TO
DELIVER A TRANSFER CERTIFICATE IN THE FORM REQUIRED BY THE INDENTURE AND WILL BE
REQUIRED TO MAKE THE APPLICABLE REPRESENTATIONS AND AGREEMENTS REFERRED TO IN
THE INDENTURE.

 

ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO TRANSFER ANY
RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE CO-ISSUERS, THE TRUSTEE OR ANY INTERMEDIARY.

 

IF THIS NOTE WAS ACQUIRED IN THE UNITED STATES, AND THE HOLDER IS DETERMINED (I)
TO BE A COMPETITOR OR (II) NOT TO HAVE BEEN A QUALIFIED INSTITUTIONAL BUYER AT
THE TIME OF ACQUISITION OF THIS NOTE, THE CO-ISSUERS HAVE THE RIGHT TO REQUIRE
SUCH HOLDER TO SELL THIS NOTE TO A PURCHASER THAT IS (I) NOT A COMPETITOR AND
(II) A QUALIFIED INSTITUTIONAL BUYER. THE CO-ISSUERS ALSO HAVE THE RIGHT TO
REFUSE TO HONOR A TRANSFER TO A TRANSFEREE TAKING DELIVERY IN THE FORM OF AN
INTEREST IN A RESTRICTED GLOBAL NOTE THAT IS DETERMINED TO HAVE BEEN A
COMPETITOR OR NOT TO HAVE BEEN A QUALIFIED INSTITUTIONAL BUYER AT THE TIME OF
THE TRANSFER.

 

IF THIS NOTE WAS ACQUIRED OUTSIDE THE UNITED STATES, AND THE HOLDER IS
DETERMINED TO BE (I) A COMPETITOR OR (II) A “U.S. PERSON” THAT IS NOT A
QUALIFIED INSTITUTIONAL BUYER AT THE TIME OF ACQUISITION OF THIS NOTE, THE
CO-ISSUERS HAVE THE RIGHT TO REQUIRE SUCH HOLDER TO SELL THIS NOTE TO A
PURCHASER THAT IS (I) NOT A COMPETITOR AND (II) EITHER IS A QUALIFIED
INSTITUTIONAL BUYER OR NOT A “U.S. PERSON” IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH REGULATION S. THE CO-ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO
HONOR A TRANSFER TO A TRANSFEREE TAKING DELIVERY IN THE FORM OF AN INTEREST IN A
REGULATION S GLOBAL NOTE OR AN UNRESTRICTED GLOBAL NOTE THAT IS DETERMINED TO
HAVE BEEN A COMPETITOR OR A “U.S. PERSON” AT THE TIME OF THE TRANSFER.

 

EACH PURCHASER AND ANY SUBSEQUENT TRANSFEREE OF THIS NOTE (OR ANY INTEREST
HEREIN) WILL BE DEEMED TO REPRESENT AND WARRANT AT ALL TIMES IT IS INVESTED IN
THIS NOTE, EITHER THAT (I) (A) IT IS NOT AN EMPLOYEE BENEFIT PLANS THAT IS
SUBJECT TO PART 4 OF TITLE I OF ERISA, A PLAN, INDIVIDUAL RETIREMENT ACCOUNT AND
OTHER ARRANGEMENT THAT IS SUBJECT TO SECTION 4975 OF THE CODE (AN “ERISA PLAN”)
OR PROVISIONS UNDER ANY FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR
REGULATIONS THAT ARE SIMILAR TO SUCH PROVISIONS OF ERISA OR THE CODE
(COLLECTIVELY, “SIMILAR LAWS”), OR AN ENTITY

A-1-3-2



WHOSE UNDERLYING ASSETS ARE CONSIDERED TO INCLUDE “PLAN ASSETS” OF SUCH PLANS,
ACCOUNTS AND ARRANGEMENTS UNDER U.S. DEPARTMENT OF LABOR REGULATIONS AS MODIFIED
BY SECTION 3(42) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”), PLAN AND IT IS NOT ACTING ON BEHALF OF ANY PLAN OR USING THE
ASSETS OF ANY PLAN TO PURCHASE OR HOLD THIS NOTE (OR ANY INTEREST THEREIN) OR
(B) ITS PURCHASE AND HOLDING OF THE OFFERED NOTE (OR ANY INTEREST THEREIN) DOES
NOT CONSTITUTE AND WILL NOT RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR A VIOLATION OF ANY
APPLICABLE SIMILAR LAW, AND (II) IF IT IS AN ERISA PLAN, THE PERSON MAKING THE
DECISION ON BEHALF OF THE ERISA PLAN (THE “PLAN FIDUCIARY”), WILL BE DEEMED TO
HAVE REPRESENTED AND WARRANTED THAT AS LONG AS IT HOLDS THIS NOTE (OR ANY
INTEREST HEREIN) (1) NONE OF THE CO-ISSUERS, GUARANTORS, THE INITIAL PURCHASER
OR ANY OF THEIR AFFILIATES (THE “TRANSACTION PARTIES”) HAS PROVIDED OR WILL
PROVIDE ADVICE WITH RESPECT TO THE INVESTMENT IN THIS NOTE BY THE ERISA PLAN,
AND THE PLAN FIDUCIARY EITHER: (A) IS A BANK AS DEFINED IN SECTION 202 OF THE
INVESTMENT ADVISERS ACT OF 1940 (THE “ADVISERS ACT”), OR SIMILAR INSTITUTION
THAT IS REGULATED AND SUPERVISED AND SUBJECT TO PERIODIC EXAMINATION BY A STATE
OR FEDERAL AGENCY; (B) IS AN INSURANCE CARRIER WHICH IS QUALIFIED UNDER THE LAWS
OF MORE THAN ONE STATE TO PERFORM THE SERVICES OF MANAGING, ACQUIRING OR
DISPOSING OF ASSETS OF A PLAN; (C) IS AN INVESTMENT ADVISER REGISTERED UNDER THE
ADVISERS ACT, OR, IF NOT REGISTERED AN AS INVESTMENT ADVISER UNDER THE ADVISERS
ACT BY REASON OF PARAGRAPH (1) OF SECTION 203A OF THE ADVISERS ACT, IS
REGISTERED AS AN INVESTMENT ADVISER UNDER THE LAWS OF THE STATE IN WHICH IT
MAINTAINS ITS PRINCIPAL OFFICE AND PLACE OF BUSINESS; (D) IS A BROKER-DEALER
REGISTERED UNDER THE EXCHANGE ACT; OR (E) HAS, AND AT ALL TIMES WHILE THE ERISA
PLAN IS HOLDING THE NOTES WILL HAVE, TOTAL ASSETS OF AT LEAST U.S. $50,000,000
UNDER ITS MANAGEMENT OR CONTROL (PROVIDED THAT THIS CLAUSE (E) SHALL NOT BE
SATISFIED IF THE PLAN FIDUCIARY IS EITHER (I) THE OWNER OR A RELATIVE OF THE
OWNER OF THE INDIVIDUAL RETIREMENT ACCOUNT THAT IS PURCHASING THE OFFERED NOTES,
OR (II) A PARTICIPANT OR BENEFICIARY OF THE PLAN PURCHASING THE OFFERED NOTES IN
SUCH CAPACITY); (2) THE PLAN FIDUCIARY IS CAPABLE OF EVALUATING INVESTMENT RISKS
INDEPENDENTLY, BOTH IN GENERAL AND WITH RESPECT TO PARTICULAR TRANSACTIONS AND
INVESTMENT STRATEGIES, INCLUDING THE PURCHASE AND HOLDING OF THE OFFERED NOTES
BY THE PLAN; (3) THE PLAN FIDUCIARY IS A “FIDUCIARY” WITH RESPECT TO THE PLAN
WITHIN THE MEANING OF SECTION 3(21) OF ERISA, SECTION 4975 OF THE CODE, OR BOTH,
AND IS RESPONSIBLE FOR EXERCISING INDEPENDENT JUDGMENT IN EVALUATING THE PLAN’S
PURCHASE, HOLDING AND DISPOSITION OF THE OFFERED NOTES; (4) NONE OF THE
TRANSACTION PARTIES HAS EXERCISED ANY AUTHORITY TO CAUSE THE PLAN TO PURCHASE
THE NOTES; (5) NONE OF THE TRANSACTION PARTIES RECEIVES A FEE OR OTHER
COMPENSATION FROM THE PLAN OR PLAN FIDUCIARY FOR THE PROVISION OF INVESTMENT
ADVICE IN CONNECTION WITH THE PLAN’S DECISION TO INVEST IN THIS NOTE; AND (6)
THE PLAN FIDUCIARY HAS BEEN (AND HEREBY IS) INFORMED BY THE TRANSACTION PARTIES:
(A) THAT NONE OF THE TRANSACTION PARTIES IS UNDERTAKING TO PROVIDE IMPARTIAL

A-1-3-3



INVESTMENT ADVICE OR TO GIVE ADVICE IN A FIDUCIARY CAPACITY, AND THAT NO SUCH
ENTITY HAS GIVEN INVESTMENT ADVICE OR OTHERWISE MADE A RECOMMENDATION, IN
CONNECTION WITH THE PLAN’S INVESTMENT IN THIS NOTE; AND (B) OF THE EXISTENCE AND
NATURE OF THE TRANSACTION PARTIES’ FINANCIAL INTERESTS IN THE PLAN’S INVESTMENT
IN THIS NOTE AS DISCLOSED IN THE OFFERING CIRCULAR. THE ABOVE REPRESENTATIONS
ARE INTENDED TO COMPLY WITH THE U.S. DEPARTMENT OF LABOR’S REGULATION SECTIONS
29 C.F.R. 2510.3-21(A) AND (C)(1) AS PROMULGATED ON APRIL 8, 2016 (81 FED. REG.
20,997). IF THESE REGULATIONS ARE REVOKED, REPEALED OR NO LONGER EFFECTIVE,
THESE REPRESENTATIONS SHALL BE DEEMED TO BE NO LONGER IN EFFECT. NONE OF THE
TRANSACTION PARTIES IS UNDERTAKING TO PROVIDE IMPARTIAL INVESTMENT ADVICE, OR TO
GIVE ADVICE IN A FIDUCIARY CAPACITY TO AN ERISA PLAN, IN CONNECTION WITH ANY
INVESTMENT IN THIS NOTE.

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. UNLESS THIS NOTE
IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE CO-ISSUERS OR THE
REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN
SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER,
CEDE & CO., HAS AN INTEREST HEREIN.

A-1-3-4



THE PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN
ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

FORM OF UNRESTRICTED GLOBAL SERIES 2018-1 CLASS A-2 NOTE

 

No. R-3up to $170,000,000

 

SEE REVERSE FOR CERTAIN CONDITIONS

 

CUSIP Number: U83549 AE2
ISIN Number: USU83549AE27

 

SONIC CAPITAL LLC,
SONIC INDUSTRIES LLC,
AMERICA’S DRIVE-IN BRAND PROPERTIES LLC,
AMERICA’S DRIVE-IN RESTAURANTS LLC,
SRI REAL ESTATE HOLDING LLC and
SRI REAL ESTATE PROPERTIES LLC

 

SERIES 2018-1 4.026% FIXED RATE SENIOR SECURED NOTES, CLASS A-2

 

SONIC CAPITAL LLC, a limited liability company formed under the laws of the
State of Delaware, SONIC INDUSTRIES LLC, a limited liability company formed
under the laws of the State of Delaware, AMERICA’S DRIVE-IN BRAND PROPERTIES
LLC, a limited liability company formed under the laws of the State of Kansas,
AMERICA’S DRIVE-IN RESTAURANTS LLC, a limited liability company formed under the
laws of the State of Delaware, SRI REAL ESTATE HOLDING LLC, a limited liability
company formed under the laws of the State of Delaware and SRI REAL ESTATE
PROPERTIES LLC, a limited liability company formed under the laws of the State
of Delaware (herein referred to, collectively, as the “Co-Issuers”), for value
received, hereby promise to pay to CEDE & CO. or registered assigns, up to the
principal sum of ONE HUNDRED SEVENTY MILLION DOLLARS ($170,000,000) as provided
below and in the Indenture referred to herein.

 

Payments of principal shall be payable in the amounts and at the times set forth
in the Indenture described herein; provided, however, that the entire unpaid
principal amount of this Note shall be due on February 20, 2048 (the “Series
2018-1 Legal Final Maturity Date”). The Co-Issuers will pay interest on this
Unrestricted Global Series 2018-1 Class A-2 Note (this “Note”) at the Series
2018-1 Class A-2 Note Rate for each Interest Period in accordance with the terms
of the Indenture. Such interest will be payable in arrears on each Payment Date,
which will be on the 20th day (or, if such 20th day is not a Business Day, the
next succeeding Business Day) of each calendar month, commencing March 20, 2018
(each, a “Payment Date”). Such interest will accrue for each Payment Date with
respect

A-1-3-5



to (i) initially, the period from and including February 1, 2018 to but
excluding March 20, 2018 and (ii) thereafter, the period from and including a
Payment Date to but excluding the following Payment Date (each, an “Interest
Period”). Interest with respect to the Notes (and interest on any defaulted
payments of interest or principal) will be computed on a “30/360” basis. In
addition, under the circumstances set forth in the Indenture, the Co-Issuers
shall also pay contingent interest on this Note at the Series 2018-1 Class A-2
Monthly Post-ARD Contingent Interest Rate, and such contingent interest shall be
computed and shall be payable in the amounts and at the times set forth in the
Indenture.

 

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. All payments made by the Co-Issuers with
respect to this Note shall be applied as provided in the Indenture.

 

This Note is subject to mandatory and optional prepayment as set forth in the
Indenture.

 

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Restricted Global Note or a Regulation S Global Note; provided
that such transfer or exchange complies with the applicable provisions of the
Indenture relating to the transfer of the Notes. Interests in this Note in
certain circumstances may also be exchangeable or transferable in whole but not
in part for duly executed and issued registered Definitive Notes; provided that
such transfer or exchange complies with Section 4.2(c) of the Series 2018-1
Supplement.

 

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note. Although a summary of certain provisions of the Indenture
is set forth below and on the reverse hereof and made a part hereof, this Note
does not purport to summarize the Indenture and reference is made to the
Indenture for information with respect to the interests, rights, benefits,
obligations, proceeds and duties evidenced hereby and the rights, duties and
obligations of the Co-Issuers and the Trustee. A copy of the Indenture may be
requested from the Trustee by writing to the Trustee at: Citibank, N.A., 388
Greenwich Street, New York, NY 10013, Attention: Agency & Trust — Sonic Capital
LLC. To the extent not defined herein, the capitalized terms used herein have
the meanings ascribed to them in the Indenture.

 

Subject to the next following paragraph, the Co-Issuers hereby certify and
declare that all acts, conditions and things required to be done and performed
and to have happened prior to the creation of this Note and to constitute it as
the valid obligation of the Co-Issuers enforceable in accordance with its terms,
have been done and performed and have happened in due compliance with all
applicable laws and in accordance with the terms of the Indenture.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Note shall not be entitled to
any benefit under the Indenture referred to on the reverse hereof, or be valid
or obligatory for any purpose.

 

[Remainder of page intentionally left blank]

A-1-3-6



IN WITNESS WHEREOF, each of the Co-Issuers has caused this instrument to be
signed, manually or in facsimile, by its Authorized Officer.

 

Date:

  SONIC CAPITAL LLC, as Co-Issuer           By:         Name:       Title:      
      SONIC INDUSTRIES LLC, as Co-Issuer           By:         Name:      
Title:             AMERICA’S DRIVE-IN BRAND PROPERTIES LLC, as Co-Issuer        
  By:         Name:       Title:             AMERICA’S DRIVE-IN RESTAURANTS LLC,
as Co-Issuer           By:         Name:       Title:             SRI REAL
ESTATE HOLDING LLC, as Co-Issuer           By:         Name:       Title:  

A-1-3-7



  SRI REAL ESTATE PROPERTIES LLC, as Co-Issuer           By:         
Name:             Title:  

A-1-3-8



CERTIFICATE OF AUTHENTICATION

 

This is one of the Series 2018-1 Class A-2 Notes issued under the
within-mentioned Indenture.

 

  CITIBANK, N.A., as Trustee           By:          Authorized Signatory  

A-1-3-9



[REVERSE OF NOTE]

 

This Note is one of a duly authorized issue of Series 2018-1 Class A-2 Notes of
the Co-Issuers designated as their Series 2018-1 4.026% Fixed Rate Senior
Secured Notes, Class A-2 (herein called the “Series 2018-1 Class A-2 Notes”),
all issued under (i) the Base Indenture, dated as of May 20, 2011 (such Base
Indenture, as amended, supplemented or modified, is herein called the “Base
Indenture”), among the Co-Issuers and Citibank, N.A., as trustee (the “Trustee,”
which term includes any successor Trustee under the Base Indenture), and (ii) a
Series 2018-1 Supplement to the Base Indenture, dated as of February 1, 2018
(the “Series 2018-1 Supplement”), among the Co-Issuers and the Trustee. The Base
Indenture and the Series 2018-1 Supplement are referred to herein as the
“Indenture.” The Series 2018-1 Class A-2 Notes are subject to all terms of the
Indenture. All terms used in this Note that are defined in the Indenture, as
supplemented, modified or amended, shall have the meanings assigned to them in
or pursuant to the Indenture, as so supplemented, modified or amended.

 

The Series 2018-1 Class A-2 Notes are and will be secured by the Collateral
pledged as security therefor as provided in the Indenture.

 

The Notes will be issued in minimum denominations of $50,000 and integral
multiples of $1,000 in excess thereof.

 

As provided for in the Indenture, the Series 2018-1 Class A-2 Notes may be
prepaid, in whole or in part, at the option of the Co-Issuers. In addition, the
Series 2018-1 Class A-2 Notes are subject to mandatory prepayment as provided
for in the Indenture. In certain circumstances, the Co-Issuers will be obligated
to pay the Series 2018-1 Class A-2 Make-Whole Prepayment Premium in connection
with a mandatory or optional prepayment of the Series 2018-1 Class A-2 Notes as
described in the Indenture. As described above, the entire unpaid principal
amount of this Note shall be due and payable on the Series 2018-1 Legal Final
Maturity Date. All payments of principal of the Series 2018-1 Class A-2 Notes
will be made pro rata to the Series 2018-1 Class A-2 Noteholders entitled
thereto.

 

Principal of and interest on this Note which is payable on a Payment Date or on
any date on which payments are permitted to be made as provided for in the
Indenture shall be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the applicable
Record Date or Prepayment Record Date, as the case may be.

 

Interest and contingent interest, if any, will each accrue on the Series 2018-1
Class A-2 Notes at the rates set forth in the Indenture. The interest and
contingent interest, if any, will be computed on the basis set forth in the
Indenture. The amount of interest payable on the Series 2018-1 Class A-2 Notes
on each Payment Date will be calculated as set forth in the Indenture.

 

Payments of principal and interest on this Note are subordinated to the payment
of certain other amounts in accordance with the Priority of Payments.

 

If an Event of Default shall occur and be continuing, this Note may become or be
declared due and payable in the manner and with the effect provided in the
Indenture.

A-1-3-10



Amounts payable in respect of this Note shall be made by wire transfer of
immediately available funds to the account designated by DTC or its nominee.

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Co-Issuers pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by, the Series 2018-1 Class A-2 Noteholder hereof or his
attorney duly authorized in writing, with such signature guaranteed by an
“eligible guarantor institution” meeting the requirements of the Registrar,
which requirements include membership or participation in the Security Transfer
Agent Medallion Program (“STAMP”) or such other “signature guarantee program” as
may be determined by the Registrar in addition to, or in substitution for,
STAMP, all in accordance with the Securities Exchange Act of 1934, as amended,
and accompanied by such other documents as the Trustee and the Registrar may
require and as may be required by the Series 2018-1 Supplement, and thereupon
one or more new Series 2018-1 Class A-2 Notes of authorized denominations in the
same aggregate principal amount will be issued to the designated transferee or
transferees. No service charge will be charged for any registration of transfer
or exchange of this Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.

 

Each Series 2018-1 Class A-2 Noteholder, by acceptance of a Series 2018-1 Class
A-2 Note, covenants and agrees that by accepting the benefits of the Indenture
that prior to the date that is one year and one day after the payment in full of
the latest maturing note issued under the Indenture, such Series 2018-1 Class
A-2 Noteholder will not institute against, or join with any other Person in
instituting against, any Securitization Entity any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings, under
any federal or state bankruptcy or similar law; provided, however, that nothing
herein shall constitute a waiver of any right to indemnification, reimbursement
or other payment from the Securitization Entities pursuant to the Indenture or
any other Related Document.

 

It is the intent of the Co-Issuers and each Series 2018-1 Class A-2 Noteholder
that, for federal, state and local income and franchise tax purposes only, the
Series 2018-1 Class A-2 Notes will evidence indebtedness of the Co-Issuers
secured by the Collateral. Each Series 2018-1 Class A-2 Noteholder, by the
acceptance of this Note, agrees to treat this Note (or beneficial interests
herein) for purposes of federal, state and local income or franchise taxes and
any other tax imposed on or measured by income, as indebtedness of the
Co-Issuers or, if any Co-Issuer is treated as a division of another entity, such
other entity.

 

The Indenture permits certain amendments to be made thereto without the consent
of the Control Party, the Controlling Class Representative or any Series 2018-1
Class A-2 Noteholders, provided that certain conditions precedent are satisfied.
The Indenture also permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Co-Issuers and the rights of the Series 2018-1 Class A-2 Noteholders under the
Indenture at any time by the Co-Issuers with the consent of the Control Party
(acting at the direction of the Controlling Class Representative) and without
the consent of any Series 2018-1 Class A-2 Noteholders. The Indenture also
contains provisions permitting the

A-1-3-11



Control Party (acting at the direction of the Controlling Class Representative)
to waive compliance by the Co-Issuers with certain provisions of the Indenture
and certain past defaults under the Indenture and their consequences without the
consent of any Series 2018-1 Class A-2 Noteholders. Any such consent or waiver
of this Note (or any one or more predecessor Notes) shall be conclusive and
binding upon such Series 2018-1 Class A-2 Noteholder and upon all future Series
2018-1 Class A-2 Noteholders of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Note.

 

Each purchaser or transferee of this Note (or any interest herein) shall be
deemed to represent and warrant that (A) either (i) it is not a Plan and is not
acting on behalf of any Plan or using the assets of any Plan to purchase or hold
this Note (or any interest herein), or (ii) its purchase and holding of this
Note (or any interest herein) does not constitute and will not result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code or a violation of any applicable Similar Law, and (B) if the purchaser
is a Benefit Plan Investor, as long as it holds such Note (1) none of the
Co-Issuers, Guarantor, the Initial Purchaser or any of their respective
Affiliates (the “Transaction Parties”) has provided or will provide advice with
respect to the investment in this Note by the plan, and the plan’s fiduciary
responsible for the plan’s investment in the Note (“Plan Fiduciary”) either (a)
is a bank as defined in section 202 of the investment advisers act of 1940 (the
“Advisers Act”), or similar institution that is regulated and supervised and
subject to periodic examination by a state or federal agency; (b) is an
insurance carrier which is qualified under the laws of more than one state to
perform the services of managing, acquiring or disposing of assets of a plan;
(c) is an investment adviser registered under the Advisers Act, or, if not
registered an as investment adviser under the Advisers Act by reason of
paragraph (1) of section 203a of the Advisers Act, is registered as an
investment adviser under the laws of the state in which it maintains its
principal office and place of business; (d) is a broker-dealer registered under
the Exchange Act; or (e) has, and at all times while the plan is holding this
Note will have, total assets of at least U.S. $50,000,000 under its management
or control (provided that this clause (e) shall not be satisfied if the Plan
Fiduciary is either (i) the owner or a relative of the owner of the individual
retirement account that is purchasing this Note, or (ii) a participant or
beneficiary of the plan purchasing this Note in such capacity); (2) the Plan
Fiduciary is capable of evaluating investment risks independently, both in
general and with respect to particular transactions and investment strategies,
including the purchase and holding of this Note by the plan; (3) the Plan
Fiduciary is a “fiduciary” with respect to the plan within the meaning of
section 3(21) of ERISA, Section 4975 of the Code, or both, and is responsible
for exercising independent judgment in evaluating the plan’s purchase, holding
and disposition of this Note; (4) none of the transaction parties has exercised
any authority to cause the plan to invest in this Note; (5) none of the
transaction parties receives a fee or other compensation from the plan or Plan
Fiduciary for the provision of investment advice in connection with the plan’s
decision to invest in this Note; and (6) the Plan Fiduciary has been (and hereby
is) informed by the Transaction Parties: (a) that none of the Transaction
Parties is undertaking to provide impartial investment advice or to give advice
in a fiduciary capacity, and that no such entity has given investment advice or
otherwise made a recommendation, in connection with the plan’s investment in
this Note; and (b) of the existence and nature of the transaction parties’
financial interests in the plan’s investment in this Note as disclosed in the
Offering Memorandum. The above representations are intended to comply with the
DOL’s reg. sections 29 C.F.R. 2510.3-21(a) and (c)(1) as promulgated on April 8,
2016 (81 fed. reg. 20,997).

A-1-3-12



If these regulations are revoked, repealed or no longer effective, these
representations shall be deemed to be no longer in effect. None of the
Transaction Parties is undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity to a Benefit Plan Investor, in connection
with any investment in this Note.

 

The term “Co-Issuer” as used in this Note includes any successor to the
Co-Issuers under the Indenture.

 

The Series 2018-1 Class A-2 Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.

 

This Note and the Indenture shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York.

 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Co-Issuers, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the times, place and rate, and in the coin or currency herein prescribed.

 

[Remainder of page intentionally left blank]

A-1-3-13



ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee:
__________________________

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

(name and address of assignee)

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints __________________, attorney, to transfer said Note on the books
kept for registration thereof, with full power of substitution in the premises.

 

Dated:      By:    1

 

  Signature Guaranteed:  

 

 

1NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note, without
alteration, enlargement or any change whatsoever.

A-1-3-14



SCHEDULE OF EXCHANGES IN UNRESTRICTED GLOBAL SERIES 2018-1
CLASS A-2 NOTE

 

The initial principal balance of this Unrestricted Global Series 2018-1 Class
A-2 Note is $[ ]. The following exchanges of an interest in this Unrestricted
Global Series 2018-1 Class A-2 Note for an interest in a corresponding
Restricted Global Series 2018-1 Class A-2 Note or a Regulation S Global Series
2018-1 Class A-2 Note have been made:

 

Date   Amount of Increase (or
Decrease) in the Principal
Amount of this
Unrestricted Global Note   Remaining Principal
Amount of this
Unrestricted Global Note
following the Increase or
Decrease   Signature of Authorized
Officer of Trustee or
Registrar                                                                      
                                                       

A-1-3-15



EXHIBIT B-1

 

Form of Transferee Certificate for Series 2018-1 Class A-2 Notes for transfers
of interests in Restricted Global Notes to Interests in Regulation S Global
Notes

 

Citibank, N.A.,

as Trustee

480 Washington Boulevard

30th Floor

Jersey City, NY 07310

Attention: Securities Window – Sonic Capital LLC

 

Re:SONIC CAPITAL LLC, SONIC INDUSTRIES LLC, AMERICA’S DRIVE-IN BRAND PROPERTIES
LLC, AMERICA’S DRIVE-IN RESTAURANTS LLC, SRI REAL ESTATE HOLDING LLC, SRI REAL
ESTATE PROPERTIES LLC
$170,000,000 Series 2018-1 4.026% Fixed Rate Senior Secured Notes, Class A-2
(the “Notes”)

 

Reference is hereby made to (i) the Base Indenture, dated as of May 20, 2011
(the “Base Indenture”), among Sonic Capital LLC, Sonic Industries LLC, America’s
Drive-In Brand Properties LLC, America’s Drive-In Restaurants LLC, SRI Real
Estate Holding LLC, SRI Real Estate Properties LLC, as co-issuers (the
“Co-Issuers”) and Citibank, N.A., as trustee (the “Trustee”) and (ii) the Series
2018-1 Supplement to the Base Indenture, dated as of February 1, 2018 (the
“Supplement” and, together with the Base Indenture, the “Indenture”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them pursuant to the Indenture.

 

This certificate relates to U.S. $[___________] aggregate principal amount of
Notes which are held in the form of an interest in a Restricted Global Note with
DTC (CUSIP (CINS) No. 83546D AF5) in the name of [___________] [name of
transferor] (the “Transferor”), who wishes to effect the transfer of such Notes
in exchange for an equivalent beneficial interest in a Regulation S Global Note
in the name of [___________] [name of transferee] (the “Transferee”).

 

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that either (A) the Transferee is the Master Issuer or an
Affiliate of the Master Issuer or (B) such Notes are being transferred (i) in
accordance with the transfer restrictions set forth in the Indenture and the
Offering Memorandum dated January 23, 2018, relating to the Notes, (ii) pursuant
to an exemption from registration under the Securities Act of 1933, as amended
(the “Securities Act”), and in accordance with any applicable securities laws of
any state of the United States or any other jurisdiction and (iii) to a Person
that is not a Competitor.

 

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Co-Issuers, the Registrar and the Trustee that either the
Transferee is the Master Issuer or an Affiliate of the Master Issuer, or:

 



1.        the Transferee is not a “U.S. person” as defined in Regulation S under
the Securities Act (a “U.S. Person”);

 

2.        at the time the buy order was originated, the Transferee was outside
of the United States and was not purchasing the interest in the Notes for a U.S.
Person or for the account or benefit of a U.S. Person;

 

3.        no directed selling efforts have been made in contravention of the
requirements of Rule 903(a) or 904(a) of Regulation S, as applicable;

 

4.        the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act, and the Transferee is aware
that the sale to it is being made in reliance on an exemption from the
registration requirements of the Securities Act provided by Regulation S;

 

5.        if the sale is made during a restricted period and the provisions of
Rule 903(b)(2) or (3) or Rule 904(b)(1) of Regulation S are applicable thereto,
the Transferee confirms that such sale has been made in accordance with the
applicable provisions of Rule 903(b)(2) or (3) or Rule 904(b)(1), as the case
may be;

 

6.        the Transferee is acquiring the Notes for its own account or the
account of another person, that is not a U.S. Person, with respect to which it
exercises sole investment discretion;

 

7.        the Transferee is not purchasing the Notes with a view to the resale,
distribution or other disposition thereof in the United States or to a U.S.
Person;

 

8.        the Transferee has not been formed for the purpose of investing in the
Notes, except where each beneficial owner is not a U.S. Person;

 

9.        the Transferee will, and each account for which it is purchasing will,
hold and transfer at least the minimum denomination of Notes;

 

10.      the Transferee understands that the Manager, the Co-Issuers and the
Servicer may receive a list of participants holding positions in the Notes from
one or more book-entry depositories;

 

11.      the Transferee understands that the Manager, the Co-Issuers and the
Servicer may receive a list of Note Owners that have requested access to the
password-protected website of the Trustee or that have voluntarily registered as
a Note Owner with the Trustee;

 

12.      the Transferee will provide to each person to whom it transfers Notes
notices of any restrictions on transfer of such Notes;

 

13.      the Transferee understands that (a) the Notes are being offered in a
transaction not involving any public offering in the United States within the
meaning of the Securities Act, (b) the Notes have not been registered under the
Securities Act, (c) such Notes may be offered, resold, pledged or otherwise
transferred only (i) to the Master Issuer or an

B-1-2



Affiliate of the Master Issuer, (ii) in the United States to a Person that the
seller reasonably believes is a QIB in a transaction meeting the requirements of
Rule 144A and that is not a Competitor, (iii) outside the United States to a
Person that is not a U.S. Person in a transaction meeting the requirements of
Regulation S and that is not a Competitor or (iv) to a Person that is not a
Competitor in a transaction exempt from the registration requirements of the
Securities Act and the applicable securities laws of any state of the United
States and any other jurisdiction, in each such case in accordance with the
Indenture and any applicable securities laws of any state of the United States
and (d) the Transferee will, and each subsequent holder of a Note is required
to, notify any subsequent purchaser of a Note of the resale restrictions set
forth in clause (c) above;

 

14.      the Transferee understands that the Notes will bear the legend set out
in the applicable form of Series 2018-1 Class A-2 Notes attached to the Series
2018-1 Supplement and be subject to the restrictions on transfer described in
such legend;

 

15.      (A) either (i) it is not a Plan and is not acting on behalf of any Plan
or using the assets of any Plan to purchase or hold this Note (or any interest
herein), or (ii) its purchase and holding of this Note (or any interest herein)
does not constitute and will not result in a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code or a violation of any
applicable Similar Law, and (B) if the purchaser is a Benefit Plan Investor, as
long as it holds such Note (1) none of the Co-Issuers, Guarantor, the Initial
Purchaser or any of their respective Affiliates (the “Transaction Parties”) has
provided or will provide advice with respect to the investment in this Note by
the plan, and the plan’s fiduciary responsible for the plan’s investment in the
Note (“Plan Fiduciary”) either (a) is a bank as defined in section 202 of the
investment advisers act of 1940 (the “Advisers Act”), or similar institution
that is regulated and supervised and subject to periodic examination by a state
or federal agency; (b) is an insurance carrier which is qualified under the laws
of more than one state to perform the services of managing, acquiring or
disposing of assets of a plan; (c) is an investment adviser registered under the
Advisers Act, or, if not registered an as investment adviser under the Advisers
Act by reason of paragraph (1) of section 203a of the Advisers Act, is
registered as an investment adviser under the laws of the state in which it
maintains its principal office and place of business; (d) is a broker-dealer
registered under the Exchange Act; or (e) has, and at all times while the plan
is holding this Note will have, total assets of at least U.S. $50,000,000 under
its management or control (provided that this clause (e) shall not be satisfied
if the Plan Fiduciary is either (i) the owner or a relative of the owner of the
individual retirement account that is purchasing this Note, or (ii) a
participant or beneficiary of the plan purchasing this Note in such capacity);
(2) the Plan Fiduciary is capable of evaluating investment risks independently,
both in general and with respect to particular transactions and investment
strategies, including the purchase and holding of this Note by the plan; (3) the
Plan Fiduciary is a “fiduciary” with respect to the plan within the meaning of
section 3(21) of ERISA, Section 4975 of the Code, or both, and is responsible
for exercising independent judgment in evaluating the plan’s purchase, holding
and disposition of this Note; (4) none of the transaction parties has exercised
any authority to cause the plan to invest in this Note; (5) none of the
transaction parties receives a fee or other compensation from the plan or Plan
Fiduciary for the provision of investment advice in connection with the plan’s
decision to invest in this Note; and (6) the Plan Fiduciary has been (and hereby
is) informed by the Transaction Parties: (a) that none of the Transaction
Parties is undertaking to provide impartial investment advice or to give advice
in a fiduciary capacity, and

B-1-3



that no such entity has given investment advice or otherwise made a
recommendation, in connection with the plan’s investment in this Note; and (b)
of the existence and nature of the transaction parties’ financial interests in
the plan’s investment in this Note as disclosed in the Offering Memorandum. The
above representations are intended to comply with the DOL’s reg. sections 29
C.F.R. 2510.3-21(a) and (c)(1) as promulgated on April 8, 2016 (81 fed. reg.
20,997). If these regulations are revoked, repealed or no longer effective,
these representations shall be deemed to be no longer in effect. None of the
Transaction Parties is undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity to a Benefit Plan Investor, in connection
with any investment in this Note;

 

16.      the Transferee understands that any subsequent transfer of the Notes or
any interest therein is subject to certain restrictions and conditions set forth
in the Indenture and the Transferee agrees to be bound by, and not to resell,
pledge or otherwise transfer the Notes or any interest therein except in
compliance with, such restrictions and conditions and the Securities Act;

 

17.      the Transferee is not a Competitor; and

 

18.      the Transferee is:

 

____ (check if applicable) a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (the
“Code”) and a properly completed and signed Internal Revenue Service (“IRS”)
Form W-9 (or applicable successor form) is attached hereto; or

 

____ (check if applicable) not a “United States person” within the meaning of
Section 7701(a)(30) of the Code and a properly completed and signed IRS Form W-8
(or applicable successor form) is attached hereto.

 

The representations made pursuant to clause 5 above shall be deemed to be made
on each day from the date the Transferee acquires any interest in any Note
through and including the date on which such Transferee disposes of its interest
in the applicable Note. The Transferee agrees to provide prompt written notice
to each of the Co-Issuers, the Registrar and the Trustee of any change of the
status of the Transferee that would cause it to breach the representations made
in clause 5 above. The Transferee further agrees to indemnify and hold harmless
the Co-Issuers, the Trustee, the Registrar and the Initial Purchaser and their
respective affiliates from any cost, damage or loss incurred by them as a result
of the inaccuracy or breach of the foregoing representations, warranties and
agreements in this clause and clause 5 above. Any purported transfer of the
Notes (or interest therein) that does not comply with the requirements of this
clause and clause 5 above shall be null and void ab initio.

 

The Transferee understands that the Co-Issuers, the Trustee, the Registrar and
their respective counsel will rely upon the accuracy and truth of the foregoing
representations, and are irrevocably authorized to produce this certificate or a
copy thereof to any interested party in any administrative or legal proceeding
or official inquiry with respect to the matters covered hereby, and the
Transferee hereby consents to such reliance and authorization.

B-1-4



  [Name of Transferee]           By:          Name:             Title:  

 

Dated: ___________________, _______

 

Taxpayer Identification Number:   Address for Notices:   Wire Instructions for
Payments:       Bank:

      Address:

      Bank ABA #:

  Tel:

  Account No.:

  Fax:

  FAO:

  Attn.:

  Attention:

     

 

Registered Name (if Nominee):

 

cc:Sonic Capital LLC
Sonic Industries LLC
America’s Drive-In Brand Properties LLC
America’s Drive-In Restaurants LLC
SRI Real Estate Holding LLC
SRI Real Estate Properties LLC
300 Johnny Bench Drive
Oklahoma City, OK 73104
Attn: General Counsel

B-1-5



EXHIBIT B-2

 

Form of Transferee Certificate for Series 2018-1 Class A-2 Notes for transfers
of interests in Restricted Global Notes to Interests in Unrestricted Global
Notes

 

Citibank, N.A.,

as Trustee

480 Washington Boulevard

30th Floor

Jersey City, NY 07310

Attention: Securities Window – Sonic Capital LLC

 

Re:SONIC CAPITAL LLC, SONIC INDUSTRIES LLC, AMERICA’S DRIVE-IN BRAND PROPERTIES
LLC, AMERICA’S DRIVE-IN RESTAURANTS LLC, SRI REAL ESTATE HOLDING LLC, SRI REAL
ESTATE PROPERTIES LLC $170,000,000 Series 2018-1 4.026% Fixed Rate Senior
Secured Notes, Class A-2 (the “Notes”)

 

Reference is hereby made to (i) the Base Indenture, dated as of May 20, 2011
(the “Base Indenture”), among Sonic Capital LLC, Sonic Industries LLC, America’s
Drive-In Brand Properties LLC, America’s Drive-In Restaurants LLC, SRI Real
Estate Holding LLC, SRI Real Estate Properties LLC, as co-issuers (the
“Co-Issuers”) and Citibank, N.A., as trustee (the “Trustee”) and (ii) the Series
2018-1 Supplement to the Base Indenture, dated as of February 1, 2018 (the
“Supplement” and, together with the Base Indenture, the “Indenture”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them pursuant to the Indenture.

 

This certificate relates to U.S. $[___________] aggregate principal amount of
Notes which are held in the form of an interest in a Restricted Global Note with
DTC (CUSIP (CINS) No. 83546D AF5) in the name of [___________] [name of
transferor] (the “Transferor”), who wishes to effect the transfer of such Notes
in exchange for an equivalent beneficial interest in an Unrestricted Global Note
in the name of [___________] [name of transferee] (the “Transferee”).

 

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that either (A) the Transferee is the Master Issuer or an
Affiliate of the Master Issuer or (B) such Notes are being transferred (i) in
accordance with the transfer restrictions set forth in the Indenture and the
Offering Memorandum dated January 23, 2018, relating to the Notes, (ii) pursuant
to an exemption from registration under the Securities Act of 1933, as amended
(the “Securities Act”), and in accordance with any applicable securities laws of
any state of the United States or any other jurisdiction and (iii) to a Person
that is not a Competitor.

 

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Co-Issuers, the Trustee and the Registrar that either the
Transferee is the Master Issuer or an Affiliate of the Master Issuer, or:

 



1.        the Transferee is not a “U.S. person” as defined in Regulation S under
the Securities Act (a “U.S. Person”);

 

2.        at the time the buy order was originated, the Transferee was outside
of the United States and was not purchasing the interest in the Notes for a U.S.
Person or for the account or benefit of a U.S. Person;

 

3.        no directed selling efforts have been made in contravention of the
requirements of Rule 903(a) or 904(a) of Regulation S, as applicable;

 

4.        the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act, and the Transferee is aware
that the sale to it is being made in reliance on an exemption from the
registration requirements of the Securities Act provided by Regulation S;

 

5.        the Transferee is acquiring the Notes for its own account or the
account of another person, that is not a U.S. Person, with respect to which it
exercises sole investment discretion;

 

6.        the Transferee is not purchasing the Notes with a view to the resale,
distribution or other disposition thereof in the United States or to a U.S.
Person;

 

7.        the Transferee has not been formed for the purpose of investing in the
Notes, except where each beneficial owner is not a U.S. Person;

 

8.        the Transferee will, and each account for which it is purchasing will,
hold and transfer at least the minimum denomination of Notes;

 

9.        the Transferee understands that the Manager, the Co-Issuers and the
Servicer may receive a list of participants holding positions in the Notes from
one or more book-entry depositories;

 

10.      the Transferee understands that the Manager, the Co-Issuers and the
Servicer may receive a list of Note Owners that have requested access to the
password-protected website of the Trustee or that have voluntarily registered as
a Note Owner with the Trustee;

 

11.      the Transferee will provide to each person to whom it transfers Notes
notices of any restrictions on transfer of such Notes;

 

12.      the Transferee understands that (a) the Notes are being offered in a
transaction not involving any public offering in the United States within the
meaning of the Securities Act, (b) the Notes have not been registered under the
Securities Act, (c) such Notes may be offered, resold, pledged or otherwise
transferred only (i) to the Master Issuer or an Affiliate of the Master Issuer,
(ii) in the United States to a Person that the seller reasonably believes is a
QIB in a transaction meeting the requirements of Rule 144A and that is not a
Competitor, (iii) outside the United States to a Person that is not a U.S.
Person in a transaction meeting the requirements of Regulation S and that is not
a Competitor or (iv) to a Person that is not a Competitor in a transaction
exempt from the registration requirements of the Securities Act

B-2-2



and the applicable securities laws of any state of the United States and any
other jurisdiction, in each such case in accordance with the Indenture and any
applicable securities laws of any state of the United States and (d) the
Transferee will, and each subsequent holder of a Note is required to, notify any
subsequent purchaser of a Note of the resale restrictions set forth in clause
(c) above;

 

13.      the Transferee understands that the Notes will bear the legend set out
in the applicable form of Series 2018-1 Class A-2 Notes attached to the
Supplement and be subject to the restrictions on transfer described in such
legend;

 

14.      (A) either (i) it is not a Plan and is not acting on behalf of any Plan
or using the assets of any Plan to purchase or hold this Note (or any interest
herein), or (ii) its purchase and holding of this Note (or any interest herein)
does not constitute and will not result in a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code or a violation of any
applicable Similar Law, and (B) if the purchaser is a Benefit Plan Investor, as
long as it holds such Note (1) none of the Co-Issuers, Guarantor, the Initial
Purchaser or any of their respective Affiliates (the “Transaction Parties”) has
provided or will provide advice with respect to the investment in this Note by
the plan, and the plan’s fiduciary responsible for the plan’s investment in the
Note (“Plan Fiduciary”) either (a) is a bank as defined in section 202 of the
investment advisers act of 1940 (the “Advisers Act”), or similar institution
that is regulated and supervised and subject to periodic examination by a state
or federal agency; (b) is an insurance carrier which is qualified under the laws
of more than one state to perform the services of managing, acquiring or
disposing of assets of a plan; (c) is an investment adviser registered under the
Advisers Act, or, if not registered an as investment adviser under the Advisers
Act by reason of paragraph (1) of section 203a of the Advisers Act, is
registered as an investment adviser under the laws of the state in which it
maintains its principal office and place of business; (d) is a broker-dealer
registered under the Exchange Act; or (e) has, and at all times while the plan
is holding this Note will have, total assets of at least U.S. $50,000,000 under
its management or control (provided that this clause (e) shall not be satisfied
if the Plan Fiduciary is either (i) the owner or a relative of the owner of the
individual retirement account that is purchasing this Note, or (ii) a
participant or beneficiary of the plan purchasing this Note in such capacity);
(2) the Plan Fiduciary is capable of evaluating investment risks independently,
both in general and with respect to particular transactions and investment
strategies, including the purchase and holding of this Note by the plan; (3) the
Plan Fiduciary is a “fiduciary” with respect to the plan within the meaning of
section 3(21) of ERISA, Section 4975 of the Code, or both, and is responsible
for exercising independent judgment in evaluating the plan’s purchase, holding
and disposition of this Note; (4) none of the transaction parties has exercised
any authority to cause the plan to invest in this Note; (5) none of the
transaction parties receives a fee or other compensation from the plan or Plan
Fiduciary for the provision of investment advice in connection with the plan’s
decision to invest in this Note; and (6) the Plan Fiduciary has been (and hereby
is) informed by the Transaction Parties: (a) that none of the Transaction
Parties is undertaking to provide impartial investment advice or to give advice
in a fiduciary capacity, and that no such entity has given investment advice or
otherwise made a recommendation, in connection with the plan’s investment in
this Note; and (b) of the existence and nature of the transaction parties’
financial interests in the plan’s investment in this Note as disclosed in the
Offering Memorandum. The above representations are intended to comply with the
DOL’s reg. sections 29 C.F.R. 2510.3-21(a) and (c)(1) as promulgated on April 8,
2016 (81 fed. reg. 20,997).

B-2-3



If these regulations are revoked, repealed or no longer effective, these
representations shall be deemed to be no longer in effect. None of the
Transaction Parties is undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity to a Benefit Plan Investor, in connection
with any investment in this Note;

 

15.      the Transferee understands that any subsequent transfer of the Notes or
any interest therein is subject to certain restrictions and conditions set forth
in the Indenture and the Transferee agrees to be bound by, and not to resell,
pledge or otherwise transfer the Notes or any interest therein except in
compliance with, such restrictions and conditions and the Securities Act;

 

16.      the Transferee is not a Competitor; and

 

17.      the Transferee is:

 

____ (check if applicable) a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (the
“Code”) and a properly completed and signed Internal Revenue Service (“IRS”)
Form W-9 (or applicable successor form) is attached hereto; or

 

____ (check if applicable) not a “United States person” within the meaning of
Section 7701(a)(30) of the Code and a properly completed and signed IRS Form W-8
(or applicable successor form) is attached hereto.

 

The Transferee understands that the Co-Issuers, the Trustee, the Registrar and
their respective counsel will rely upon the accuracy and truth of the foregoing
representations, and are irrevocably authorized to produce this certificate or a
copy thereof to any interested party in any administrative or legal proceeding
or official inquiry with respect to the matters covered hereby, and the
Transferee hereby consents to such reliance and authorization.

B-2-4



  [Name of Transferee]           By:          Name:             Title:  

 

Dated: ___________________

 

Taxpayer Identification Number:   Address for Notices:   Wire Instructions for
Payments:       Bank:

      Address:

      Bank ABA #:

  Tel:

  Account No.:

  Fax:

  FAO:

  Attn.:

  Attention:

     

 

Registered Name (if Nominee):

 

cc:Sonic Capital LLC
Sonic Industries LLC
America’s Drive-In Brand Properties LLC
America’s Drive-In Restaurants LLC
SRI Real Estate Holding LLC
SRI Real Estate Properties LLC
300 Johnny Bench Drive
Oklahoma City, OK 73104
Attn: General Counsel

B-2-5



EXHIBIT B-3

 

Form of Transferee Certificate for Series 2018-1 Class A-2 Notes for transfers
of interest in Regulation S Global Notes or Unrestricted Global Notes to Persons
taking delivery in the form of an interest in a Restricted Global Note

 

Citibank, N.A.,

as Trustee

480 Washington Boulevard

30th Floor

Jersey City, NY 07310

Attention: Securities Window – Sonic Capital LLC

 

Re:SONIC CAPITAL LLC, SONIC INDUSTRIES LLC, AMERICA’S DRIVE-IN BRAND PROPERTIES
LLC, AMERICA’S DRIVE-IN RESTAURANTS LLC, SRI REAL ESTATE HOLDING LLC, SRI REAL
ESTATE PROPERTIES LLC $170,000,000 Series 2018-1 4.026% Fixed Rate Senior
Secured Notes, Class A-2 (the “Notes”)

 

Reference is hereby made to (i) the Base Indenture, dated as of May 20, 2011
(the “Base Indenture”), among Sonic Capital LLC, Sonic Industries LLC, America’s
Drive-In Brand Properties LLC, America’s Drive-In Restaurants LLC, SRI Real
Estate Holding LLC, SRI Real Estate Properties LLC, as co-issuers (the
“Co-Issuers”) and Citibank, N.A., as trustee (the “Trustee”) and as securities
intermediary and (ii) the Series 2018-1 Supplement to the Base Indenture, dated
as of February 1, 2018 (the “Supplement” and, together with the Base Indenture,
the “Indenture”). Capitalized terms used but not defined herein shall have the
meanings assigned to them pursuant to the Indenture.

 

This certificate relates to U.S. $[___________] aggregate principal amount of
Notes which are held in the form of [an interest in a Regulation S Global Note
with DTC] [an interest in an Unrestricted Global Note with DTC] (CUSIP (CINS)
No. U83549 AE2) in the name of [___________] [name of transferor] (the
“Transferor”), who wishes to effect the transfer of such Notes in exchange for
an equivalent beneficial interest in a Restricted Global Note in the name of
[___________] [name of transferee] (the “Transferee”).

 

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that either (A) the Transferee is the Master Issuer or an
Affiliate of the Master Issuer or (B) such Notes are being transferred in
accordance with (i) the applicable transfer restrictions set forth in the
Indenture and in the Offering Memorandum dated January 23, 2018, relating to the
Notes and (ii) Rule 144A under the Securities Act of 1933, as amended, (the
“Securities Act”) and any applicable securities laws of any state of the United
States or any other jurisdiction, and that the Transferee is purchasing the
Notes for its own account or one or more accounts with respect to which the
Transferee exercises sole investment discretion, and the Transferee and any such
account represent, warrant and agree that either it is the Master Issuer or an
Affiliate of the Master Issuer or as follows:

 



1.        the Transferee is (a) a Qualified Institutional Buyer, (b) aware that
the sale to it is being made in reliance on Rule 144A of the Investment Company
Act and (c) acquiring such Notes for its own account or for the account of
another person who is a Qualified Institutional Buyer with respect to which it
exercises sole investment discretion;

 

2.        the Transferee is not formed for the purpose of investing in the
Notes, except where each beneficial owner is a Qualified Institutional Buyer;

 

3.        the Transferee will, and each account for which it is purchasing will,
hold and transfer at least the minimum denomination of Notes;

 

4.        the Transferee understands that the Manager, the Co-Issuers and the
Servicer may receive a list of participants holding positions in the Notes from
one or more book-entry depositories;

 

5.        the Transferee understands that that the Manager, the Co-Issuers and
the Servicer may receive a list of Note Owners that have requested access to the
password-protected website of the Trustee or that have voluntarily registered as
a Note Owner with the Trustee;

 

6.        the Transferee will provide to each person to whom it transfers Notes
notices of any restrictions on transfer of such Notes; and

 

7.        the Transferee is not a Competitor.

 

The Transferee hereby certifies that it is:

 

____ (check if applicable) a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (the
“Code”) and a properly completed and signed Internal Revenue Service (“IRS”)
Form W-9 (or applicable form) is attached hereto; or

 

____ (check if applicable) not a “United States person” within the meaning of
Section 7701(a)(30) of the Code and a properly signed IRS Form W-8 (or
applicable successor form) is attached hereto.

 

The Transferee represents and warrants that (A) either (i) it is not a Plan and
is not acting on behalf of any Plan or using the assets of any Plan to purchase
or hold this Note (or any interest herein), or (ii) its purchase and holding of
this Note (or any interest herein) does not constitute and will not result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code or a violation of any applicable Similar Law, and (B) if the purchaser
is a Benefit Plan Investor, as long as it holds such Note (1) none of the
Co-Issuers, Guarantor, the Initial Purchaser or any of their respective
Affiliates (the “Transaction Parties”) has provided or will provide advice with
respect to the investment in this Note by the plan, and the plan’s fiduciary
responsible for the plan’s investment in the Note (“Plan Fiduciary”) either (a)
is a bank as defined in section 202 of the investment advisers act of 1940 (the
“Advisers Act”), or similar institution that is regulated and supervised and
subject to periodic examination by a state or federal agency; (b) is an
insurance carrier which is qualified under the laws of more than one state to
perform the services of managing, acquiring or disposing of assets of a plan;
(c) is an

B-3-2



investment adviser registered under the Advisers Act, or, if not registered an
as investment adviser under the Advisers Act by reason of paragraph (1) of
section 203a of the Advisers Act, is registered as an investment adviser under
the laws of the state in which it maintains its principal office and place of
business; (d) is a broker-dealer registered under the Exchange Act; or (e) has,
and at all times while the plan is holding this Note will have, total assets of
at least U.S. $50,000,000 under its management or control (provided that this
clause (e) shall not be satisfied if the Plan Fiduciary is either (i) the owner
or a relative of the owner of the individual retirement account that is
purchasing this Note, or (ii) a participant or beneficiary of the plan
purchasing this Note in such capacity); (2) the Plan Fiduciary is capable of
evaluating investment risks independently, both in general and with respect to
particular transactions and investment strategies, including the purchase and
holding of this Note by the plan; (3) the Plan Fiduciary is a “fiduciary” with
respect to the plan within the meaning of section 3(21) of ERISA, Section 4975
of the Code, or both, and is responsible for exercising independent judgment in
evaluating the plan’s purchase, holding and disposition of this Note; (4) none
of the transaction parties has exercised any authority to cause the plan to
invest in this Note; (5) none of the transaction parties receives a fee or other
compensation from the plan or Plan Fiduciary for the provision of investment
advice in connection with the plan’s decision to invest in this Note; and (6)
the Plan Fiduciary has been (and hereby is) informed by the Transaction Parties:
(a) that none of the Transaction Parties is undertaking to provide impartial
investment advice or to give advice in a fiduciary capacity, and that no such
entity has given investment advice or otherwise made a recommendation, in
connection with the plan’s investment in this Note; and (b) of the existence and
nature of the transaction parties’ financial interests in the plan’s investment
in this Note as disclosed in the Offering Memorandum. The above representations
are intended to comply with the DOL’s reg. sections 29 C.F.R. 2510.3-21(a) and
(c)(1) as promulgated on April 8, 2016 (81 fed. reg. 20,997). If these
regulations are revoked, repealed or no longer effective, these representations
shall be deemed to be no longer in effect. None of the Transaction Parties is
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity to a Benefit Plan Investor, in connection with any investment
in this Note.

 

The representations made pursuant to the preceding paragraphs shall be deemed to
be made on each day from the date the Transferee acquires any interest in any
Note through and including the date on which such Transferee disposes of its
interest in the applicable Note. The Transferee agrees to provide prompt written
notice to each of the Co-Issuers, the Registrar and the Trustee of any change of
the status of the Transferee that would cause it to breach the representations
made in the preceding paragraph. The Transferee further agrees to indemnify and
hold harmless the Co-Issuers, the Registrar, the Trustee and the Initial
Purchaser and their respective affiliates from any cost, damage or loss incurred
by them as a result of the inaccuracy or breach of the foregoing
representations, warranties and agreements. Any purported transfer of the
applicable Notes (or interests therein) that does not comply with the
requirements of this paragraph and the preceding paragraph shall be null and
void ab initio.

 

The Transferee understands that the Co-Issuers, the Trustee, the Registrar and
their respective counsel will rely upon the accuracy and truth of the foregoing
representations, and are irrevocably authorized to produce this certificate or a
copy hereof to any interested party in any administrative or legal proceedings
or official inquiry with respect to any matter covered hereby, and the
Transferee hereby consents and agrees to such reliance and authorization.

B-3-3



  [Name of Transferee]           By:          Name:             Title:  

 

Dated: ___________________, ____

 

Taxpayer Identification Number:   Address for Notices:   Wire Instructions for
Payments:       Bank:

      Address:

      Bank ABA #:

  Tel:

  Account No.:

  Fax:

  FAO:

  Attn.:

  Attention:

     

 

Registered Name (if Nominee):

 

cc:Sonic Capital LLC
Sonic Industries LLC
SRI Real Estate Holding LLC
SRI Real Estate Properties LLC
America’s Drive-In Brand Properties LLC
America’s Drive-In Restaurants LLC
300 Johnny Bench Drive
Oklahoma City, OK 73104
Attn: General Counsel

B-3-4



EXHIBIT C

 

FORM OF MONTHLY NOTEHOLDERS’ STATEMENT

 



Confidential

 

Monthly Noteholders’ Statement

 

  Sonic Capital LLC   Sonic Industries LLC     SRI Real Estate Holding LLC   SRI
Real Estate Properties LLC     America’s Drive-In Restaurants LLC   America’s
Drive-In Brand Properties LLC  

 

  Monthly Collection Period ending:        Payment Date:     

 

 

Debt Service Coverage                 Principal & Interest   Interest-Only  
Debt Service Coverage Ratio for           Debt Service Coverage Ratio for      
      Debt Service Coverage Ratio for             Debt Service Coverage Ratio
for             Debt Service Coverage Ratio for             Debt Service
Coverage Ratio for                       System Performance          

 

    Franchise   Company-Owned   Total   Open Drive-Ins at end of prior Monthly
Collection Period                             Drive-In Openings during Monthly
Collection Period               Drive-Ins Sold/Acquired during Monthly
Collection Period               Permanent Drive-In Closures during Monthly
Collection Period               Net Change in Drive-Ins during Monthly
Collection Period                             Open Drive-Ins at end of Monthly
Collection Period                               Franchise   Company-Owned  
Total   Same-Store Sales Growth as of end of prior fiscal quarter              
            Cash Trapping                         Date of         Commenced  
Commencement   i. Cash Trapping Period               ii. Cash Trapping Release
Event Date                           Occurrence Dates                        
Date of         Commenced   Commencement   i. Rapid Amortization Event          
    ii. Manager Termination Event               iii. Event of Default          
                Allocation of Funds            

 

1. Outstanding Notes and Reserve Account Balances as of Prior Payment Date:    
            i. Series 2016-1 Class A-1 Notes (As of end of prior Class A-1 Notes
Interest Period)         a. Series 2016-1 Class A-1 Advances $       b. Series
2016-1 Swingline Notes $       c. Series 2016-1 L/C Notes (All Undrawn) $      
ii. Series 2018-1 Class A-2 Notes $       iii. Series 2016-1 Class A-2 Notes $  
    iv. Series 2013-1 Class A-2 Notes $       v. Reserve account amounts:      
  a. Available Senior Notes Interest Reserve Account Amount (Includes $[
]undrawn L/C) $       b. Available Cash Trap Reserve Account Amount $    

 

Page 1 of 4

 



Confidential

 

Monthly Noteholders’ Statement

 

  Sonic Capital LLC   Sonic Industries LLC     SRI Real Estate Holding LLC   SRI
Real Estate Properties LLC     America’s Drive-In Restaurants LLC   America’s
Drive-In Brand Properties LLC  

 

  Monthly Collection Period ending:        Payment Date:     

 

 

2. Retained Collections for Current Payment Date:                 i. Franchise
Royalty Fees $       ii Initial Franchise Fees $       iii. Company-owned
Drive-In Master Lease Payments $       iv. Post-Securitization Franchise
Drive-In Lease Payments $       v. Franchisee Insurance Proceeds $       vi.
Securitization Entity Insurance Proceeds $       vii. Monthly Contributed
Company-owned Drive-In Profits Amount (if any Company-Owned Drive-Ins are
contributed) $       viii. Real Estate Asset Disposition Proceeds deposited into
the Collection Account $       ix. Investment Income $       x. Retained
Collections Contributions $               xi. Total Retained Collections $      
      3. Net Cash Flow for Current Payment Date:                 i. Monthly
Retained Collections $         Less:         ii Securitization Entities
Operating Expenses paid during Monthly Collection Period $       iii. Interim
Management Fees paid during Monthly Collection Period $       iv. Servicing
Fees, Liquidation Fees and Workout Fees paid during the Monthly Collection
Period $       v. Class A-1 Senior Notes Administrative Expenses paid during
Monthly Collection Period $       vi. Real Estate Asset Disposition Proceeds
deposited into the Collection Account $       vii. Investment Income (if
included in Monthly Retained Collections) earned during Monthly Collection
Period $       viii. Amount by which Retained Collections exceed permitted
Retained Collections Contributions $                     ix. Net Cash Flow for
Monthly Collection Period $             4. Debt Service / Payments to
Noteholders for Current Payment Date:                 i. Interest on Senior
Notes           Series 2016-1 Class A-1 Monthly Interest $         Series 2018-1
Class A-2 Monthly Interest $         Series 2016-1 Class A-2 Monthly Interest $
        Series 2013-1 Class A-2 Monthly Interest $       ii. Other          
Series 2016-1 Class A-1 Monthly Commitment Fees and L/C Fees $       iii. Senior
Notes Scheduled Principal Payment           Series 2018-1 Class A-2 Scheduled
Principal Payment Amount $         Series 2016-1 Class A-2 Scheduled Principal
Payment Amount $               iv. Total Debt Service $               v. Other
Payments to Noteholders           Series 2016-1 Class A-1 Monthly Post-ARD
Contingent Interest $         Series 2018-1 Class A-2 Monthly Post-ARD
Contingent Interest $         Series 2016-1 Class A-2 Monthly Post-ARD
Contingent Interest $         Series 2013-1 Class A-2 Monthly Post-ARD
Contingent Interest $    

 

Page 2 of 4

 



Confidential

 

Monthly Noteholders’ Statement

 

  Sonic Capital LLC   Sonic Industries LLC     SRI Real Estate Holding LLC   SRI
Real Estate Properties LLC     America’s Drive-In Restaurants LLC   America’s
Drive-In Brand Properties LLC  

 

  Monthly Collection Period ending:        Payment Date:     

 

 

5. Aggregate Interim Allocations to Distribution Accounts for Current Payment
Date:                 i. All available deposits in Series 2016-1 Class A-1
Distribution Account $       ii. All available deposits in Series 2018-1 Class
A-2 Distribution Account $       iii. All available deposits in Series 2016-1
Class A-2 Distribution Account $       iv. All available deposits in Series
2013-1 Class A-2 Distribution Account $       v. Total on Deposit in
Distribution Accounts   $             6. Distributions for Current Payment Date:
                Series 2016-1 Class A-1 Distribution Account         i. Payment
of interest and fees related to Series 2016-1 Class A-1 Notes $       ii.
Indemnification payments to reduce commitments under Series 2016-1 Class A-1
Notes $       iii. Principal payments on Series 2016-1 Class A-1 Notes $      
iv. Payment of Series 2016-1 Class A-1 Breakage Amounts $               Series
2018-1 Class A-2 Distribution Account         i. Payment of interest related to
Series 2018-1 Class A-2 Notes $       ii. Indemnification payments to Series
2018-1 Class A-2 Notes $       iii. Principal payments on Series 2018-1 Class
A-2 Notes $       iv. Series 2018-1 Class A-2 Make-Whole Prepayment Premium $  
            Series 2016-1 Class A-2 Distribution Account         i. Payment of
interest related to Series 2016-1 Class A-2 Notes $       ii. Indemnification
payments to Series 2016-1 Class A-2 Notes $       iii. Principal payments on
Series 2016-1 Class A-2 Notes $       iv. Series 2016-1 Class A-2 Make-Whole
Prepayment Premium $               Series 2013-1 Class A-2 Distribution Account
        i. Payment of interest related to Series 2013-1 Class A-2 Notes $      
ii. Indemnification payments to Series 2013-1 Class A-2 Notes $       iii.
Principal payments on Series 2013-1 Class A-2 Notes $       iv. Series 2013-1
Class A-2 Make-Whole Prepayment Premium $             7. Senior Notes Interest
Reserve Account Deposits, Draws and Releases as of Current Payment Date:        
        i. Deposits into Senior Notes Interest Reserve Account Amount $      
ii. Less draws on Available Senior Notes Interest Reserve Account Amount to
cover any shortfall $       iii. Less reduction in Senior Notes Interest Reserve
Amount $       iv. Total Increase (Reduction) of Funds in Senior Notes Interest
Reserve Account $             8. Cash Trap Reserve Account Deposits, Draws and
Releases as of Current Payment Date:                 i. Cash Trapping Amounts on
deposit in Cash Trap Reserve Account $       ii. Less draws on Available Cash
Trap Reserve Account Amount $       iii. Less Cash Trapping Release Amount $    
  iv. Total Increase (Reduction) of Funds in Cash Trap Reserve Account $    

 

Page 3 of 4

 



Confidential

 

Monthly Noteholders’ Statement

 

  Sonic Capital LLC   Sonic Industries LLC     SRI Real Estate Holding LLC   SRI
Real Estate Properties LLC     America’s Drive-In Restaurants LLC   America’s
Drive-In Brand Properties LLC  

 

  Monthly Collection Period ending:        Payment Date:     

 

 

9. Outstanding Balances as of Current Payment Date (after giving effect to
payments to be made on such Payment Date):           i. Series 2016-1 Class A-1
Notes (As of end of current Class A-1 Notes Interest Period)         a. Series
2016-1 Class A-1 Advances $       b. Series 2016-1 Swingline Notes $       c.
Series 2016-1 L/C Notes (All Undrawn) $       ii. Series 2018-1 Class A-2 Notes
$       iii. Series 2016-1 Class A-2 Notes $       iv. Series 2013-1 Class A-2
Notes $       v. Reserve account amounts:         a. Available Senior Notes
Interest Reserve Account Amount (Includes $[ ] undrawn L/C) $       b. Available
Cash Trap Reserve Account Amount $    

 

 

IN WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly
Noteholders’ Statement   this                                       Sonic
Industries Services Inc. as Manager on behalf of the Co-Issuers and certain
subsidiaries thereto,       by:                                  

 

Page 4 of 4

 



EXHIBIT D

 

FORM OF QUARTERLY NOTEHOLDERS’ STATEMENT

 



Confidential

 

Monthly Manager’s Certificate

 

Sonic Capital LLC Sonic Industries LLC SRI Real Estate Holding LLC SRI Real
Estate Properties LLC America’s Drive-In Restaurants LLC America’s Drive-In
Brand Properties LLC

 

 

For the Monthly Collection Period starting on     and ending on          
Payment Date    

 

Collateral Performance

 

Open Drive-Ins

 

      Franchise Company-Owned Total               Open Drive-Ins at end of prior
Monthly Collection Period                       Drive-In Openings during Monthly
Collection Period           Drive-Ins Sold/Acquired during Monthly Collection
Period           Permanent Drive-In Closures during Monthly Collection Period  
        Net Change in Drive-Ins during Monthly Collection Period                
      Open Drive-Ins at end of Monthly Collection Period                        
  Franchise Company-Owned Total   Same-Store Sales Growth as of end of prior
fiscal quarter (quarterly only)                     Other Statistics (Quarterly
Only)                       Number of Drive-Ins who have not paid any Franchise
Royalty Fees in prior 60 days as of end of preceding fiscal quarter     as % of
total Open Drive-Ins as of end of preceding fiscal quarter           Average
royalty rate for preceding fiscal quarter                     Collections /
Indemnification Payments during Monthly Collection Period              
Collections           Franchise Royalty Fees     Initial Franchise Fees    
Company-owned Drive-In Master Lease Payments     Post-Securitization Franchise
Drive-In Lease Payments     Franchisee Insurance Proceeds     Securitization
Entity Insurance Proceeds     Real Estate Asset Disposition Proceeds deposited
in the Collection Account     Monthly Contributed Company-owned Drive-In Profits
Amount (if any Company-Owned Drive-Ins are contributed)     Investment Income  
  Retained Collections Contributions     Other amounts deposited or unapplied
cash     Excluded Amounts     Total Collections during Monthly Collection Period
                Retained Collections     Franchise Royalty Fees     Initial
Franchise Fees     Company-owned Drive-In Master Lease Payments    
Post-Securitization Franchise Drive-In Lease Payments     Franchisee Insurance
Proceeds     Securitization Entity Insurance Proceeds     Monthly Contributed
Company-owned Drive-In Profits Amount (if any Company-Owned Drive-Ins are
contributed)     Real Estate Asset Disposition Proceeds deposited into the
Collection Account     Investment Income     Retained Collections Contributions
    Retained Collections during Monthly Collection Period                
Indemnification Payments  

 

Page 1 of 6

 



Confidential

 

Monthly Manager’s Certificate

 

Sonic Capital LLC Sonic Industries LLC SRI Real Estate Holding LLC SRI Real
Estate Properties LLC America’s Drive-In Restaurants LLC America’s Drive-In
Brand Properties LLC

 

 

For the Monthly Collection Period starting on     and ending on    

 

Covenants                     Calculation of DSCR                       Net Cash
Flow for Monthly Collection Period     Monthly Retained Collections     LESS:
Securitization Entities Operating Expenses paid during Monthly Collection Period
    Interim Management Fees paid during Monthly Collection Period     Servicing
Fees, Liquidation Fees and Workout Fees paid during the Monthly Collection
Period     Class A-1 Senior Notes Administrative Expenses paid during Monthly
Collection Period     Real Estate Asset Disposition Proceeds deposited into the
Collection Account     Investment Income (if included in Monthly Retained
Collections) earned during Monthly Collection Period     Amount by which
Retained Collections exceed permitted Retained Collections Contributions     Net
Cash Flow for Monthly Collection Period                 Debt Service for Monthly
Collection Period     Series 2016-1 Class A-1 Monthly Interest     Series 2018-1
Class A-2 Monthly Interest     Series 2016-1 Class A-2 Monthly Interest    
Series 2013-1 Class A-2 Monthly Interest     Series 2016-1 Class A-1 Monthly
Commitment Fees and L/C Fees     Series 2018-1 Monthly Scheduled Principal
Payment Amount     Series 2016-1 Monthly Scheduled Principal Payment Amount    
Debt Service for Monthly Collection Period                 Debt Service for
Monthly Collection Period Excluding Principal                 Net Cash Flow for
11th prior Payment Date     Net Cash Flow for 10th prior Payment Date     Net
Cash Flow for 9th prior Payment Date     Net Cash Flow for 8th prior Payment
Date     Net Cash Flow for 7th prior Payment Date     Net Cash Flow for 6th
prior Payment Date     Net Cash Flow for 5th prior Payment Date     Net Cash
Flow for 4th prior Payment Date     Net Cash Flow for 3rd prior Payment Date    
Net Cash Flow for 2nd prior Payment Date     Net Cash Flow for immediately prior
Payment Date     Net Cash Flow for current Payment Date     Total Net Cash Flow
for Calculation of DSCR                       Principal & Interest Interest-Only
  Debt Service for 11th prior Payment Date       Debt Service for 10th prior
Payment Date       Debt Service for 9th prior Payment Date       Debt Service
for 8th prior Payment Date       Debt Service for 7th prior Payment Date      
Debt Service for 6th prior Payment Date       Debt Service for 5th prior Payment
Date       Debt Service for 4th prior Payment Date       Debt Service for 3rd
prior Payment Date       Debt Service for 2nd prior Payment Date       Debt
Service for immediately prior Payment Date       Debt Service for current
Payment Date       Total Debt Service for Calculation of DSCR             Debt
Service Coverage Ratios                 Principal & Interest Interest-Only      
Payment Date DSCR DSCR   Debt Service Coverage Ratios                          
                 

 

Page 2 of 6

 



Confidential

 

Monthly Manager’s Certificate

 

Sonic Capital LLC Sonic Industries LLC SRI Real Estate Holding LLC SRI Real
Estate Properties LLC America’s Drive-In Restaurants LLC America’s Drive-In
Brand Properties LLC

 

 

For the Monthly Collection Period starting on     and ending on    

 

DSCR Tests       Principal & Interest Interest-Only   DSCR DSCR Cash Trapping
DSCR Threshold 1.50 x n/a Rapid Amortization Event DSCR Threshold 1.20 x n/a
Manager Termination Event DSCR Threshold n/a 1.20 x Event of Default DSCR
Threshold n/a 1.10 x       Gross Sales Triggers (Quarterly Only)       Trigger
Level   Cash Trapping Gross Sales Threshold $ 2,750,000,000   Rapid Amortization
Gross Sales Threshold $ 2,250,000,000         Sonic Gross Sales as of end of
preceding fiscal quarter   (Quarterly only) (includes estimate of Franchise
Drive-In Gross Sales for prior MCP)           Pass / Fail           Commencement
of Certain Events       Commenced? Commencement Date Cash Trapping Period    
Rapid Amortization Event     Manager Termination Event     Event of Default    

 

Senior Notes             Debt Service Amount               Series 2016-1 Class
A-1 Monthly Interest       Series 2018-1 Class A-2 Monthly Interest       Series
2016-1 Class A-2 Monthly Interest       Series 2013-1 Class A-2 Monthly Interest
      Series 2016-1 Class A-1 Monthly Commitment Fees and L/C Fees       Series
2018-1 Monthly Scheduled Principal Payment Amount       Series 2016-1 Monthly
Scheduled Principal Payment Amount       Debt Service Amount            
Outstanding Principal Amounts               Series 2016-1 Class A-1 Advances    
  Beginning of Monthly Collection Period       End of Monthly Collection Period
      Series 2016-1 Swingline Notes outstanding       Beginning of Monthly
Collection Period       End of Monthly Collection Period       Series 2016-1 L/C
Notes outstanding       Beginning of Monthly Collection Period       End of
Monthly Collection Period       Series 2018-1 Class A-2 Outstanding Principal
Amount       Beginning of Monthly Collection Period       End of Monthly
Collection Period       Series 2016-1 Class A-2 Outstanding Principal Amount    
  Beginning of Monthly Collection Period       End of Monthly Collection Period
      Series 2013-1 Class A-2 Outstanding Principal Amount       Beginning of
Monthly Collection Period       End of Monthly Collection Period            
Prepayments               Amount of Series 2018-1 Class A-2 Notes to be prepaid
on Payment Date       Series 2018-1 Class A-2 Make-Whole Prepayment Premium    
  Amount of Series 2016-1 Class A-2 Notes to be prepaid on Payment Date      
Series 2016-1 Class A-2 Make-Whole Prepayment Premium       Amount of Series
2013-1 Class A-2 Notes to be prepaid on Payment Date       Series 2013-1 Class
A-2 Make-Whole Prepayment Premium    

 

Page 3 of 6

 



Confidential

 

Monthly Manager’s Certificate     Sonic Capital LLC   Sonic Industries LLC    
SRI Real Estate Holding LLC   SRI Real Estate Properties LLC     America’s
Drive-In Restaurants LLC   America’s Drive-In Brand Properties LLC            

 

For the Monthly Collection Period starting on       and ending on      

 

Priority of Payments   Priority of Payments During Monthly Collection Period    
          i. a. Reimbursement of Servicing Advances first to the Trustee, then
to the Servicer       b. Reimbursement of Manager Advances to the Manager      
c. Servicing Fees, Liquidation Fees and Workout Fees to the Servicer     ii.  
Successor Manager Transition Expenses     iii.   Payment of Interim Management
Fee to the Manager     iv. a. Capped Securitization Entities Operating Expenses
Amount to Master Issuer and SRI Real Estate Holdco       b. Post-Default Capped
Trustee Expenses Amount to Trustee     v. a. Senior Notes Accrued Monthly
Interest Amount to the Senior Notes Interest Account       b. Series Hedge
Payment Amount to the Series Hedge Payment Account     vi.   Class A-1 Senior
Notes Accrued Monthly Commitment Fees to Class A-1 Senior Notes        
Commitment Fees Account     vii.   Capped Class A-1 Senior Notes Administrative
Expenses Amount         to the Administrative Agent     viii.   Senior
Subordinated Notes Accrued Monthly Interest Amount to         the Senior
Subordiated Notes Interest Account     ix.   Senior Notes Interest Reserve
Account Deficit Amount to the         Senior Notes Interest Reserve Account    
x.   Senior Subordinated Notes Interest Reserve Account Deficit Amount to the  
      Senior Subordinated Notes Interest Reserve Account     xi. a. Senior Notes
Accrued Scheduled Principal Payments Amount to the Senior Notes Principal
Payment Account       b. Senior Notes Scheduled Principal Payments Deficiency
Amount to the Senior Notes Principal Payment Account     xii.   Supplemental
Management Fee to the Manager     xiii.   If a Class A-1 Senior Notes
Amortization Event, all remaining funds to         Senior Notes Principal
Payments Account     xiv.   Deposit of Cash Trapping Amount to Cash Trap Reserve
Account     xv.   If Rapid Amortization Period, all remaining funds to Senior
Notes Principal         Payments Account     xvi. a. Senior Subordinated Notes
Accrued Scheduled Principal Payments Amount to the         Senior Subordinated
Notes Principal Payment Account       b. Senior Subordinated Notes Scheduled
Principal Payments Deficiency Amount to the         Senior Subordinated Notes
Principal Payment Account     xvii.   If Rapid Amortization Period, all
remaining funds to Senior Subordinated Notes Principal         Payments Account
    xviii.   Excess Securitization Entities Operating Expenses Amount to Master
Issuer and SRI Real Estate Holdco     xix.   Excess Class A-1 Senior Notes
Administrative Expenses Amount to         Class A-1 Administrative Agent     xx.
  Class A-1 Senior Notes Other Amounts to Class A-1 Administrative Agent    
xxi.   Subordinated Notes Accrued Monthly Interest Amount allocated to        
Subordinated Notes Interest Account     xxii. a. Subordinated Notes Accrued
Scheduled Principal Payments Amount to the         Subordinated Notes Principal
Payment Account       b. Subordinated Notes Scheduled Principal Payments
Deficiency Amount to the         Subordinated Notes Principal Payment Account  
  xxiii.   If Rapid Amortization Period, all remaining funds allocated to
Subordinated         Notes Principal Payments Account     xxiv.   Senior Notes
Accrued Monthly Post-ARD Contingent Interest Amount to the         Senior Notes
Post-ARD Contingent Interest Account     xxv.   Senior Subordinated Notes
Accrued Monthly Post-ARD Contingent Interest Amount to the         Senior
Subordianted Notes Post-ARD Contingent Interest Account     xxvi.   Subordinated
Notes Accrued Monthly Post-ARD Contingent Interest Amount to the        
Subordinated Notes Post-ARD Contingent Interest Account     xxvii. a. Series
Hedge Payment Amount constintuting termination payment         to the Series
Hedge Payment Account       b. Other amounts owed to Hedge Counterparty pursuant
to Series Hedge Agreement     xxviii.   Payment of Environmental Remediation
Expenses Amount     xxix.   Senior Notes unpaid premiums and make-whole premiums
        to Senior Notes Principal Payment Account     xxx.   Senior Subordinated
Notes unpaid premiums and make-whole premiums         to Senior Subordinated
Notes Principal Payment Account     xxxi.   Subordinated Notes unpaid premiums
and make-whole premiums         to Subordinated Notes Principal Payment Account
              xxxii.   Total Residual Amount                

 

Page 4 of 6

 



Confidential

 

Monthly Manager’s Certificate     Sonic Capital LLC   Sonic Industries LLC    
SRI Real Estate Holding LLC   SRI Real Estate Properties LLC     America’s
Drive-In Restaurants LLC   America’s Drive-In Brand Properties LLC            

 

For the Monthly Collection Period starting on       and ending on      

 

Allocations with respect to Senior Notes             (a) Indemnification
Payments         Allocated to Series 2016-1 Class A-1 Notes         Allocated to
Series 2018-1 Class A-2 Notes         Allocated to Series 2016-1 Class A-2 Notes
        Allocated to Series 2013-1 Class A-2 Notes     (b) Senior Notes Accrued
Monthly Interest Amount and Series Hedge Payment Amount (if applicable)        
Series 2016-1 Class A-1 Monthly Interest         Series 2018-1 Class A-2 Monthly
Interest         Series 2016-1 Class A-2 Monthly Interest         Series 2013-1
Class A-2 Monthly Interest     (d) Class A-1 Monthly Commitment Fees        
Series 2016-1 Class A-1 Monthly Commitment Fees     (g) Class A-1 Senior Notes
Administrative Expenses         Series 2016-1 Class A-1 Administrative Expenses
    (h) Senior Notes Accrued Scheduled Principal Payments Amount and Principal
Payments Deficient Amount (if applicable)         Series 2018-1 Class A-2
Scheduled Principal Payments Amount         Series 2016-1 Class A-2 Scheduled
Principal Payments Amount     (j) Allocation of funds for payment of Class A-1
Senior Notes principal during Class A-1 Senior Notes Amortization Event        
Allocated to Series 2016-1 Class A-1 Notes     (j) Allocation of funds for
payment of Senior Notes principal during Rapid Amortization Period        
Allocated to Series 2016-1 Class A-1 Notes         Allocated to Series 2018-1
Class A-2 Notes         Allocated to Series 2016-1 Class A-2 Notes        
Allocated to Series 2013-1 Class A-2 Notes     (k) Class A-1 Senior Notes Other
Amounts         Series 2016-1 Class A-1 Other Amounts     (l) Senior Notes
Monthly Post-ARD Contingent Interest         Series 2016-1 Class A-1 Monthly
Post-ARD Contingent Interest         Series 2018-1 Class A-2 Monthly Post-ARD
Contingent Interest         Series 2016-1 Class A-2 Monthly Post-ARD Contingent
Interest         Series 2013-1 Class A-2 Monthly Post-ARD Contingent Interest  

 

Capped Expenses and Reserve Accounts     Securitization Entities Operating
Expenses / Post-Default Trustee Expenses         Annual Securitization Entities
Operating Expenses Cap Amount     Securitization Entities Operating Expenses
Paid since Initial Closing Date / most recent anniversary     Remaining
Securitization Entities Operating Expenses capacity under cap          
Post-Default Trustee Expenses Cap     Post-Default Capped Trustee Expenses
Amounts paid since Initial Closing Date / most recent anniversary     Remaining
Post-Default Trustee Expenses capacity under cap         Class A-1 Senior Notes
Administrative Expenses           Annual Class A-1 Senior Notes Administrative
Expenses Cap Amount     Class A-1 Senior Notes Administrative Expenses Paid
since Initial Closing Date / most recent anniversary     Remaining Class A-1
Senior Notes Administrative Expenses capacity under cap        

 

Page 5 of 6

 



Confidential

 

Monthly Manager’s Certificate

 

  Sonic Capital LLC   Sonic Industries LLC     SRI Real Estate Holding LLC   SRI
Real Estate Properties LLC     America’s Drive-In Restaurants LLC   America’s
Drive-In Brand Properties LLC                      

For the Monthly Collection Period starting on       and ending on      

 

Reconciliation of Reserve Accounts           Senior Notes Interest Reserve
Account     Initial balance at end of prior Monthly Collection Period     Less
Withdrawals Related to:     Shortfall related to Senior Notes Aggregate Monthly
Interest on a Payment Date     Shortfall related to Class A-1 Senior Notes
Aggregate Monthly Commitment Fees on a Payment Date     Amount withdrawn
following Rapid Amortization Event     Withdrawal / (Deposit) related to
reduction in Senior Notes Interest Reserve Amount     Withdrawal related to
Legal Final Maturity Date     Plus Deposits Related to:     Senior Notes
Interest Reserve Account Deficit Amount deposited / (withdrawn) pursuant to (9)
of Priority of Payments     Balance of Senior Notes Interest Reserve Account at
end of Monthly Collection Period  

        Amount to be released on current Payment Date due to reduction in Senior
Notes Interest Reserve Amount     Balance of Senior Notes Interest Reserve
Account following current Payment Date           Cash Trap Reserve Account    
Initial balance at end of prior Monthly Collection Period     Less Withdrawals
Related to:     Shortfall related to Senior Notes Aggregate Monthly Interest on
a Payment Date     Shortfall related to Class A-1 Senior Notes Aggregate Monthly
Commitment Fees on a Payment Date     Cash Trapping Release Amount     Amount
withdrawn following Rapid Amortization Event     Plus Deposits:     Cash
Trapping Amounts deposited pursuant to (14) of Priority of Payments     Balance
of Cash Trap Reserve Account at end of Monthly Collection Period        

Asset Dispositions Summary         Real Estate Dispositions             Real
Estate Asset Disposition Proceeds during current fiscal year     Real Estate
Asset Disposition Threshold     Remaining capacity under Real Estate Asset
Disposition Threshold           Real Estate Asset Disposition Proceeds held in
Concentration Account for Reinvestment as of prior MCP     PLUS: Real Estate
Asset Disposition Proceeds deposited into Concentration Account during current
MCP     LESS: Real Estate Asset Disposition Proceeds Reinvested in Eligible Real
Estate Assets       Real Estate Asset Disposition Proceeds Transferred to
Collection Account     Real Estate Asset Disposition Proceeds held in
Concentration Account for Reinvestment as of end of current MCP  

 

 

IN WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly
Manager’s Certificate

  this    

 

Sonic Industries Services Inc. as Manager on behalf of the Co-Issuers and
certain subsidiaries thereto,

 

  by:    

 

Page 6 of 6

 